Exhibit 10.3

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

between

KOSMOS CEMENT COMPANY

and

EAGLE MATERIALS INC.

dated as of

November 25, 2019

 

 

11

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Article I DEFINITIONS

1

 

Article II PURCHASE AND SALE

16

 

 

Section 2.01

Purchase and Sale of Assets16

 

 

Section 2.02

Excluded Assets19

 

 

Section 2.03

Assumed Liabilities21

 

 

Section 2.04

Excluded Liabilities23

 

 

Section 2.05

Purchase Price24

 

 

Section 2.06

Post-Closing Adjustment – Inventory25

 

 

Section 2.07

Interest28

 

 

Section 2.08

Allocation of the Purchase Price28

 

 

Section 2.09

Non-assignable Assets28

 

 

Section 2.10

Buy-Out – Equipment Lease29

 

 

Section 2.11

Pro Ration29

 

 

Section 2.12

Shared Contracts; Bifurcation30

 

Article III CLOSING

31

 

 

Section 3.01

Closing31

 

 

Section 3.02

Closing Deliverables31

 

Article IV REPRESENTATIONS AND WARRANTIES OF SELLER

33

 

 

Section 4.01

Organization and Qualification of Seller33

 

 

Section 4.02

Authority of Seller33

 

 

Section 4.03

No Conflicts; Consents34

 

 

Section 4.04

Financial Statements34

 

 

Section 4.05

Absence of Certain Changes, Events and Conditions35

 

 

Section 4.06

Material Contracts35

 

 

Section 4.07

Title to Tangible Personal Property36

 

 

Section 4.08

Sufficiency of Assets36

 

 

Section 4.09

Real Property36

 

 

Section 4.10

Intellectual Property38

 

 

Section 4.11

Legal Proceedings; Governmental Orders39

 

 

Section 4.12

Compliance with Laws; Permits.39

 

 

Section 4.13

Environmental Matters40

 

 

Section 4.14

Employee Matters41

 

 

Section 4.15

Taxes42

 

 

Section 4.16

Performance Bonds43

 

 

Section 4.17

Brokers43

 

 

Section 4.18

Interests of Affiliates43

 

 

Section 4.19

Reserves43

 

 

Section 4.20

Solvency43

 

 

Section 4.21

Customers and Suppliers44

 

 

Section 4.22

DISCLAIMERS44

 

 

 

--------------------------------------------------------------------------------

 

Article V REPRESENTATIONS AND WARRANTIES OF BUYER

45

 

 

Section 5.01

Organization and Authority of Buyer45

 

 

Section 5.02

Authority of Buyer45

 

 

Section 5.03

No Conflicts; Consents45

 

 

Section 5.04

Brokers46

 

 

Section 5.05

Financing46

 

 

Section 5.06

Solvency47

 

 

Section 5.07

Legal Proceedings47

 

 

Section 5.08

Independent Investigation47

 

Article VI COVENANTS

48

 

 

Section 6.01

Conduct of Business Prior to the Closing48

 

 

Section 6.02

Access to Information49

 

 

Section 6.03

Notification of Certain Matters; Supplement to Seller Disclosure Schedules49

 

 

Section 6.04

Certain Employees Matters50

 

 

Section 6.05

Confidentiality53

 

 

Section 6.06

Governmental Approvals and Consents; Consent Decree, Consent Order and Board
Order54

 

 

Section 6.07

Books and Records56

 

 

Section 6.08

Closing Conditions57

 

 

Section 6.09

Public Announcements57

 

 

Section 6.10

Bulk Sales Laws57

 

 

Section 6.11

Tax Matters57

 

 

Section 6.12

Further Assurances58

 

 

Section 6.13

Accounts Receivable; Receipts and Disbursements; Mail58

 

 

Section 6.14

Termination of Affiliate Agreements58

 

 

Section 6.15

Excluded Names58

 

 

Section 6.16

Release of Seller Performance Support59

 

 

Section 6.17

Casualty Loss59

 

 

Section 6.18

Title and Survey Matters60

 

 

Section 6.19

Buy-Out Equipment61

 

 

Section 6.20

Financial Statements; Cooperation with Auditor61

 

 

Section 6.21

Financing62

 

 

Section 6.22

Insurance66

 

 

Section 6.23

Affiliate Assets and Liabilities Conveyance66

 

 

Section 6.24

Transfer of Permits67

 

 

Section 6.25

IsoFX Supply Agreement67

 

 

Section 6.26

Specified Third Party Consents; Terminal Election.67

 

 

Section 6.27

Intellectual Property Transition Period69

 

Article VII CONDITIONS TO CLOSING

69

 

 

Section 7.01

Conditions to Obligations of All Parties69

 

 

Section 7.02

Conditions to Obligations of Buyer70

 

 

Section 7.03

Conditions to Obligations of Seller70

 

 

 

--------------------------------------------------------------------------------

 

Article VIII INDEMNIFICATION

71

 

 

Section 8.01

Survival71

 

 

Section 8.02

Indemnification By Seller71

 

 

Section 8.03

Indemnification By Buyer72

 

 

Section 8.04

Certain Limitations72

 

 

Section 8.05

Indemnification Procedures73

 

 

Section 8.06

Tax Treatment of Indemnification Payment75

 

 

Section 8.07

Exclusive Remedies75

 

Article IX TERMINATION

75

 

 

Section 9.01

Termination75

 

 

Section 9.02

Effect of Termination76

 

Article X MISCELLANEOUS

77

 

 

Section 10.01

Expenses77

 

 

Section 10.02

Notices77

 

 

Section 10.03

Interpretation78

 

 

Section 10.04

Headings78

 

 

Section 10.05

Severability78

 

 

Section 10.06

Entire Agreement79

 

 

Section 10.07

Successors and Assigns79

 

 

Section 10.08

No Third Party Beneficiaries79

 

 

Section 10.09

Amendment and Modification; Waiver79

 

 

Section 10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial80

 

 

Section 10.11

Specific Performance81

 

 

Section 10.12

Counterparts81

 

 

Section 10.13

Non-recourse81

 

 

Section 10.14

LIMITATION ON CERTAIN DAMAGES81

 

 

Section 10.15

Financing Sources82

 

 

Section 10.16

Liability of General Partners82

 

 

 

EXHIBITS

 

Exhibit AAssignment and Assumption Agreement and Bill of Sale

Exhibit BForm of Deed

Exhibit CForm of Assignment and Assumption of Lease
Exhibit DTransition Services Agreement

Exhibit ETire Injection Machine Intellectual Property License Agreement

Exhibit FBarge Transfer Agreement

Exhibit GList of Certain Equipment
Exhibit HAffiliate Assets and Liabilities

Exhibit IUnloader Agreement

Exhibit JCertificate of Non-Foreign Status
Exhibit KSupply Agreement
Exhibit LIsoFX Supply Agreement Terms

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

Schedule AAdjustable Inventory Adjustment Principles

 

 

 

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (together with any amendments or other
modifications and all exhibits and schedules, this “Agreement”), dated as of
November 25, 2019, is entered into by and between KOSMOS CEMENT COMPANY, a
Kentucky general partnership (“Seller”), and EAGLE MATERIALS INC., a Delaware
corporation (“Buyer”).  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in Article I.

RECITALS

WHEREAS, Seller is in the business of (i) manufacturing, producing, storing,
selling and distributing cement at or from the Louisville Plant, owning and
extracting, directly or indirectly, limestone from the Battletown Quarry and
distributing cement from the Terminals (such business, the “Business”) and (ii)
owning and leasing the Charlotte Terminal;

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and acquire from Seller, all of Seller’s rights, title and interest in and to,
the Purchased Assets, and in connection therewith Buyer shall assume all of the
Assumed Liabilities, in each case subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I
DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“2019 Annual Financial Statements” has the meaning set forth in Section 6.20.

“Accountant” has the meaning set forth in Section 2.06(f).

“Accrued Expenses” has the meaning set forth in Section 2.03(e).

“Action” means any legal or administrative claim, suit, action, complaint,
charge, grievance, arbitration or other proceeding (including counterclaims).

“Actual Adjustable Inventory Value” has the meaning set forth in Section
2.06(a).

“Actual Inventory Adjustment” has the meaning set forth in Section 2.06(a).

“Actual Inventory Excess” has the meaning set forth in Section 2.06(a).

“Actual Inventory Shortfall” has the meaning set forth in Section 2.06(a).

 

--------------------------------------------------------------------------------

 

“Adjustable Inventory” means the portion of the Inventory that consists of raw
materials, work in process and unsold finished goods, in each case to the extent
in transit or located at the Facilities as of the Closing.

“Adjustable Inventory Value Report” has the meaning set forth in Section
2.06(a).

“Adjustment Amount” has the meaning set forth in Section 2.06(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlled by, controlling, or under common control with such Person;
and for purposes of this definition, “control” (including the concept of
“control” when used in the terms “controlled by” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such other Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Assets and Liabilities” means, collectively, the (a) assets (the
“Affiliate Assets”) and (b) liabilities (the “Affiliate Liabilities”) owned or
held by one or more of Seller’s Affiliates, related to the conduct of the
Business and set forth on Exhibit H.

“Affiliate Conveyance” means the sale, assignment, transfer, conveyance and
delivery of the Affiliate Assets and Liabilities from the applicable Affiliate
Transferor to Buyer pursuant to the terms and subject to the conditions of this
Agreement and the Affiliate Conveyance Agreements.

“Affiliate Conveyance Agreements” has the meaning set forth in Section 6.23.

“Agreed Marketing Asset Allocation” has the meaning set forth in Section
2.08(b).

“Affiliate Transferor” means an Affiliate of Seller which, as of the date
hereof, owns or holds any Affiliate Assets and Liabilities.

“Agreement” has the meaning set forth in the preamble.

“Allocation Objections” has the meaning set forth in Section 2.08(a).

“Allocation Schedule” has the meaning set forth in Section 2.08(a).

“Alternative Financing” has the meaning set forth in Section 6.21(b).

“Antitrust Law” means the Sherman Antitrust Act of 1890, as amended, the Clayton
Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act
of 1914, as amended, and all other national, federal or state, domestic or
foreign, if any, statutes, rules, regulations, orders, decrees, administrative
and judicial doctrines and other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade, affecting competition or market conditions through merger,
acquisition or other transaction or effectuating foreign investment.

2

 

--------------------------------------------------------------------------------

 

“Applicable CBAs” means (a) the Agreement dated December 15, 2013, between
Kosmos Cement Company and International Brotherhood of Boilermakers, Cement,
Lime, Gypsum & Allied Workers Division Lodge NCLD-592 and (b) the Agreement
dated May 1, 2016, between Kosmos Cement Company and International Brotherhood
of Boilermakers, Cement, Lime, Gypsum and Allied Workers Division Local Lodge
D595 (the “Kosmosdale and Battletown CBA”).

“Assigned Contracts” has the meaning set forth in Section 2.01(j).

“Assigned Intellectual Property Assets” has the meaning set forth in Section
2.01(h).

“Assignment and Assumption Agreement and Bill of Sale” has the meaning set forth
in Section 3.02(a)(i).

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(iii).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Audited Financial Statements” has the meaning set forth in Section 4.04.

“Auditor” means Seller’s auditor, KPMG.

“Barge Contracts” has the meaning set forth in Section 2.01(e).

“Barge Transfer Agreement” has the meaning set forth in Section 3.02(a)(vi).

“Barges” has the meaning set forth in Section 2.01(e).

“Battletown Quarry” means Seller’s Battletown quarry located at 9160 Rock Road,
Battletown, Kentucky 40104.

“Battletown Quarry Contracts” means the agreements listed on Section 1.01(a) of
the Seller Disclosure Schedules.

“Board Order” means the agreed board order issued by the Louisville Metro Air
Pollution Control Board pursuant to Kentucky Revised Statutes Chapter 77 (Air
Pollution Control) on April 19, 2017 and any amendments thereto.

“Books and Records” has the meaning set forth in Section 2.01(k).

“Business” has the meaning set forth in the recitals.

“Business Accounts Payable” means all liabilities for any trade, account, note
or loan payables relating to the Business, whether accrued or unaccrued, and
arising out of goods or services purchased by, delivered to or provided to the
Business at or before the Closing and outstanding as of the Closing, including
in any event payables related to construction in progress and purchases and
repairs of equipment and other fixed assets.

3

 

--------------------------------------------------------------------------------

 

“Business Accounts Receivable” means all accounts and notes receivable
(including any claim or rights of action with respect to accounts and notes
receivable) and the right to bill and receive payment for products shipped or
delivered and/or services performed at or before the Closing by Seller but
unbilled as of the Closing.

“Business Confidential Information” has the meaning set forth in Section
6.05(a).

“Business Day” means any day except for Saturday, Sunday or any day on which
banks located in the States of New York are authorized or obligated to close.

“Business Employees” means the Must-Offer Employees and the May-Offer Employees,
collectively.

“Business Financial Statements” has the meaning set forth in Section 4.04.

“Business Permits” has the meaning set forth in Section 2.01(g).

“Buy-Out Equipment” has the meaning set forth in Section 2.10.

“Buyer” has the meaning set forth in the preamble.

“Buyer 401(k) Plan” has the meaning set forth in Section 6.04(g).

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(d).

“Buyer Disclosure Schedules” means the disclosure schedules delivered by Buyer
concurrently with the execution and delivery of this Agreement.

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Casualty Amount” has the meaning set forth in Section 6.17(a).

“Casualty Loss” has the meaning set forth in Section 6.17(a).

“Casualty Loss Report” has the meaning set forth in Section 6.17(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Charlotte Terminal” means the terminal located at 1001 North Hoskins Road,
Charlotte, North Carolina 28216.

“Charlotte Terminal Lease” means the lease agreement, by and between CEMEX
Construction Materials Atlantic, LLC and Seller, in connection with the
Charlotte Terminal.

“Claim” means any claim, demand or cause of action of any kind, whether in tort,
contract or otherwise.

4

 

--------------------------------------------------------------------------------

 

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“COBRA Coverage” has the meaning set forth in Section 6.04(i).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Letter” has the meaning set forth in Section 5.05.

“Confidentiality Agreement” means the confidentiality agreement between CEMEX,
Inc. and Buyer, dated as of June 28, 2019.

“Consent Decree” means the provisions of the consent decree filed with the U.S.
District Court Eastern District of Tennessee at Knoxville on November 29, 2016
in connection with Civil Action No. 3:16-cv-471 that are applicable to the
Louisville Plant.  References to the Consent Decree as used in this Agreement
shall include only obligations that apply to Seller and the Louisville Plant.

“Consent Order” means the consent order approved by the United States
Environmental Protection Agency on September 30, 2015 in connection with
Resource Conservation Recovery Act Action No. RCRA-04-2015-4250.

“Contracts” means all legally binding contracts, purchase orders, leases, deeds,
mortgages, licenses, instruments, notes, commitments, undertakings, indentures,
joint ventures and all other agreements, commitments and arrangements, whether
written or oral.

“Deductible” has the meaning set forth in Section 8.04(a).

“Deed” has the meaning set forth in Section 3.02(a)(ii).

“Default Interest” shall mean at the annual rate of five percent (5%) plus the
prime rate as published in The Wall Street Journal.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Buyer Disclosure Schedules and the Seller
Disclosure Schedules.

“Dispute Resolution Period” has the meaning set forth in Section 2.06(f).

“Dollar” or “$” means the lawful currency of the United States.

“Drop Dead Date” has the meaning set forth in Section 9.01(b)(i).

“Election Period” has the meaning set forth in Section 6.17(c).

“Employee Plan” has the meaning set forth in Section 4.14(c).

5

 

--------------------------------------------------------------------------------

 

“Employee Transfer Date” has the meaning set forth in Section 6.04(b).

“Employee Vehicles” has the meaning set forth in Section 2.01(l).

“Employees” means those Persons employed by Seller.

“Encumbrance” means any lien (statutory or other), pledge, mortgage, deed of
trust, security interest, charge, claim, equitable interest, easement, use
restriction, encroachment, right of way, right of first refusal or other similar
encumbrance or restriction.

“Environmental Claim” means any Governmental Order, Action or Claim by any
Person alleging liability arising out of, based on or resulting from: (a) the
Release of any Hazardous Materials; or (b) any actual or alleged non-compliance
with any Environmental Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law: (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources, the protection of human
health or safety (solely as relates to exposure to Hazardous Materials), or the
environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning the manufacture, use, recycling,
reclamation, reuse, treatment, generation, discharge, transportation, disposal
or remediation of any Hazardous Materials. The term “Environmental Law” includes
the following (including their implementing regulations and any state analogs):
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq. and similar or
related state and local laws.

“Environmental Notice” means any written notice respecting an Environmental
Claim.

“Environmental Permit” means any Permit required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” has the meaning set forth in Section 4.14(c)(iii).

“Estimated Adjustable Inventory Value” has the meaning set forth in Section
2.05(b).

“Estimated Inventory Adjustment” has the meaning set forth in Section 2.05(b).

“Estimated Inventory Excess” has the meaning set forth in Section 2.05(b).

6

 

--------------------------------------------------------------------------------

 

“Estimated Inventory Shortfall” has the meaning set forth in Section 2.05(b).

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“Excluded Names” has the meaning set forth in Section 2.02(d).

“Excluded Taxes” has the meaning set forth in Section 2.04(f).

“Facilities” means the Louisville Plant, the Battletown Quarry and the
Terminals, but shall not include (a) the Charlotte Terminal or (b) other real
property owned by Seller that is not used in the Business.

“Fee Letter” has the meaning set forth in Section 5.05.

“Financing” has the meaning set forth in Section 5.05.

“Financing Documents” has the meaning set forth in Section 5.05.

“Financing Sources” means the Persons (other than Buyer or any of its
Affiliates) that have committed to provide, arrange or have otherwise entered
into agreements in connection with the Financing or the Alternative Financing in
connection with the Transactions pursuant to the Financing Documents, including
parties to the Commitment Letter and any joinder agreements, note purchase
agreements, indentures, credit agreements or other definitive agreements entered
into pursuant thereto or relating thereto and any arrangers or administrative
agents in connection with any Financing or Alternative Financing in connection
with the Transactions, together with their respective Affiliates and the
respective officers, directors, employees, partners, controlling persons, agents
and Representatives of the foregoing, and funding sources, and their respective
successors and assigns.

“FIRPTA Certificates” means certificates of non-foreign status of Seller and, as
applicable, each Affiliate Transferor, in substantially the form attached hereto
as Exhibit J, which meets the requirements of Treasury Regulations Section
1.1445-2(b).

“Fundamental Representations” has the meaning set forth in Section 8.01.

“GAAP” means United States generally accepted accounting principles.

“General Partners” has the meaning set forth in Section 10.16.

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, orders or other actions of such organization
or authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

7

 

--------------------------------------------------------------------------------

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award issued or entered by or with any
Governmental Authority.

“Hazardous Materials” means any chemicals, materials or substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “hazardous constituents”, “restricted hazardous
materials”, “extremely hazardous substances”, “toxic substances”, “radioactive
materials”, “contaminants”, “pollutants”, “toxic pollutants”, or words of
similar meaning and regulatory effect under any applicable Environmental Law,
including petroleum and asbestos.

“Higher Band” has the meaning set forth in Section 2.05(b).

“Hired Employees” has the meaning set forth in Section 6.04(b).

“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976, as
amended.

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board, in effect from time to time.

“Indemnified Party” has the meaning set forth in Section 8.04.

“Indemnifying Party” has the meaning set forth in Section 8.04.

“Insurance Adjuster” has the meaning set forth in Section 6.17(a).

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks, trade names, and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) inventions (whether or not patentable),
patents and patent applications, together with all re-issuances, continuations,
continuations-in-part, divisions, revisions, extensions and re-examinations
thereof; (e) websites and internet domain name registrations; and (f) all other
intellectual property and industrial property rights and assets, and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing.

“Intellectual Property Agreements” means all licenses, sublicenses or other
agreements authorizing the use of Intellectual Property and other agreements by
or through which other Persons grant Seller or Seller grants any other Persons
any exclusive or non-exclusive rights or interests in or to any Intellectual
Property Assets that are used primarily in connection with the Business.

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and that is primarily used in connection with the Business, including the
name “Kosmos” and any variation of the foregoing (including, but not limited to,
“Kosmortar”), and the goodwill in connection therewith and symbolized thereby
and all rights and interest of Seller under Intellectual Property Agreements set
forth in Section 4.10(a)(ii) of the Seller Disclosure Schedules.

8

 

--------------------------------------------------------------------------------

 

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to or require for the enforcement thereof any issuance,
registration, application or other filing by, to or with any Governmental
Authority or authorized private registrar in any jurisdiction, including
registered trademarks, domain names, and copyrights, issued and reissued patents
and pending applications for any of the foregoing.

“Interim Financial Statements” has the meaning set forth in Section 4.04.

“Inventory” has the meaning set forth in Section 2.01(f).

“IsoFX Supply Agreement” has the meaning set forth in Section 6.25.

“Kentucky EEC” has the meaning set forth in Section 6.24.

“Kentucky EEC Approval” has the meaning set forth in Section 6.24.

“Key Customers” has the meaning set forth in Section 4.21(a).

“Key Suppliers” has the meaning set forth in Section 4.21(b).

“Kosmosdale and Battletown CBA” has the meaning set forth in “Applicable CBAs.”

“Law” means each applicable provision of any constitution, statute, law
(including common law), ordinance, code, rule, regulation, judgment, release,
license, Governmental Order or other legally binding pronouncement of any
Governmental Authority.

“Leased Real Property” means the real property subject to the Real Property
Leases.

“Leave Employee” has the meaning set forth in Section 6.04(b).

“Losses” means, except as may be limited by Section 10.14, actual out-of-pocket
losses, damages, liabilities, costs or expenses, including reasonable attorneys’
fees.

“Louisville Plant” means Seller’s cement manufacturing facility located at 15301
Dixie Highway, Louisville, Kentucky 40272.

“Lower Band” has the meaning set forth in Section 2.05(b).

“Marketing Assets” means any Purchased Assets located in the State of Kentucky
that, for purposes of Kentucky Tax law, are assets which could reasonably be
considered to be personal property held or used by a seller in the course of an
activity for which such seller is required to hold a seller’s permit.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that, individually or together with any other events, occurrences, facts,
conditions or changes, is, or would reasonably be expected to become, materially
adverse to (a) the operations, properties, results of operations, financial
condition or assets of the Business, taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby in accordance with the
terms of this Agreement; provided, however, that “Material Adverse Effect” shall
not include any event,

9

 

--------------------------------------------------------------------------------

 

occurrence, fact, condition or change to the extent arising out of or
attributable to: (i) general economic, market or political conditions; (ii) any
circumstances or conditions generally affecting the industries in which any of
the Facilities or the Business operates; (iii) any changes in financial, banking
or securities markets in general, including any disruption thereof and any
decline in the price of any security or any market index or any change in
prevailing interest rates; (iv) acts of war (whether or not declared), sabotage,
armed hostilities or terrorism, or the escalation or worsening thereof; (v) the
execution or announcement of this Agreement or any action required or permitted
by this Agreement or any action taken (or omitted to be taken) at the written
request of Buyer; (vi) any matter set forth in the Disclosure Schedules; (vii)
any changes in applicable Laws or accounting rules (including IFRS) or the
enforcement, implementation or interpretation thereof; (viii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with Seller and the Business, to the
extent such losses result from the announcement, pendency or completion of the
transactions contemplated by this Agreement; (ix) any natural or man-made
disaster or acts of God which constitutes a Casualty Loss under Section 6.17; or
(x) any failure by any of the Facilities or the Business to meet any internal or
published projections, forecasts or revenue or earnings predictions (provided
that the underlying causes of such failures (subject to the other provisions of
this definition) shall not be excluded); provided, however, that any event,
occurrence, fact, condition or change referred to in causes (i) through (iv) and
(vii) above shall only be excluded in determining whether a Material Adverse
Effect has occurred to the extent that such event, occurrence, fact, condition
or change does not and would not reasonably be expected to have a
disproportionate effect on the Business, the Purchased Assets or the Assumed
Liabilities compared to businesses, assets and liabilities of other participants
in the industries in which the Business operates.

“Material Contracts” has the meaning set forth in Section 4.06(a).

“Materiality Qualifications” means, with respect to the representations and
warranties of any party, all qualifications or exceptions contained therein
based on materiality (including any qualifications related to the presence or
absence of a Material Adverse Effect) and all usages of “material,” “in all
material respects,” “in any material respect,” “would not be material,” “would
not reasonably be expected to be material” or similar qualifiers.

“May-Offer Employee Side Letter” means that certain side letter dated as of the
date of this Agreement between Seller and Buyer.

“May-Offer Employees” has the meaning set forth in Section 4.14(b).

“Mining Permits” has the meaning set forth in Section 6.24.

“Must-Offer Employees” has the meaning set forth in Section 4.14(a).

“Non-assignable Right” has the meaning set forth in Section 2.09(a).

“Noted Exception” has the meaning set forth in Section 6.18(a).

“Owned Real Property” has the meaning set forth in Section 4.09(a).

10

 

--------------------------------------------------------------------------------

 

“Performance Bonds” has the meaning set forth in Section 4.16.

“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.

“Permitted Encumbrances” means (a) Encumbrances for Taxes, assessments or other
governmental charges or levies that are not yet due and payable or due but not
delinquent or that are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with IFRS;
(b) statutory Encumbrances of landlords and Encumbrances of carriers,
warehousemen, mechanics, materialmen, repairmen and other Encumbrances arising
in the ordinary course of business that are imposed by Law, to the extent not
incurred in connection with the borrowing of money, for amounts not yet due or
due but not delinquent or being contested in good faith by appropriate
proceedings and for which adequate reserves are reflected in the Business
Financial Statements in accordance with IFRS; (c) Encumbrances incurred or
deposits made to a Governmental Authority in connection with a Permit; (d)
Encumbrances incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security; (e) recorded or unrecorded easements, rights-of-way, covenants,
conditions, restrictions, licenses, reservations, subdivisions and other charges
or encumbrances or defects of title of any kind or rights of others for
rights-of-way, utilities and other similar purposes, including those set forth
in the Title Commitments that are not individually or in the aggregate material
to the relevant asset or property; (f) all licenses and covenants not to assert
with respect to Intellectual Property; (g) zoning, building, subdivision, land
use, environmental regulations and other similar restrictions or requirements;
(h) Encumbrances resulting from any facts or circumstances caused by Buyer or
its Affiliates; (i) leases affecting the Owned Real Properties or Leased Real
Properties and entered into in the ordinary course of Business; and (j) the
Encumbrances set forth in Section 1.01(b) of the Seller Disclosure Schedules.

“Person” means any individual, sole proprietorship, partnership, joint venture,
corporation, estate, trust, unincorporated organization, association, limited
liability company, institution or other entity, including any Governmental
Authority.

“Purchase Price” has the meaning set forth in Section 2.05(a).

“Purchased Assets” has the meaning set forth in Section 2.01.

“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.

“Real Property Leases” has the meaning set forth in Section 4.09(b).

“Release” means any actual release, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or allowing to escape or migrate into or through the environment.

“Representative” means, with respect to any Person, any and all directors,
members, managers, partners (general or limited), officers, employees,
consultants, financial advisors, counsel, accountants and other agents of such
Person.

11

 

--------------------------------------------------------------------------------

 

“Required Amount” has the meaning set forth in Section 5.05.

“Retained Books and Records” has the meaning set forth in Section 2.02(e).

“Retained Employees Side Letter” means that certain side letter, dated as of the
date of this Agreement, between Seller and Buyer.

“Sales Contracts” has the meaning set forth in Section 2.01(j).

“Schedule Supplement” has the meaning set forth in Section 6.03(b).

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble.

“Seller 401(k) Plan” has the meaning set forth in Section 4.14(d).

“Seller Closing Certificate” has the meaning set forth in Section 7.02(e).

“Seller Disclosure Schedules” means the disclosure schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

“Seller Indemnitees” has the meaning set forth in Section 8.03.

“Seller Lease” has the meaning set forth in Section 4.09(a).

“Seller Performance Support” has the meaning set forth in Section 6.16.

“Seller Related Party” means each of the Seller and Seller’s respective
affiliates and their and their respective affiliates’ Representatives (including
CEMEX, Inc. and Lone Star Industries, Inc. d/b/a Buzzi Unicem USA).

“Seller Sharing Arrangements” has the  meaning set forth in Section 2.12(b).

“Seller’s Knowledge” and variations of it refer to all matters actually (and not
constructively or by imputation) known to Trpimir Renic, Mark Davies, Aaron
Garcia, Jesus Alejandro Benevides, John Heffernan, Lillian Deprimo and Susie
Mejia (and Buyer agrees that the inclusion of those individuals in this
definition does not result in any of them having any personal liability to Buyer
or any Affiliate under this Agreement or otherwise).

“September 30 Interim Financial Statements” has the meaning set forth in Section
6.20(a).

“Shared Contracts” has the meaning set forth in Section 2.12(a).

“Significant Contract” has the meaning set forth in Section 6.01.

“Specified Lease” has the meaning set forth in Section 6.26(a).

12

 

--------------------------------------------------------------------------------

 

“Specified Third Party Consents” has the meaning set forth in Section 7.02(f).

“Straddle Period” has the meaning set forth in Section 6.11(b).

“Subject Lease” has the meaning set forth in Section 6.26(b).

“Subject Terminal” has the meaning set forth in Section 6.26(b).

“Subject Terminal Property” has the meaning set forth in Section 6.26(b).

“Supply Agreement” shall mean the Cement Supply Agreement, dated as of the
Closing Date, substantially in the form attached hereto as Exhibit K entered
into between CEMEX Construction Materials Atlantic, LLC and Buyer and/or Buyer’s
Affiliate.

“Survey” has the meaning set forth in Section 6.18(b).

“Surveyor” has the meaning set forth in Section 6.18(b).

“Tangible Personal Property” has the meaning set forth in Section 2.01(d).

“Tax Representations” has the meaning set forth in Section 8.01.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Taxes” means all (a) federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, escheat and unclaimed
property obligations, stamp, occupation, premium, property (real or personal),
real property gains, windfall profits, customs, duties or other taxes, payment
in-lieu-of taxes (PILOTs), fees, assessments or charges of any kind whatsoever,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties and (b) any liability in
respect of any of the foregoing payable by reason of contract, assumption,
transferee or successor liability, operation of Law or otherwise.

“Terminal Election” has the meaning set forth in Section 6.26(b).

“Terminal Lease” has the meaning set forth in Section 6.26(b).

“Terminal Personnel” has the meaning set forth in Section 6.26(b).

“Terminals” means Seller’s current owned and leased terminals in its
distribution network, located at each of the following: (a) 1051 South Emerson,
Indianapolis, Indiana 46203; (b) 200 Barkley Avenue, Cincinnati, Ohio 45204; (c)
200 Neville Road, Pittsburgh, Pennsylvania 15225; (d) 1007 Maccorkle Avenue SW,
Charleston, West Virginia 25303; (e) Main Street and River Front, Ceredo, West
Virginia 25507; (f) 3301 Port West-East, Mt. Vernon, Indiana 47620; and (g) 958
Delaware Avenue, Lexington, Kentucky 40505.

13

 

--------------------------------------------------------------------------------

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Tire Injection Machine Intellectual Property License Agreement” means the
agreement dated as of the Closing Date, substantially in the form attached
hereto as Exhibit E, between CEMEX, Inc. and Buyer in connection with the use of
the tire injection technology and Intellectual Property related thereto.

“Title Commitment” has the meaning set forth in Section 6.18(a).

“Title Insurer” has the meaning set forth in Section 6.18(a).

“Title Policy” has the meaning set forth in Section 3.02(a)(x).

“Transaction Documents” means this Agreement, the Supply Agreement, the
Assignment and Assumption Agreements and Bills of Sale, the Deeds, the
Assignment and Assumptions of Leases, the Transition Services Agreement, the
Tire Injection Machine Intellectual Property License Agreement, the Unloader
Agreement, the Barge Transfer Agreement and the Affiliate Conveyance Agreements
and the other agreements, instruments and documents required to be delivered at
the Closing.

“Transactions” means the transactions contemplated by (i) this Agreement,
including the sale of the Purchased Assets and the assumption of the Assumed
Liabilities, and (ii) the other Transaction Documents.

“Transfer Taxes” has the meaning set forth in Section 6.11(a).

“Transition Marks” has the meaning set forth in Section 6.27.

“Transition Period” has the meaning set forth in Section 6.27.

“Transition Services Agreement” has the meaning set forth in Section
3.02(a)(iv).

“Unloader Agreement” has the meaning set forth in Section 3.02(a)(vii).

“Vacation Accruals” has the meaning set forth in Section 2.03(j).

“WARN Act” has the meaning set forth in Section 6.04(l).

“Water Rights” means all surface and underground water and water rights,
together with all applications for water rights or applications or permits for
the use, transfer or change of water rights, ditch and ditch rights, well and
well rights, reservoir and reservoir rights, stock or interests in irrigation or
ditch companies appurtenant to any of the Real Property and all other rights to
water for use at or in connection with any of the Real Property or the
exploration for or mining of minerals from any of the Real Property.

14

 

--------------------------------------------------------------------------------

 

Article II
PURCHASE AND SALE

Purchase and Sale of Assets

. Subject to the terms and conditions set forth herein, at the Closing, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase, acquire and accept from Seller, free and clear of all Encumbrances
other than Permitted Encumbrances, all of Seller’s right, title and interest in,
to and under the assets, properties and rights of Seller (solely to the extent
that such assets, properties and rights exist as of the Closing) of every kind
and nature, real or personal, tangible or intangible, wherever located (other
than the Excluded Assets), which primarily relate to the Business (except, for
all purposes of this Section 2.01, as such “primarily relate to” standard is
modified by reference to a different standard or by reference to items set forth
on a schedule) (collectively, the “Purchased Assets”), including, without
limitation, the following:

(a)the Owned Real Property and all of the plants and facilities located thereon
(including the Louisville Plant and the owned Terminals) set forth on Section
2.01(a) of the Seller Disclosure Schedules and any other Owned Real Property
primarily used or held for use in connection with the Business, together with
all mineral rights and Water Rights (to the extent transferable under applicable
Law) appurtenant to such Owned Real Property, and all buildings, facilities,
structures, fixtures and improvements located thereon, and all easements,
rights-of-way and other rights and, to the extent owned by Seller, interests
incidental thereto;

(b)all Leased Real Property and all of the plants and facilities located thereon
set forth on Section 2.01(b) of the Seller Disclosure Schedules;

(c)subject to Section 2.10, all on and off road mobile equipment, trucks,
tractors and trailers, in each case, primarily used at the Facilities (either
owned or leased);

(d)subject to Section 2.10, all machinery and equipment, office equipment,
computers (whether owned or leased), servers, landline phones and facsimile
machines (with associated numbers), furniture, fixtures and other tangible
personal property located at the Facilities or used primarily in connection with
the Business (either owned or leased by Seller) (the “Tangible Personal
Property”), including the Tangible Personal Property listed on Section 2.01(d)
of the Seller Disclosure Schedules;

(e)the barges listed on Section 2.01(e) of the Seller Disclosure Schedules (the
“Barges”), together with (i) all fixtures, improvements, machinery and equipment
physically affixed to the Barges (excluding leased property, but including any
such property listed on Section 2.01(e) of the Seller Disclosure Schedules), and
(ii) the Contracts with respect to the Barges that are listed on Section 2.01(e)
of the Seller Disclosure Schedules (collectively, the “Barge Contracts”), in
each case existing at the time of the Closing and owned by Seller, or to the
extent a Barge is leased by Seller at the time of the Closing, Seller’s
leasehold interest thereto;

(f)all inventories of raw materials, work in process, finished goods, supplies,
fuel and other items treated as inventory by Seller at the Closing (including
items purchased for repair, maintenance or resale, and further including all
tools, repair parts, spare parts, stores,

15

 

--------------------------------------------------------------------------------

 

conveyor belts, tires and other supplies), in each case located at the
Facilities or in transit (“Inventory”);

(g)all Permits issued to or held by Seller in connection with its ownership,
possession, occupancy or use of any of the Purchased Assets or operation of the
Business, but only to the extent such Permits may be transferred under
applicable Law (the “Business Permits”);

(h)the Intellectual Property Agreements set forth on Section 4.10(a)(ii) of the
Seller Disclosure Schedules, and all other Intellectual Property Assets other
than Excluded Names, together with all goodwill associated therewith (“Assigned
Intellectual Property Assets”);

(i)any prepaid rentals, advance payments, deposits, advances and other prepaid
items, including prepaid rent, purchase price and deposits with lessors,
suppliers and utilities, to the extent relating to the Business or any of the
other Purchased Assets;

(j)excluding cement supply agreements with Affiliates of CEMEX, Inc., all (i)
Contracts with customers of the Business under which Seller derives or expects
to derive revenues (“Sales Contracts”) and all purchase orders and unaccepted
bids relating to the sale or possible sale of products to customers or
prospective customers of the Business, (ii) supply agreements, purchase orders
and unaccepted bids for supply inputs and raw materials, of Seller with
suppliers or prospective suppliers of the Business, (iii) the rights and
benefits under Shared Contracts to be provided to Buyer under this Agreement,
whether as a result of the novation or assignment of such Shared Contracts or
pursuant to any pass-through or alternative arrangement entered into by the
parties in accordance with Section 2.12, and (iv) other Contracts relating to
the Business including, for the avoidance of doubt, the Battletown Quarry
Contracts and the Contracts forth on Section 2.01(j) and Section 2.01(j)(1) of
the Seller Disclosure Schedules (collectively, the “Assigned Contracts”); and

(k)originals or, where not permitted to be transferred to Buyer under applicable
Law, copies of all books and records relating primarily to the Business, or the
ownership or operation of the Purchased Assets, including all Assigned Contracts
and Real Property Leases, books and records of account, ledgers and general,
financial and accounting records, Tax Returns relating to Taxes other than
income Taxes, machinery and equipment maintenance files, customer lists and
correspondence, customer purchasing histories, price lists, distribution lists,
supplier lists and correspondence, catalogues, brochures, advertising materials,
forms of purchase orders, sales orders and invoices and similar sales and
marketing materials, mining records, production data, quality control records
and procedures, customer complaints and inquiry files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale), internal financial statements and all manuals, data, records and
information pertaining to materials, supplies, reserves, production, operations,
maintenance, distribution and similar matters, and all reserve reports,
engineering reports and studies, environmental and safety compliance and
monitoring records and reports, spill response and emergency response plans
related to any Real Property, other than books and records set forth in Section
2.02(e) (“Books and Records”);

16

 

--------------------------------------------------------------------------------

 

(l)subject to Section 2.10 and Section 6.19, all owned or leased Employee cars
and trucks, each of which is listed on Section 2.01(l) of the Seller Disclosure
Schedules (the “Employee Vehicles”), and any leases relating to such cars and
trucks;

(m)the software, websites and related technology used in the Business set forth
on Section 2.01(m) of the Seller Disclosure Schedules;

(n)all rights and Claims against any Person which relate primarily to the
Purchased Assets, including warranty rights, guaranty rights, indemnification
rights, Encumbrances, judgments, causes of action and rights of recovery;
provided, however, that Seller shall retain, and Buyer shall have no right in
respect of, any such rights or Claims against any Person to the extent that they
relate to the Excluded Assets or Excluded Liabilities; and

(o)all goodwill associated with the Business.

Excluded Assets

. Other than the Purchased Assets described or referred to in Section 2.01,
Buyer expressly understands and agrees that it is not purchasing or acquiring,
and Seller is not selling or assigning, any other assets or properties of
Seller, and all such other assets and properties shall be excluded from the
Purchased Assets (the “Excluded Assets”). Without limiting the generality of the
foregoing, Excluded Assets include the following assets and properties of Seller
or any of its Affiliates:

(a)all cash and cash equivalents, bank accounts and securities of Seller;

(b)all Business Accounts Receivable;

(c)all owned or leased rail cars used in connection with the Business, and any
leases relating to such rail cars;

(d)other than the Assigned Intellectual Property Assets, all Intellectual
Property of Seller, including, (i) accounting and information management systems
software used by the Business, including all systems identified on Section
2.02(d)(i) of the Seller Disclosure Schedules, and any other software used by
the Business, other than the software set forth in Section 2.01(m) of the Seller
Disclosure Schedules, (ii) the trademarks and names listed in Section
2.02(d)(ii) of the Seller Disclosure Schedules and any variation of the
foregoing, and the goodwill connected therewith and symbolized thereby
(collectively, the “Excluded Names”) and (iii) any licenses or other agreements
related to such Intellectual Property;

(e)the organizational documents, minute books, partnership interest registers,
qualifications, Tax Returns relating to income Taxes, books of account or other
organizational and/or general partnership records of Seller, all sales and
pricing policies and practices, strategic plans, marketing and promotional
surveys, materials and research, all manuals, data, records and information
pertaining to transportation, research and development (other than such reports,
studies or documents expressly included in the Books and Records), all
employee-related or employee benefit-related files or records, other than
personnel files of Hired Employees and any other books and records which Seller
is prohibited from disclosing or transferring to Buyer under applicable Law and
is required by applicable Law to retain or do not primarily relate to the
Purchased Assets (the “Retained Books and Records”);

17

 

--------------------------------------------------------------------------------

 

(f)other than the Tangible Personal Property referred to in Section 2.01(d) and
the software identified on Section 2.01(m) of the Seller Disclosure Schedules,
computers (whether owned or leased), servers, software, websites and related
information technology, not primarily related to the operation of the Business,
and any leases relating to such equipment so leased by Seller or any Affiliate;

(g)all Contracts that are not Assigned Contracts or Barge Contracts and any and
all rights thereunder;

(h)all insurance policies and all rights to applicable claims and proceeds
thereunder, including any policy or coverage relating to the Purchased Assets or
the Business;

(i)subject to Section 6.23, other than the Purchased Assets, any legal or
beneficial interest in any assets, properties and rights of every kind and
nature, real or personal, tangible or intangible used or held by Seller or any
of its Affiliates in its businesses or in its ownership, possession, occupancy,
use or management of any assets related thereto;

(j)all Employee Plans and all rights, assets, properties and contracts with
respect to the Employee Plans;

(k)all Tax assets including refunds, rebates or prepayments of Taxes (or rights
thereto) for taxable periods (including portions thereof) ending on or before
the Closing Date;

(l)all rights to any Action, suit, demand or Claim of any nature (i) available
to or being pursued by Seller, whether arising by way of counterclaim or
otherwise, in each case whether or not related to the Business, the Purchased
Assets, or the Assumed Liabilities, or (ii) against any third party arising out
of Seller’s ownership, use or possession of any of the Purchased Assets on or
before the Closing or against any Person relating to any of the Excluded Assets
or Excluded Liabilities (but excluding Claims of the type set forth before the
proviso in Section 2.01(n));

(m)all rights which accrue or will accrue to Seller or any of its Affiliates
under the Transaction Documents;

(n)all intercompany receivables and other rights pursuant to any agreement or
Contract between Seller, or any of its Affiliates, on the one hand, and any of
their respective Affiliates, on the other hand;

(o)any outstanding amounts owing to the Business from other businesses of Seller
or its Affiliates;

(p)the shares of stock or other ownership interests in any Affiliates of Seller
or any other Person;

(q)all correspondence and documents prepared by Seller or any of its Affiliates
related to any third party bid to purchase any of the assets of the Business or
prepared by Seller or any of its Affiliates for internal evaluation purposes in
connection with any such third party bid;

18

 

--------------------------------------------------------------------------------

 

(r)all real property other than the Leased Real Property and Owned Real
Property;

(s)all Permits other than the Business Permits;

(t)any (i) personnel records with respect to the Hired Employees that Seller or
any of its Affiliates is required by Law to maintain in its possession, (ii)
Books and Records relating to any Purchased Asset or Assumed Liability that
Seller or any of its Affiliates is required by Law to maintain in its possession
and (iii) Books and Records relating to any other Excluded Assets and not the
Purchased Assets;

(u)except as otherwise provided in Section 6.15, all rights to partnership and
fictitious names and trademarks of Seller, including the Excluded Names, and
variations of each of them;

(v)any and all guarantees, warranties, indemnities and similar rights (i) in
respect of the Business or a Purchased Asset for the period prior to the Closing
(but excluding Claims of the type set forth before the proviso in Section
2.01(n)) and (ii) in respect of any other Excluded Asset;

(w)any legal or beneficial interest in the Charlotte Terminal and any rights
under the Charlotte Terminal Lease;

(x)all assets and rights relating to all of Seller’s Affiliates’ other
businesses, including real property not primarily used in the Business, and all
corporate-level services or functions of the type currently provided to the
Business by any of Seller’s Affiliates; and

(y)the assets, properties and rights specifically set forth on Section 2.02(y)
of the Seller Disclosure Schedules.

Assumed Liabilities

. Subject to the terms and conditions set forth herein, Buyer shall assume
pursuant to the Assignment and Assumption Agreement and Bill of Sale and agree
to pay, perform and discharge when due solely the following liabilities and
obligations of Seller arising out of or relating to the Business or the
Purchased Assets after the Closing, other than the Excluded Liabilities
(collectively, the “Assumed Liabilities”):

(a)all leases of real and personal property included in the Purchased Assets, to
the extent that the obligations under such leases relate to and are required to
be performed during periods after the Closing;

(b)all obligations and liabilities arising under or relating to the Assigned
Contracts, to the extent that such obligations relate to and are required to be
performed during periods after the Closing;

(c)all obligations and liabilities arising out of or relating to any pending or
threatened Action arising out of or to the extent relating to the Business or
the Purchased Assets identified on Section 2.03(c) of the Seller Disclosure
Schedules;

19

 

--------------------------------------------------------------------------------

 

(d)all obligations and liabilities arising out of or relating to the Barges or
the Barge Contracts, to the extent that such obligations relate to and are
required to be performed during periods after the Closing;

(e)certain accrued expenses set forth in Section 2.03(e) of the Seller
Disclosure Schedules (“Accrued Expenses”);

(f)all obligations and liabilities under Business Permits, governmental
approvals and consent decrees (other than the Consent Order, the Consent Decree
and the Board Order, which are addressed in Section 2.03(t)) in each case, which
will be assigned to Buyer in accordance with Section 2.01, subject to the terms
and conditions thereof, and to the extent that such obligations relate to and
are required to be performed during periods after the Closing;

(g)all environmental liabilities and obligations with respect to the Purchased
Assets to the extent arising from acts or omissions on or after the Closing
either under any Environmental Law or under any contract or other arrangement
that will be assigned to Buyer in accordance with Section 2.01 (including those
arising as a result of the transportation or disposal or both after the Closing
of hazardous materials regulated by Environmental Law for disposal or
treatment);

(h)all quarry reclamation obligations associated with the Purchased Assets
arising prior to or after the Closing, other than those quarry reclamation
obligations required by a Law, Permit or Governmental Order to have been
performed by a date certain prior to the Closing Date and not performed by such
date;

(i)all obligations and liabilities to lessors under capital leases as of the
Closing;

(j)obligations for accrued but unpaid vacation and other paid time off
entitlements for Hired Employees (“Vacation Accruals”);

(k)except as specifically provided in Section 6.04, all liabilities and
obligations of Buyer or its Affiliates relating to employee benefits,
compensation or other arrangements with respect to any Hired Employee after the
Closing;

(l)all liabilities and obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period or portion
thereof beginning (or deemed to begin) after the Closing Date (which, in the
case of a Straddle Period, shall be determined in a manner consistent with
Section 6.11(b)) and (ii) Transfer Taxes for which Buyer is liable pursuant to
Section 6.11(a);

(m)all liabilities and obligations arising out of or relating to any products
manufactured by Buyer at, or distributed or sold by Buyer from, the Facilities
after the Closing;

(n)all liabilities and obligations under any deed or other instruments relating
to Seller’s ownership interests in the Owned Real Property included in the
Purchased Assets to be paid or performed or otherwise relating to periods after
the Closing;

20

 

--------------------------------------------------------------------------------

 

(o)any and all liabilities and obligations to the extent arising out of or
relating to violations by Buyer of, and/or non-compliance by Buyer with, any
Laws relating to occupational safety and health, including the Occupational
Safety and Health Administration Act of 1970, Federal Mine Safety and Health Act
of 1977, or those issued by the Mine Safety and Health Administration (MSHA),
after the Closing;

(p)a portion of any liabilities or obligations in respect of rebates, discounts
or allowances payable to any customer of Seller arising under any Sales
Contracts in accordance with the terms specifically set forth in the applicable
Sales Contracts, to be transferred to Buyer, as determined based on pro ration
in accordance with the applicable method set forth in Section 2.11 of this
Agreement;

(q)all other liabilities and obligations arising out of or relating to Buyer’s
ownership or operation of the Business and the Purchased Assets on or after the
Closing, including all liabilities arising out of or in connection with product
liability, claims for personal injuries, property damage or losses, in each
case, that involve the use of any product sold or otherwise disposed of by Buyer
or any of its Affiliates in connection with the Business or the Purchased Assets
after the Closing, except to the extent such liabilities or obligations are the
express responsibility of Seller pursuant to this Agreement;

(r)all other liabilities specifically assumed by Buyer under the Transaction
Documents;

(s)all liabilities and obligations of Seller set forth on Section 2.03(s) of the
Seller Disclosure Schedules; and

(t)all liabilities and obligations under the Consent Order, the Consent Decree
and the Board Order to the extent that such obligations relate to and are
required to be performed during periods after the Closing.

Excluded Liabilities

.  Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall not assume and shall not be responsible to pay, perform or discharge (i)
any debts, liabilities or obligations of Seller of any kind, character or
description whatsoever (whether absolute or contingent, known or unknown,
asserted or unasserted) other than the Assumed Liabilities or (ii) any of the
following debts, liabilities or obligations of Seller, whether or not the same
are disclosed to Buyer in or pursuant to this Agreement (any such debts,
liabilities or obligations described in clause (i) or (ii) above being
collectively referred to as the “Excluded Liabilities”):

(a)any liabilities or obligations arising out of or relating to Seller’s
operation of the Business prior to the Closing;

(b)any debts, liabilities or obligations relating to, or occurring or existing
in connection with, or arising out of, the Excluded Assets, whether before, on
or after, the Closing;

(c)all indebtedness of Seller, including all indebtedness for borrowed money,
including principal and interest, whether incurred before, at or after the
Closing;

21

 

--------------------------------------------------------------------------------

 

(d)all Business Accounts Payable;

(e)subject to Section 2.03(c), all liabilities of Seller arising from or
relating to any litigation that is currently pending or threatened against or
affecting Seller or its properties or assets or that arise from or relate to
actions, events, occurrences or developments that first occurred on or prior to
the Closing (whether or not covered by insurance), including all litigation that
relates to the Business or Purchased Assets and is pending as of the Closing;

(f)any liabilities or obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period or portion
thereof ending (or deemed to end) on or prior to the Closing Date (which, in the
case of a Straddle Period, shall be determined in a manner consistent with
Section 6.11(b)) and (ii) Transfer Taxes for which Seller is liable pursuant to
Section 6.11(a) (collectively, “Excluded Taxes”);

(g)except as provided in Section 2.03(e) and Section 6.04, any liabilities or
obligations of Seller relating to or arising out of (i) the employment, or
termination of employment, of (A) any Employee prior to or at the Closing, and
(B) any Employee that is not a Hired Employee prior to, at and after the
Closing, or (ii) workers’ compensation claims of any Employee which relate to
events occurring prior to the Closing;

(h)a portion of any liabilities or obligations in respect of rebates, discounts
or allowances payable to any customer of Seller arising under any Sales
Contracts, in accordance with the terms specifically set forth in the applicable
Sales Contracts, to be transferred to Buyer, as determined based on pro ration
in accordance with the applicable method set forth in Section 2.11 of this
Agreement;

(i)any liabilities arising out of or in connection with (i) any product or
service warranties or guarantees given by any Seller in connection with or (ii)
Claims for personal injuries, property damage or losses that involve, any
product sold, delivered or otherwise disposed of, or any service performed or
delivered, by Seller prior to the Closing;

(j)all environmental liabilities and obligations with respect to the Business to
the extent arising from acts or omissions prior to the Closing either under any
Environmental Law or under any contract or other arrangement (including those
arising as a result of the transportation or disposal or both, prior to the
Closing, of hazardous materials regulated by Environmental Law for disposal or
treatment);

(k)all liabilities and obligations under the Consent Order, the Consent Decree
and the Board Order to the extent that such obligations relate to and were
performed or required to be performed during periods prior to the Closing;

(l)any debts, liabilities or obligations of Seller Related Parties arising under
or incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, including fees and expenses of
counsel, accountants, consultants, advisers and others;

(m)all other liabilities specifically retained by Seller under the Transaction
Documents;

22

 

--------------------------------------------------------------------------------

 

(n)any liabilities or obligations set forth on Section 2.04(n) of the Seller
Disclosure Schedules; and

(o)any debt, liability or obligation of any Affiliates of Seller (whether or not
similar to any of the categories of debts, liabilities or obligations of Seller
described above).

Purchase Price

.

(a)The aggregate purchase price for the Purchased Assets shall be
$665,000,000.00 (as adjusted pursuant to Section 2.05(b) and Section 2.06, the
“Purchase Price”), plus the assumption of all of the Assumed Liabilities. The
Purchase Price shall be paid by wire transfer of immediately available funds at
Closing to an account designated in writing by Seller to Buyer no later than two
(2) Business Days prior to the Closing Date.

(b)Not less than two (2) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a statement setting forth its good faith estimate of the book
value of the Adjustable Inventory (the “Estimated Adjustable Inventory Value”),
together with a report setting forth detailed supporting calculations in
accordance with the inventory valuation principles and methodologies set forth
in Schedule A.  The Purchase Price payable at the Closing shall be (i) to the
extent that the Estimated Adjustable Inventory Value is less than the Lower Band
(as defined below), decreased, on a dollar-for-dollar basis, by the amount of
such shortfall (such shortfall amount, the “Estimated Inventory Shortfall”), or
(ii) to the extent that the Estimated Adjustable Inventory Value is greater than
the Higher Band (as defined below), increased, on a dollar-for-dollar basis, by
the amount of such excess (such excess amount, the “Estimated Inventory
Excess”). For purposes of calculating the Estimated Inventory Shortfall and/or
the Estimated Inventory Excess, the terms “Lower Band” and “Higher Band” shall
be defined as follows: (i) if the Closing occurs on or before 11:59 p.m.,
Central time, on December 30, 2019, the Lower Band shall mean an amount equal to
$10,000,000 and the Higher Band shall mean an amount equal to $11,000,000; (ii)
if the Closing occurs after 11:59 p.m., Central time, on December 30, 2019 but
on or prior to 11:59 p.m., Central time, on March 1, 2020, (A) the Lower Band
shall mean an amount equal to $10,000,000 plus (x) $49,180 multiplied by (y)
each calendar day that has commenced since 12:01 a.m., Central time, on December
31, 2019 (up to a maximum of sixty-one (61) calendar days), and (B) the Higher
Band shall mean the amount described pursuant to preceding clause (A) plus
$1,000,000; and (iii) if the Closing occurs after 11:59 p.m., Central time, on
March 1, 2020, the Lower Band shall mean an amount equal to $13,000,000 and the
Higher Band shall mean an amount equal to $14,000,000.  An illustrative
calculation of the Estimated Inventory Adjustment is included in
Schedule A.  The adjustment to the Purchase Price payable at the Closing
pursuant to this Section 2.05(b), taking into account the Estimated Inventory
Shortfall or the Estimated Inventory Excess, as applicable, is the “Estimated
Inventory Adjustment” (which shall be a negative number if an Estimated
Inventory Shortfall and a positive number if an Estimated Inventory Excess). If
there is no Estimated Inventory Shortfall or Estimated Inventory Excess, the
Estimated Inventory Adjustment shall be zero (0).  

Section 2.06Post-Closing Adjustment – Inventory

(a)Within sixty (60) days after the Closing Date, Buyer will (i) determine (A)
the book value of Adjustable Inventory as of 11:59 p.m., Central time (the
“Actual Adjustable

23

 

--------------------------------------------------------------------------------

 

Inventory Value”), on the Closing Date, (B) the amount by which that
determination of the Actual Adjustable Inventory Value is less than the Lower
Band (such shortfall amount, the “Actual Inventory Shortfall”) or greater than
the Higher Band (such excess amount, the “Actual Inventory Excess”) (such
shortfall or excess, as applicable, the “Actual Inventory Adjustment”) (which
shall be a negative number if an Actual Inventory Shortfall and a positive
number if an Actual Inventory Excess) and (C) the amount by which the Actual
Inventory Adjustment is less than or greater than the Estimated Inventory
Adjustment and (ii) deliver to Seller a report setting forth in detail the
Actual Inventory Adjustment and detailed supporting calculations in accordance
with the inventory valuation principles and methodologies set forth in
Schedule A (the “Adjustable Inventory Value Report”).  The post-Closing
determination of the Actual Adjustable Inventory Value will be based on the
actual Adjustable Inventory as of 11:59 p.m., Central time, on the Closing Date,
determined based upon the Estimated Adjustable Inventory Value as adjusted for
purchases, production and sales from the time the Estimated Adjustable Inventory
Value was calculated until 11:59 p.m., Central time, on the Closing Date and
will conform in all respects to the inventory valuation principles and
methodologies set forth in Schedule A. If there is no Actual Inventory Shortfall
or Actual Inventory Excess, the Actual Inventory Adjustment shall be zero (0).

(b)If the Actual Inventory Adjustment is (i) greater than the Estimated
Inventory Adjustment, Buyer shall pay to Seller the amount by which the Actual
Inventory Adjustment exceeds the Estimated Inventory Adjustment; or (ii) less
than the Estimated Inventory Adjustment, Seller shall pay to Buyer the amount by
which the Estimated Inventory Adjustment exceeds the Actual Inventory
Adjustment, in each case, as provided in Section 2.06(e) below (the “Adjustment
Amount”). If the Actual Inventory Adjustment is equal to the Estimated Inventory
Adjustment, the Adjustment Amount shall be zero (0). If there is no Actual
Inventory Adjustment and no Estimated Inventory Adjustment, the Adjustment
Amount shall be zero (0).

(c)From and after the date upon which Seller delivers its report and
calculations pursuant to Section 2.05(b), each party, at the other party’s
request, will make available to the other party and its agents and
Representatives the books, records and worksheets supporting, and the personnel
who prepared, any calculation or report provided for in Section 2.05 or Section
2.06.  Each party will also discuss with the other party during the time period
for preparing such report, as requested by the other party, the status of any
such calculation or report, including particular adjustments that it has
identified.  Seller’s designated representative for purposes of this Section
2.06(c) is John Heffernan and Buyer’s designated representative for purposes of
this Section 2.06(c) is D. Craig Kesler who is currently Executive Vice
President – Finance and Administration and Chief Financial Officer.  The contact
information for Seller’s designated representative is: email:
johnv.heffernan@cemex.com and tel. (713) 722-6078 and the contact information
for Buyer’s designated representative is: email: ckesler@eaglematerials.com and
tel. (214) 432-2000.  The communications between such persons in connection with
this Section 2.06(c) may be given by email, registered mail, overnight courier
or any other comparable means, but any such communication will be deemed
received only upon actual receipt.  Notice of any dispute that they cannot
resolve and changes in such contact person and contact information will only be
made pursuant to Section 10.02.

(d)Unless Seller (i) gives written notice to Buyer of an objection to the
Adjustable Inventory Value Report, together with a reasonably detailed
description of any changes

24

 

--------------------------------------------------------------------------------

 

that Seller proposes to be made to the calculation of Actual Inventory
Adjustment and detailed supporting calculations, within thirty (30) days after
Seller’s receipt of such report, or (ii) notifies Buyer at any time within such
30-day period that Seller accepts the Adjustable Inventory Value Report, the
Adjustable Inventory Value Report will become binding in its entirety at the end
of such 30-day period.  If Seller has notified Buyer that Seller accepts the
Adjustable Inventory Value Report within such 30-day period, the Adjustable
Inventory Value Report will become binding in its entirety as of the date of
such notification.  If Seller objects to any part of the Adjustable Inventory
Value Report within such 30-day period, and Seller and Buyer are unable to agree
as to all disputed parts within thirty (30) days after Seller’s objection is
received by Buyer, then the Adjustable Inventory Value Report will be resolved
pursuant to the binding dispute resolution process as provided in Section
2.06(f).

(e)If the Adjustable Inventory Value Report delivered to Seller has become
binding in its entirety and indicates that Buyer is to make a payment to Seller,
then such payment will be made within seven (7) days after the Adjustable
Inventory Value Report becomes binding as provided in Section 2.06(d).  If the
Adjustable Inventory Value Report as delivered to Seller has become binding in
its entirety and indicates that Seller is to make a payment to Buyer, then such
payment will be made within seven (7) days after the Adjustable Inventory Value
Report becomes binding as provided in Section 2.06(d).  If the Adjustable
Inventory Value Report is disputed, in whole or in part, by Seller in accordance
with Section 2.06(d), then any payment of amounts related to the Adjustable
Inventory Value Report will be made only when the final Adjustment Amount is
determined in accordance with Section 2.06(f).  All payments pursuant to this
Section 2.06(e) will be by wire transfer of immediately available funds in
accordance with the recipient’s instructions.

(f)Any disputes regarding the Adjustable Inventory Value Report will be
submitted to and settled by the binding dispute resolution process set forth in
this Section 2.06(f).  Such disputes will be submitted for resolution to a
partner in the Houston, Texas office of PricewaterhouseCoopers LLP, who has at
least ten (10) years’ experience in resolving disputes and who is designated in
writing by another partner of the firm (the designated partner, the
“Accountant”), and the dispute resolution process will be (i) conducted in
accordance with the following provisions of this Section 2.06(f), and (ii)
initiated by either Seller or Buyer sending a notice to the other electing to
resolve the dispute in accordance with this Section 2.06(f).  The Accountant
will undertake to complete the dispute resolution and issue his written report
within sixty (60) days after he receives the notice referred to above (the
“Dispute Resolution Period”).  Each of Seller and Buyer will promptly submit to
the Accountant all materials requested by the Accountant, promptly respond to
questions asked by the Accountant, so that the Accountant can issue his report
on or before the end of the Dispute Resolution Period.  The Accountant may hold
a one-day hearing at the Accountant’s offices in the Houston, Texas metropolitan
area.  The Accountant (who will act as an expert and not as an arbitrator) will
undertake in good faith to issue a written report (which will briefly summarize
the reasons for the determination) by the end of the Dispute Resolution
Period.  The Accountant’s report will set forth a determination only with
respect to the disputed amounts (and for avoidance of doubt, will not include
any other finding or award), and will be based solely on the information made
available to the Accountant (to the extent the Accountant considers appropriate)
and the terms of this Agreement (and, for the avoidance of doubt, the Accountant
will not vary the terms of this Agreement, but rather will strictly apply them
to the dispute and without limiting or being limited by the foregoing, will
disregard means of

25

 

--------------------------------------------------------------------------------

 

calculating the components of the Adjustment Amount which are different from
those set forth in Schedule A, to the extent that such means are inconsistent
with or not provided for in Schedule A).  The decision for each disputed amount
must be within the range of values assigned to each such item in the Actual
Inventory Adjustment and value attributed thereto by Seller in its objection to
the Actual Inventory Adjustment. The decision of the Accountant will be final
and binding on the parties and may be entered in any court having jurisdiction,
with payment being due from Seller or Buyer, as applicable, to the other party
within ten (10) days after the issuance of the decision.  The Accountant will
not award costs or expenses (including attorneys’ fees) to any party.  Each of
Buyer and Seller will pay fifty percent (50%) of the Accountant’s fees and
expenses, but otherwise each party will pay its own costs and expenses of the
dispute resolution process of this Section 2.06(f).

Interest

(a). If any amount due for payment to Buyer or Seller in accordance with this
Agreement is not paid on the due date for payment, the Person in default shall
pay the Default Interest on such amount in effect on the date that such payment
or portion thereof was required to be made through the date that such payment or
portion thereof was actually received, or a lesser rate that is the maximum
permitted by applicable Law.

Allocation of the Purchase Price

.

(a)Within ninety (90) days after the Closing Date, Buyer shall deliver to Seller
a schedule allocating the Purchase Price (including any Assumed Liabilities
treated as consideration for the Purchased Assets for Tax purposes) among the
Purchased Assets (the “Allocation Schedule”).  The Allocation Schedule shall be
prepared in accordance with Section 1060 of the Code and shall reflect the
Agreed Marketing Asset Allocation specified in Section 2.08(b).  The Allocation
Schedule shall be deemed final, and shall be conclusive and binding on all
parties, unless Seller delivers to Buyer a written notice identifying each item
reflected in the Allocation Schedule to which Seller takes exception within
thirty (30) days after delivery of the Allocation Schedule to Seller (such items
“Allocation Objections”) (it being understood that any amounts not disputed by
Seller shall be final and binding). Upon delivery of the Allocation Objections,
if any, Seller and Buyer shall negotiate in good faith to resolve such dispute;
provided, however, that if Seller and Buyer are unable to resolve any dispute
with respect to the Allocation Schedule within sixty (60) days after the
delivery of the Allocation Schedule, then, subject to Section 2.08(b), Seller
and Buyer shall each be entitled to adopt their own positions regarding the
allocation of the Purchase Price among the Purchased Assets for applicable tax
purposes. If the parties agree on the Allocation Schedule (or such schedule is
deemed accepted), Seller and Buyer agree to file their respective IRS Forms 8594
and all federal, state and local Tax Returns in accordance with the agreed
Allocation Schedule.

(b)Notwithstanding Section 2.08(a), Buyer and Seller agree that (i) the portion
of the Purchase Price allocable to Marketing Assets shall be mutually agreed to
no later than three (3) Business Days prior to the Closing Date (the “Agreed
Marketing Asset Allocation”), (ii) in no event shall the Allocation Schedule
reflect an allocation of more than ten percent (10%) of the Purchase Price to
Marketing Assets and (iii) that each of Buyer and Seller shall file its
respective IRS Forms 8594 and all federal, state and local Tax Returns in a
manner consistent with the Agreed Marketing Asset Allocation (regardless of
whether they otherwise agree to the Allocation Schedule specified in
Section 2.08(a)).

26

 

--------------------------------------------------------------------------------

 

Non-assignable Assets

.

(a)Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.09, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Assigned Contract or Business Permit (i)
would result in a violation of applicable Law or (ii) would require the consent,
authorization, approval or waiver of a Person who is not a party to this
Agreement or an Affiliate of a party to this Agreement (including any
Governmental Authority), and such consent, authorization, approval or waiver
shall not have been obtained prior to the Closing, this Agreement shall not
constitute a sale, assignment, transfer, conveyance or delivery, or an attempted
sale, assignment, transfer, conveyance or delivery, of such Assigned Contract or
Business Permit (each, a “Non-assignable Right”); provided, however, that,
subject to the satisfaction or waiver of the conditions contained in Article
VII, the Closing shall occur notwithstanding the foregoing without any
adjustment to the Purchase Price on account thereof.  Following the Closing,
Seller and Buyer shall use commercially reasonable efforts, and cooperate with
each other, to obtain, any such required consent, authorization, approval or
waiver or (if required in order to carry out the provisions of this Section
2.09) any release, substitution or amendment required to novate any
Non-assignable Rights so that they can effectively be transferred to Buyer as
promptly as reasonably practicable after the Closing upon the terms set forth in
this Agreement (without regard to the provisions of this Section 2.09);
provided, however, that neither Seller nor Buyer shall be required to pay any
consideration therefor.  Once such consent, authorization, approval, waiver,
release, substitution or amendment is obtained, Seller shall sell, assign,
transfer, convey and deliver to Buyer the relevant Non-assignable Right to which
such consent, authorization, approval, waiver, release, substitution or
amendment relates for no additional consideration. Applicable Transfer Taxes in
connection with such sale, assignment, transfer, conveyance or license shall be
borne by the parties in accordance with Section 6.11.

(b)To the extent that any Non-assignable Right cannot be transferred to Buyer
following the Closing pursuant to this Section 2.09, Buyer and Seller shall use
commercially reasonable efforts to implement such arrangements (such as
subleasing, sublicensing or subcontracting) as shall be determined by the
parties in order to provide to them the economic and, to the extent permitted
under applicable Law, operational equivalent of the transfer of such
Non-assignable Right to Buyer as of the Closing and the performance by Buyer of
the Assumed Liabilities with respect thereto.  Under any such arrangements,
unless otherwise agreed by the parties, Seller shall continue to hold legal
title to such Non-assignable Right for the exclusive benefit of Buyer and Buyer
shall, as agent or subcontractor for Seller, pay, perform and discharge fully
the Assumed Liabilities thereunder from and after the Closing Date.  In
addition, to the extent permitted under applicable Law, Seller shall, at Buyer’s
expense, hold in trust for and pay to Buyer promptly upon receipt thereof, such
Non-assignable Right and all income, proceeds and other monies received by
Seller to the extent related to such Non-assignable Right in connection with the
arrangements under this Section 2.09. Notwithstanding anything herein to the
contrary, the provisions of this Section 2.09 shall not apply to any consent or
approval required under any Antitrust Law, which consent or approval shall be
governed by Section 6.06.

Buy-Out – Equipment Lease

. Notwithstanding the provisions of Section 2.09, at the Closing, Buyer will
purchase directly from the lessors thereof, certain equipment used in the
Business and leased by Seller, and either (a) listed in Exhibit G or (b) for
which the

27

 

--------------------------------------------------------------------------------

 

Assignment and Assumption of Lease therefor requires the consent of a lessor or
other third party and such consent has not been obtained prior to the Closing
Date pursuant to Section 6.19 (collectively, the “Buy-Out Equipment”). The
Buy-Out Equipment will be purchased by Buyer on the Closing Date on an “as is”
and “where is/where as” and “with all faults” basis, with no representations or
warranties (express or implied) whatsoever by Seller.

Pro Ration

. As soon as reasonably practicable following the Closing Date (and, to the
extent necessary, from time to time thereafter), Buyer shall deliver to Seller a
statement setting forth all (a) gas, heat, water, sewage, electricity, trash
removal, telephone, internet and other utilities, (b) rebates, discounts or
allowances payable to any customer or arising under any Sales Contracts
transferred to Buyer and (c) any ad valorem and property Taxes, in each case
relating to the Business with respect to periods (or portions thereof) prior to
the Closing which were not settled at Closing and are to be paid by Seller or
Buyer (as the case may be) to the other party pursuant to this Section 2.11,
together with reasonable supporting documentation.  The amounts referred to in
clauses (a) through (c) above shall be apportioned between Buyer and Seller on a
pro rata basis based on the Closing Date and the number of days in the relevant
determination period.  Each statement to be delivered by Buyer pursuant to this
Section 2.11 shall also set forth a calculation of the net amount payable by
Seller to Buyer, or by Buyer to Seller, in order to give effect to such
apportionment for all amounts covered by such statement.  The net amount payable
by Buyer or Seller, as applicable, shall be paid by Buyer or Seller (as
applicable) to the other party within thirty (30) days after the delivery of the
statement referred to above.

 

Shared Contracts; Bifurcation

.

(a)Seller and Buyer shall use their commercially reasonable efforts to cause
each Contract set forth on Section 2.01(j)(2) of the Seller Disclosure Schedules
(the “Shared Contracts”) to be novated or assigned in relevant part to Buyer or
its designated Affiliate on or prior to the Closing Date, or to appropriately
amend and/or obtain any requisite consent, approval or waiver from the
counterparties to such Shared Contracts, in each case as necessary to allow
Buyer or its designated Affiliate, at and following the Closing, to have in
effect a separate agreement, on terms substantially similar to the current terms
of such Shared Contract, providing for obligations, rights and benefits
applicable to the Business under such Shared Contracts.  

(b)If, with respect to any Shared Contract, (i) such novation, assignment or
amendment cannot be consummated or such consent, approval or waiver cannot be
obtained, or (ii) an attempted novation, assignment or amendment thereof would
adversely affect in any material respect the rights of Seller or Buyer
thereunder, Seller and Buyer will use their reasonable best efforts to negotiate
a mutually acceptable arrangement under which Buyer shall be provided with the
economic and, to the extent permitted under applicable Law, operational
equivalent of the transfer of such Shared Contracts in relevant part to Buyer as
of the Closing and pursuant to which Buyer shall assume all obligations under
such Shared Contracts in relevant, proportionate part, including by entering
into sub-contracting, sub-licensing, sub-leasing or pass through arrangements
for the benefit of Buyer (the “Seller Sharing Arrangements”); provided, that,
neither Seller nor Buyer may terminate any such Shared Contract, or amend such
Shared Contract in an manner that adversely affects the other party, while
subject to any such arrangement (other

28

 

--------------------------------------------------------------------------------

 

than pursuant to automatic termination provisions thereunder) without the prior
written consent of the other party. Notwithstanding the foregoing, following the
expiration or other termination of any Shared Contract subject to Seller Sharing
Arrangements, neither Buyer nor Seller will be obligated to continue the Seller
Sharing Arrangements, as applicable.

(c)Neither party shall be required to make or commit to make any payments or
fees, or incur any non-de minimis out-of-pocket costs in connection with,
obtaining consent from the applicable counterparty with respect to the novation,
assignment or amendment of any Shared Contracts; provided, that either party may
agree to or commit to make any such payments or fees without the consent of the
other party, in which case such payments or fees will be at the sole cost of
such party making such agreement or commitment.

Article III
CLOSING

Closing

. Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated by this Agreement shall take place at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, NY 10036 on
(a) the later of (x) the second Business Day following the satisfaction or
waiver of the conditions to Closing set forth in Article VII (other than those
conditions that by their nature can only be satisfied at the time of Closing,
but subject to the satisfaction of such conditions) and (y) January 10, 2020, or
(b) at such other place, time or date as Seller and Buyer may agree in writing
(the “Closing Date”).  The closing of the Transactions shall be effective as of
11:59 p.m., Central time, on the Closing Date (the “Closing”).

Closing Deliverables

.

(a)At the Closing, Seller shall deliver to Buyer the following:

(i)a counterpart to the assignment and assumption agreement and bill of sale in
the form of Exhibit A (the “Assignment and Assumption Agreement and Bill of
Sale”), duly executed by Seller;

(ii)with respect to each parcel of Owned Real Property, a limited warranty deed
in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3, Exhibit B-4 or
Exhibit B-5, as applicable for each such parcel of Owned Real Property, as set
forth in Exhibit B hereto (each, a “Deed”), each duly executed and notarized by
Seller;

(iii)with respect to each Real Property Lease, a counterpart of the Assignment
and Assumption of Lease substantially in the form of Exhibit C (each, an
“Assignment and Assumption of Lease”), duly executed by Seller and, if
necessary, Seller’s signature shall be witnessed and/or notarized;

(iv)a counterpart to the transition services agreement substantially in the form
of Exhibit D (the “Transition Services Agreement”), duly executed by Seller or
an Affiliate of Seller;

29

 

--------------------------------------------------------------------------------

 

(v)a counterpart to the Tire Injection Machine Intellectual Property License
Agreement in the form of Exhibit E, duly executed by CEMEX Construction
Materials Atlantic, LLC;

(vi)a counterpart to the Barge Transfer Agreement in the form of Exhibit F (the
“Barge Transfer Agreement”) duly executed by Seller or an Affiliate of Seller;

(vii)a counterpart to the unloader bill of sale agreement in the form of
Exhibit I (the “Unloader Agreement”), duly executed by an Affiliate of Seller;

(viii)with respect to the Affiliate Assets and Liabilities, counterparts to the
Affiliate Conveyance Agreements, duly executed by the applicable Affiliate
Transferor;

(ix)the Seller Closing Certificate;

(x)Title policies for each parcel of Owned Real Property and Leased Real
Property (which may be in the form of a binding obligation from Title Insurer to
issue such policy in the form of a mark-up of the Title Commitment) in
accordance with the Title Commitment insuring Buyer’s fee simple title to the
Owned Real Property or leasehold interest in the Leased Real Property, as
applicable, as of the Closing Date (including, subject to Section 6.18(a), the
mineral estate) and subject only to Permitted Encumbrances, and items deemed
accepted by Buyer, in such amounts as Seller and Buyer reasonably determine to
be the value of the real property insured thereunder (each a “Title Policy”);

(xi)a Survey for each parcel of Owned Real Property and Leased Real Property;

(xii)a list of all Business Employees who are terminated involuntarily by Seller
for any reason during the 90 days prior to the Closing Date, including each such
employee’s last known address;

(xiii)a counterpart to the Supply Agreement substantially in the form of
Exhibit L, duly executed by CEMEX, Inc.;

(xiv)the FIRPTA Certificates; and

(xv)such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b)At the Closing, Buyer shall deliver to Seller or (to the extent specifically
provided herein) one of its Affiliates the following:

(i)the Purchase Price by wire transfer of immediately available funds;

(ii)a counterpart to the Assignment and Assumption Agreement and Bill of Sale,
duly executed by Buyer;

30

 

--------------------------------------------------------------------------------

 

(iii)with respect to each Real Property Lease, a counterpart of the Assignment
and Assumption of Lease, duly executed by Buyer and, if necessary, Buyer’s
signature shall be witnessed and/or notarized;

(iv)a counterpart to the Transition Services Agreement, duly executed by Buyer;

(v)a counterpart to the Tire Injection Machine Intellectual Property License
Agreement, duly executed by Buyer;

(vi)a counterpart to the Barge Transfer Agreement, duly executed by Buyer;

(vii)a counterpart to the Unloader Agreement, duly executed by Buyer;

(viii)with respect to the Affiliate Assets and Liabilities, counterparts to the
Affiliate Conveyance Agreements, duly executed by Buyer;

(ix)a counterpart to the Supply Agreement substantially in the form of
Exhibit L, duly executed by Buyer or Buyer’s Affiliate;

(x)Buyer Closing Certificate; and

(xi)such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller as may be
required to give effect to this Agreement.

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedules, Seller represents and
warrants to Buyer as of the date of this Agreement as follows:

Organization and Qualification of Seller

. Seller is a general partnership duly organized, validly existing and in good
standing under the Laws of the state of Kentucky and has all necessary entity
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on the Business as currently
conducted. Section 4.01 of the Seller Disclosure Schedules sets forth each
jurisdiction in which Seller is licensed or qualified to do business in
connection with the Business, and Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary, except where the failure to be
so licensed, qualified or in good standing would not have a Material Adverse
Effect.

Authority of Seller

. Seller has all necessary entity power and authority to enter into this
Agreement and the other Transaction Documents to which Seller is or will be a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any

31

 

--------------------------------------------------------------------------------

 

other Transaction Document to which Seller is or will be a party, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite entity action on the part of Seller and,
if required, its equity owners. This Agreement has been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Buyer) this Agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). When each other Transaction Document to which
Seller is or will be a party has been duly executed and delivered by Seller
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

No Conflicts; Consents

. The execution, delivery and performance by Seller of this Agreement and the
other Transaction Documents to which it is or will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of any provision
of the partnership agreement of Seller or any other equivalent organizational
document of any Affiliate Transferor, as applicable; (b) result in a violation
or breach of any provision of any Law or Governmental Order applicable to Seller
(or any Affiliate Transferor, as applicable, the Business or the Purchased
Assets; or (c) except as set forth on Section 4.03(c) of the Seller Disclosure
Schedules require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, or result in the acceleration of or loss of rights under or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Business Permit to which Seller or any Affiliate Transferor, as
applicable, is a party or by which Seller or any Affiliate Transferor, as
applicable, or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (d) result in the creation or
imposition of any Encumbrance on the Purchased Assets other than a Permitted
Encumbrance; except in the cases of clauses (b) or (c), where the violation,
breach, conflict, default, acceleration or failure to give notice would not have
a Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing or registration with, or notice to, any Governmental
Authority is required by or with respect to Seller or any Affiliate Transferor,
as applicable, in connection with the execution and delivery of this Agreement
or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, except for such filings as may be
required under the HSR Act and as set forth in Section 4.03 of the Seller
Disclosure Schedules and such consents, approvals, Permits, Governmental Orders,
declarations, filings or notices which, if not obtained, would not, individually
or in the aggregate, have a Material Adverse Effect.

Financial Statements

. Attached as Section 4.04 of the Seller Disclosure Schedules are (a) audited
financial statements for Seller as of December 31, 2017 and December 31, 2018
and for the years then ended (the “Audited Financial Statements”) and (b)
unaudited financial statements for Seller consisting of a statement of funds
employed as of August 31, 2019

32

 

--------------------------------------------------------------------------------

 

and a statement of income for the nine (9) month period ended September 30, 2019
(the “Interim Financial Statements”, and together with the Audited Financial
Statements, the “Business Financial Statements”). The Business Financial
Statements (x) are derived from and in accordance in all material respects with
the Books and Records and (y) were prepared (1) in the case of the Audited
Financial Statements, in accordance with GAAP, consistently applied, and present
fairly, in all material respects, or (2) in the case of the Interim Financial
Statements, were prepared in the ordinary course of business for the information
of the partners of Seller and present fairly, in accordance with historical
reporting practice, the financial condition and results of the operations of the
Business taken as a whole, in each case as of their respective dates and for the
respective periods covered thereby.

Absence of Certain Changes, Events and Conditions

. Except as expressly contemplated by this Agreement or as set forth on Section
4.05 of the Seller Disclosure Schedules, from December 31, 2018 to the date
hereof, Seller has operated the Business in the ordinary course of business in
all material respects and there has not been (a) any sale, assignment, transfer
or other disposition of any property or asset relating to the Business having a
value in excess of $100,000 or any relocation of any such property or asset from
the Facilities to any other location, other than (i) any Excluded Assets or (ii)
any Inventory sold to third parties in the ordinary course of business; (b) any
Encumbrance (other than any Permitted Encumbrance) created on or arising with
respect to any material property or asset relating to the Business, other than
any Excluded Assets; (c) any substantial damage, destruction or loss or casualty
loss (whether or not insured against) affecting any property or asset relating
to the Business having a value in excess of $100,000, other than the Excluded
Assets; (d) any cancellation by Seller or any Affiliate Transferor, as
applicable, of any material debt or waiver of any material Claim or right of
value relating solely to the Purchased Assets; (e) any failure to pay the debts,
Taxes and other obligations of the Business when due; (f) any transfer or
relocation of any employees of the Business to other facilities or sites
operated by Seller or its Affiliates; or (g) since June 30, 2019, any increase
in the compensation paid or payable, whether pursuant to an Employee Plan or
otherwise, to any of the Business Employees, or any increase in any payment or
commitment, whether pursuant to an Employee Plan or otherwise, for the payment
of any bonus, additional compensation, service award, welfare, pension,
retirement, termination or severance benefit to any Business Employee.

Material Contracts

.

(a)Section 4.06(a) of the Seller Disclosure Schedules lists the Contracts, as of
the date of this Agreement, that are to be transferred to Buyer pursuant to
Section 2.01 (together with all leases listed in Section 4.09(b) of the Seller
Disclosure Schedules and all Intellectual Property Agreements listed in Section
4.10(a) of the Seller Disclosure Schedules and all Assigned Contracts listed in
Section 2.01(j)(1) of the Seller Disclosure Schedules, collectively, the
“Material Contracts”).

(b)Seller has made available to Buyer a true, correct and complete copy of each
of the Material Contracts (including all amendments and modifications thereto).
Each of the Material Contracts (i) has been duly and validly executed by Seller
or the Affiliate Transferor that is a party thereto (as applicable) and, to
Seller’s Knowledge, each of the other parties thereto, (ii) is in full force and
effect and (iii) constitutes a valid, legal and binding obligation of Seller or
such Affiliate Transferor and, to Seller’s Knowledge, each of the other parties
thereto, enforceable

33

 

--------------------------------------------------------------------------------

 

against each of them in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). Neither Seller nor any Affiliate Transferor that is a party to each
Material Contract (as applicable) has waived, released or relinquished any
material rights or remedies arising under any of the Material Contracts.

(c)Neither Seller nor any Affiliate Transferor that is a party to any Material
Contract is, and, to Seller’s Knowledge, no other party to any Material Contract
is, in material breach of, or default under, any Material Contract, no written
notice of default, defense, offset, counterclaim, termination, cancellation or
acceleration has been received by Seller or any such Affiliate Transferor with
respect thereto.  As of the date hereof, to Seller’s Knowledge, there is no
written threat to cancel any such Material Contract.  As of the date hereof,
Seller has not and, to Seller’s Knowledge, no other party has repudiated any
Material Contract, and there are no disputes with respect to any Material
Contract nor any agreements or understandings (whether written or oral) that
modify or affect the terms thereof or the course of performance thereunder that
have not been made available to Buyer as contemplated in paragraph (b) above.

Title to Tangible Personal Property

. Seller or the applicable Affiliate Transferor has good and valid title to, or
a valid and subsisting leasehold interest in, the Purchased Assets, free and
clear of Encumbrances except for Permitted Encumbrances.  All leases of
properties or assets included in the Purchased Assets are valid, subsisting and
effective in accordance with their respective terms, and Seller or the
applicable Affiliate Transferor enjoys peaceful possession of all such
properties and assets.  Upon the sale, conveyance, transfer, assignment and
delivery of the Purchased Assets in accordance with this Agreement, Buyer will
acquire good and valid title thereto or valid and subsisting leasehold interests
therein, free and clear of all Encumbrances, other than Permitted Encumbrances.

Sufficiency of Assets

.

(a)Assuming Buyer has obtained all Permits and approvals (other than the
Business Permits), and has replaced or provided substitutes for any Excluded
Assets necessary for the operation of the Business, (i) the Purchased Assets,
(ii) the Affiliate Assets to be conveyed to Buyer under the Affiliate Conveyance
Agreements and (iii) all rights to be granted and any conveyances of assets to
be made to Buyer under the Transition Services Agreement or any other
Transaction Document (x) constitute all of the material rights, property and
assets (including real property and real property rights) used by Seller or one
or more of its Affiliates to conduct the Business as currently conducted and (y)
constitute all of the material rights, property and assets necessary for  the
operation of the Business as currently conducted.

(b)All Purchased Assets set forth on Section 4.08(b) of the Seller Disclosure
Schedules (i) are in good operating condition and repair (ordinary wear and tear
excepted) and (ii) to Seller’s Knowledge, do not have any defects that would
reasonably be expected to interfere in any material respect with their use in
connection with the Business.

Real Property

.

34

 

--------------------------------------------------------------------------------

 

(a)Section 4.09(a)(i) of the Seller Disclosure Schedules sets forth all real
property owned by Seller or an Affiliate Transferor, as applicable, and used in
connection with the Business (collectively, the “Owned Real Property”).  Seller
or the applicable Affiliate Transferor has good and valid fee simple title to
the Owned Real Property, free and clear of all Encumbrances, except Permitted
Encumbrances.  Neither Seller nor the applicable Affiliate Transferor has leased
or otherwise granted to any Person the right to use or occupy the Owned Real
Property (each a “Seller Lease”) or any portion thereof, except as set forth in
Section 4.09(a)(ii) of the Seller Disclosure Schedules.  With respect to the
Owned Real Property:

(i)each lot, parcel and tract of land comprising the Owned Real Property
includes the surface estate and the mineral estate.  Other than Permitted
Encumbrances, neither Seller nor the applicable Affiliate Transferor has
conveyed, assigned or encumbered its interest in the Owned Real Property or any
portion thereof including the mineral estate;

(ii)to Seller’s Knowledge, other than the Permitted Encumbrances, no commitments
have been made to any Governmental Authority or to any other organization, group
or individual that would impose an obligation upon any owner of a lot, parcel or
tract of land constituting the Owned Real Property to make any contribution or
dedication of money or land (including but not limited to any rights of access
or reciprocal easement agreements) or to construct, install or maintain any
improvements upon or in the vicinity of such lot, parcel or tract of land;

(iii)except as set forth in Section 4.09(a)(ii) of the Seller Disclosure
Schedules, there are no contracts of sale or outstanding options, rights of
first refusal or similar rights granted to any third party to purchase any lot,
parcel or tract included in the Owned Real Property, or any portion thereof or
interest therein;

(iv)all real estate taxes and assessments with respect to the Owned Real
Property, to the extent due and owing, have been paid in full; and

(v)to Seller’s Knowledge, there are no defaults (or any events or circumstances
which, with the delivery of notice or the passage of time, could constitute a
default) under any of the Seller Leases on the part of Seller or an Affiliate
Transferor, as applicable, or the tenants under such leases.

(b)Section 4.09(b) of the Seller Disclosure Schedules sets forth a list, as of
the date of this Agreement, of all leases for each Leased Real Property used in
connection with the Business (collectively, the “Real Property Leases”).  With
respect to the Real Property Leases:

(i)Section 4.09(b) of the Seller Disclosure Schedules lists each Real Property
Lease;

(ii)Seller has delivered true and complete copies of all Real Property Leases to
Buyer, and there are no modifications, supplements or amendments to any such
Real Property Leases other than those which have been delivered to Buyer;

35

 

--------------------------------------------------------------------------------

 

(iii)each Real Property Lease is valid and binding on Seller and in full force
and effect and, to Seller’s Knowledge, is valid and binding on the other parties
thereto enforceable against each of them in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity);

(iv)to Seller’s Knowledge, Seller has performed all obligations required to be
performed by it to date under each Real Property Lease and has not received any
notice of violation or default thereunder; and

(v)Seller has not entered into any subleases, licenses, concessions, or other
agreements, written or oral, granting to any Person the right of use or
occupancy (or granted any security interest in) of any portion of the Leased
Real Property.

(c)Except as set forth on Section 4.09(c) of the Seller Disclosure Schedules,
within the three (3) years prior to the date of this Agreement, neither Seller
nor the applicable Affiliate Transferor has received any written notice of, and
to Seller’s Knowledge there are no, existing, pending or threatened (i)
condemnation proceedings affecting any portion of the Real Property or sale or
other disposition in lieu thereof, or (ii) zoning, building code or other
moratorium proceedings, or similar matters which, in each case, would reasonably
be expected to materially impact the operating of the Business.

(d)Except as set forth on Section 4.09(d) of the Seller Disclosure Schedules,
there are no arrangements for any production royalties to be paid in connection
with any mineral production affecting any Real Property.

(e)Except as set forth on Section 4.09(e) of the Seller Disclosure Schedules,
(i) within the three (3) years prior to the date of this Agreement, neither
Seller nor the applicable Affiliate Transferor has received written notice from
any Governmental Authority concerning a violation of any Law (or restrictive
covenant applicable to the Real Property) relative to the Real Property or any
building or improvement located thereon which has not been fully remedied and
(ii) to Seller’s Knowledge, the Real Property, and its continued use, occupancy
and operation as currently used, occupied and operated, does not constitute a
nonconforming use under any applicable Law relating to building, zoning,
subdivision and other land use and does not otherwise violate any restrictive
covenant applicable to the Real Property.

Intellectual Property

.

(a)Section 4.10(a) of the Seller Disclosure Schedules lists (i) all Intellectual
Property Registrations and (ii) all Intellectual Property Agreements. Except as
would not have a Material Adverse Effect, Seller owns or has the right to use
all Intellectual Property Assets and the Intellectual Property licensed to
Seller under the Intellectual Property Agreements.

(b)Except as would not have a Material Adverse Effect: (i) the conduct of the
Business as currently conducted does not infringe, misappropriate, dilute or
otherwise violate the Intellectual Property of any Person; (ii) there is no
Claim pending or threatened in writing against Seller which draws into question
any right of Seller to use or exploit the Intellectual Property

36

 

--------------------------------------------------------------------------------

 

Assets or conduct the Business without infringing upon or otherwise violating
Intellectual Property rights of any other Person, and, to Seller’s Knowledge,
there is no basis for such a Claim; and (iii) no Person is infringing,
misappropriating or otherwise violating any Intellectual Property Assets.
Notwithstanding anything to the contrary in this Agreement, this Section 4.10(b)
constitutes the sole representation and warranty of Seller under this Agreement
with respect to any actual or alleged infringement, misappropriation or other
violation by Seller of any Intellectual Property of any other Person.

(c)In each case, except as would not be materially adverse to the Business or
the Purchased Assets: (i) all Assigned Intellectual Property Assets that are
owned by Seller are owned free and clear of any security interests or
Encumbrances (other than Permitted Encumbrances) or ownership interests of any
third Person (including any employee); and (ii) Seller is the exclusive owner
having the exclusive right to use all of the Assigned Intellectual Property
Assets owned by Seller.

Legal Proceedings; Governmental Orders

.

(a)Except as set forth in Section 4.11 of the Seller Disclosure Schedules, there
are no Actions or other legal proceedings pending or, to Seller’s Knowledge,
threatened against or by Seller or any Affiliate Transferor, as applicable,
relating to or affecting the Business, the Purchased Assets or the Assumed
Liabilities. As of the date hereof, there are no Actions pending or, to Seller’s
Knowledge, threatened against or by Seller or any Affiliate Transferor, as
applicable, that challenge or seek to prevent, enjoin or otherwise delay the
Transactions.  As of the date hereof, except for ordinary course credit matters
and as set forth in Section 4.11 of the Seller Disclosure Schedules, there are
no Actions pending in which Seller or any Affiliate Transferor, as applicable,
is the claimant or plaintiff relating to or affecting the Business, the
Purchased Assets or the Transactions.

(b)Except as set forth in Section 4.11 of the Seller Disclosure Schedules, to
Seller’s Knowledge, there are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Business or
the Purchased Assets which would have a Material Adverse Effect.

Section 4.12Compliance with Laws; Permits.

(a)Except as set forth in Section 4.12 of the Seller Disclosure Schedules, to
Seller’s Knowledge, since January 1, 2016, Seller and the Affiliate Transferors,
as applicable, have conducted the Business and operated, occupied and used the
Purchased Assets in compliance in all material respects with all Laws applicable
to it and to the Purchased Assets.  Since January 1, 2016, to the date hereof,
except as set forth in Section 4.12 of the Seller Disclosure Schedules, no Claim
or assertion has been made by any Governmental Authority to the effect that the
operations of the Business or the ownership, occupancy, operation or use of any
Purchased Asset fails to comply with any applicable Law.  Except as set forth in
Section 4.12 of the Seller Disclosure Schedules, to Seller’s Knowledge, as of
the date hereof, no investigation by any Governmental Authority with respect to
a violation of any Law relating to the operation of the Business or the
ownership, occupancy, operation or use of any of the Purchased Assets (other
than Environmental Permits) is pending or has been asserted or threatened.

37

 

--------------------------------------------------------------------------------

 

(b)Except as set forth in Section 4.12 of the Seller Disclosure Schedules,
Seller has properly obtained and continues to hold all Permits necessary for the
ownership or operation of the Business, as currently operated by Seller, in
accordance with applicable Law.  All such Permits are identified in Section 4.12
of the Seller Disclosure Schedules.  To Seller’s Knowledge, Seller is in
compliance with each of such Permits, and each such Permit is valid and in full
force and effect, and Seller has not received any notice to the contrary.  No
Action is pending or, to Seller’s Knowledge, threatened which could result in
the revocation or termination of any such Permits.  

Environmental Matters

.

(a)Except as set forth on Section 4.13(a) of the Seller Disclosure Schedules,
the operations of Seller or any Affiliate Transferor, as applicable, with
respect to the Business and the Purchased Assets are, and at all times since
January 1, 2016 have been, in compliance in all material respects with all
Environmental Laws and the terms and conditions of all applicable Environmental
Permits with respect to the Business and the Purchased Assets and, except as set
forth on Section 4.13(a) of the Seller Disclosure Schedules, neither the Seller
nor any Affiliate Transferor has received from any Person, with respect to the
Business or the Purchased Assets, any Environmental Notice or Environmental
Claim which, in each case, either remains pending or unresolved, or is the
source of ongoing or future obligations or requirements as of the Closing Date.

(b)Section 4.13(b) of the Seller Disclosure Schedules sets forth a list of all
material Environmental Permits currently held by Seller in connection with the
ownership and operation of the Business.

(c)None of the Real Property is listed on, or, to Seller’s Knowledge, has been
proposed for listing on, the National Priorities List under CERCLA, or any
similar state list.

(d)Except as set forth in Section 4.13(d) of the Seller Disclosure Schedules, to
Seller’s Knowledge, since January 1, 2016, there has been no Release of
Hazardous Materials in violation of Environmental Law with respect to the
Business or the Purchased Assets or which, if known to the applicable
Governmental Authority, would reasonably be expected to result in an
Environmental Claim against, a violation of Environmental Law or term of any
Environmental Permit by, or liability under Environmental Law for, Seller or any
Affiliate Transferor, as applicable.

(e)Except as set forth in Section 4.13(e) of the Seller Disclosure Schedules,
neither Seller nor any Affiliate Transferor has entered into or agreed to any
Governmental Order and is not subject to any injunction or judgment, or to
Seller’s Knowledge, investigation, relating to compliance with any Environmental
Laws or to investigation or cleanup of Hazardous Materials under any
Environmental Law, in each case relating to the Business or the Purchased
Assets.

(f) To Seller’s Knowledge, since January 1, 2016, no reports or studies have
been prepared or conducted by Seller or any Affiliate Transferor, as applicable,
with respect to the presence of asbestos located in or forming any part of the
Purchased Assets.  Other than transformers which have been retrofitted prior to
the date hereof, to Seller’s Knowledge, there are no polychlorinated biphenyls
(PCBs) or PCB-containing items located in or forming any part of

38

 

--------------------------------------------------------------------------------

 

the Purchased Assets.  Except as set forth in Section 4.13(f) of the Seller
Disclosure Schedules, to Seller’s Knowledge, there are no underground storage
tanks located at the Real Property.

(g)Seller has provided or made available to Buyer all phase I and phase II
environmental assessments relating to the Purchased Assets prepared by or on
behalf of Seller or any Affiliate Transferor, as applicable, since January 1,
2016.

(h)The representations and warranties set forth in this Section 4.13 are
Seller’s sole and exclusive representations and warranties regarding
environmental matters.

Employee Matters

.

(a)Certain Employee Information. Section 4.14(a) of the Seller Disclosure
Schedules lists as to each current Employee whose job duties are primarily
related to the Business and certain individuals employed by Affiliates of Seller
whose job duties are primarily related to the Business and to whom Buyer is
obligated to make an offer of employment pursuant to Section 6.04(b)
(“Must-Offer Employees”) as of the date of this Agreement:  name and current job
title.

(b)Additional Employee Information.  The May-Offer Employee Side Letter lists
each current Employee of Seller and certain other individuals employed by
Affiliates of Seller whose job duties are primarily related to the Business to
whom Buyer may make an offer of employment pursuant to Section 6.04(b)
(“May-Offer Employees”).

(c)Employee Plans. Section 4.14(c) of the Seller Disclosure Schedules lists each
material Employee Plan maintained or contributed to by Seller with respect to
the Business Employees, or otherwise participated in by the Business
Employees.  Seller has provided or made available to Buyer copies of documents
or summaries setting forth the terms of each Employee Plan.  “Employee Plan”
means:

(i)each employee pension benefit plan (as such term is defined in ERISA §3(2)),
including any pension, profit-sharing, retirement, thrift, or stock purchase
plan;

(ii)each employee welfare benefit plan (as such term is defined in ERISA §3(3));
and

(iii)each bonus, incentive compensation, stock purchase, stock option, severance
or other employee benefit plan or agreement (including each employment,
severance and retention agreement), sponsored, maintained, or contributed to
with respect to any Business Employee by or on behalf of Seller or any ERISA
Affiliate or with respect to which Seller or any ERISA Affiliate is a party or
has any liability, but only to the extent that such plan covers or provides
compensation or benefits with respect to any Business Employees.  “ERISA
Affiliate” means each trade or business (whether or not incorporated) that
together with Seller is treated as a single employer pursuant to Sections
414(b), (c), (m) or (o) of the Code.

(d)Seller 401(k) Plan. Seller’s defined contribution plan and related trust that
is intended to be qualified under Sections 401(a), 401(k) and 501(a) of the Code
(the “Seller 401(k)

39

 

--------------------------------------------------------------------------------

 

Plan”) has received from the Internal Revenue Service a favorable determination
letter (or in the case of a master or prototype plan, a favorable opinion letter
or in the case of a volume submitter plan, a favorable advisory letter) as to
its qualification under Section 401(a) of the Code, and to Seller’s Knowledge,
there has been no event or condition, whether by action or by failure to act,
that could adversely affect the qualified status of the Seller 401(k) Plan.

(e)Cessation of Participation.  The Hired Employees will cease to participate in
the Employee Plans effective as of the close of business on the Closing Date,
and after the Closing Date neither Buyer nor any of its Affiliates has any
liability or obligation with respect to any Employee Plan as a result of the
transactions contemplated by this Agreement other than in connection with the
Vacation Accruals assumed by Buyer pursuant to Section 2.03(j).

(f)Multiemployer Plan.  Seller and Seller’s ERISA Affiliates do not, with
respect to any Business Employee, maintain, contribute to or otherwise
participate in, or have any liability or obligation with respect to, any
multiemployer plan (as defined in ERISA §3(37)) or any multiple employer welfare
arrangement (as defined in ERISA §3(40)).

(g)Severance.  Section 4.14(g) of the Seller Disclosure Schedules sets forth a
complete and correct description of the terms of any plan, policy or arrangement
under which any Business Employee is or would be entitled to the severance
payments and severance benefits from Seller or its Affiliates in the event of a
termination of his or her employment.

(h)Other Employment Related Matters.  Except for the Applicable CBAs, Seller is
not a party to, or bound by, any collective bargaining or other agreement with a
labor organization representing any of the Business Employees.  Solely with
respect to the Business Employees, except as set forth on Section 4.14(h) of the
Seller Disclosure Schedules, (i) there is no (and since December 31, 2016 has
not been) labor strike, organizing effort or organized labor dispute pending or,
to Seller’s Knowledge, threatened against Seller at any of the Facilities; (ii)
to Seller’s Knowledge, Seller is (and since December 31, 2016 has been) in
compliance at each Facility in all material respects with all applicable Laws
that relate to employment, equal employment opportunity, wages, hours, leaves,
workers’ compensation, disability, immigration, collective bargaining,
contractors and temporary employees, other employment terms and conditions and
plant closings and layoffs, and (iii) there is not pending or, to Seller’s
Knowledge, threatened in writing any action or other formal claim or
investigation against Seller for any actual or alleged violation of any Employee
Plan or for violation of any right or obligation under any Employee Plan.

Taxes

.

(a)Except as set forth on Section 4.15(a) of the Seller Disclosure Schedules,
Seller (i) has timely filed (taking into account any valid extensions) all
income and other material Tax Returns required to be filed with respect to the
Business and Purchased Assets and all such Tax Returns are true, correct and
complete in all material respects and (ii) has timely paid all income and other
material Taxes with respect to the Business and the Purchased Assets (whether or
not shown on such Tax Returns as owing), except for Taxes that are being
contested by Seller in good faith by appropriate proceedings and for which
adequate reserves have been made in accordance with IFRS. Seller is not
currently the beneficiary of any extension of time within which

40

 

--------------------------------------------------------------------------------

 

to file any income or other material Tax Return other than extensions of time to
file Tax Returns obtained in the ordinary course of business.

(b)There is no Claim, audit, or examination currently in progress, pending or
threatened in writing by any taxing authority in connection with any Tax related
to the Purchased Assets or the Business. No written Claim has been made by a
taxing authority in a jurisdiction where Seller does not file Tax Returns that
Seller may be subject to taxation in that jurisdiction. None of the Purchased
Assets is (i) “tax exempt use property” within the meaning of Section 168(h)(1)
of the Code, (ii) “tax-exempt bond financed property” within the meaning of
Section 168(g)(5) of the Code, (iii) “limited use property” within the meaning
of Rev. Proc. 2001-28, (iv) subject to Section 168(g)(1)(A) of the Code or (v)
subject to any provision of state, local or foreign Law comparable to any of the
provisions listed herein.

(c)To Seller’s Knowledge, Seller has conducted all aspects of the Business in
all material respects in accordance with the terms and conditions of all Tax
abatements. With respect to any Tax exemptions and Tax concessions that were
provided by any relevant taxing authority with respect to the Business or the
Purchased Assets, to Seller’s Knowledge, no default of such terms and conditions
has been alleged by any taxing authority, and no default, recapture, or other
payments are owing pursuant to such terms and conditions.

(d)Except for certain representations related to Taxes in Section 4.14, the
representations and warranties set forth in this Section 4.15 are Seller’s sole
and exclusive representations and warranties regarding Tax matters.

Performance Bonds

.  Section 4.16 of the Seller Disclosure Schedules sets forth each performance
bond, surety agreement, letter of credit or similar instruments issued to
provide a counterparty with assurances as to the other party’s obligations (a
“Performance Bond”) to the extent that it is required to be maintained by the
terms of an agreement to be disclosed pursuant to Section 4.06 or a Permit.

Brokers

. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission payable by Buyer or its Affiliates in connection with
the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Seller.

Interests of Affiliates

.  No Affiliate of Seller has any right, title or interest in any properties or
assets of any kind or character (whether real, personal or mixed, tangible or
intangible, contingent or otherwise) included in the Purchased Assets, other
than the Affiliate Assets and Liabilities.

Reserves

.  Seller has made available to Buyer true, correct and complete copies of each
engineering or geological report, survey or other study prepared by, on behalf
of, or at the direction of, Seller (or any of its Affiliates) since January 1,
2016 analyzing or otherwise relating to the reserves of aggregates, limestone,
shale, clay and other raw materials available at any of the Real Property.

Solvency

.  Seller is solvent, is able to pay its debts as they become due, has capital
sufficient to carry on its business as presently conducted and proposed to be
conducted,

41

 

--------------------------------------------------------------------------------

 

and owns property and assets which have both a fair value and a fair saleable
value in excess of the amount required to pay its debts as they become
due.  Seller will not be rendered insolvent by the transactions contemplated by
this Agreement, and following the consummation of the transactions contemplated
hereby, Seller will be able to pay its debts as they become due, will have
capital sufficient to carry on its business as then conducted and proposed to be
conducted, and will own property and assets which have a fair value and a fair
saleable value in excess of the amount required to pay its debts as they become
due.

Customers and Suppliers

.

(a)Section 4.21(a) of the Seller Disclosure Schedules lists (i) the ten (10)
largest customers of the Business during the period commencing on October 1,
2018 and ending on September 30, 2019 based on and listing the net sales of
Seller’s products sold to such customer that were supplied or delivered by the
Business (the “Key Customers”).

(b)Section 4.21(b) of the Seller Disclosure Schedules lists the ten largest
suppliers of the Business during the period commencing on October 1, 2018 and
ending on September 30, 2019 based on and listing the dollar amounts paid by
Seller to such suppliers for products and services supplied to the Business (the
“Key Suppliers”).

(c)To Seller’s Knowledge, since January 1, 2019, to the date hereof, none of the
Key Customers or Key Suppliers has notified Seller in writing that it intends to
(i) cease or materially decrease purchasing from or selling to the Business or
(ii) materially modify the terms on which it sells to or purchases from the
Business (including any material changes in pricing or terms) as compared to
past practices.  Except as set forth on Section 4.21(c) of the Seller Disclosure
Schedules, as of the date hereof, there is no pending or, to Seller’s Knowledge,
threatened material dispute or controversy between Seller and any Key Supplier
or Key Customer.

DISCLAIMERS

. EXCEPT AS EXPRESSLY SET FORTH IN (A) THE FOREGOING REPRESENTATIONS AND
WARRANTIES IN THIS Article IV (WHICH ARE SUBJECT TO THE DISCLOSURES SET FORTH IN
THE SCHEDULES) OR (B) THE AFFILIATE CONVEYANCE AGREEMENTS, NEITHER SELLER NOR
ANY OF ITS AFFILIATES, NOR ANY REPRESENTATIVE OF ANY OF THEM, HAS MADE ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES, THE AFFILIATE ASSETS AND LIABILITIES OR ANY ASPECT OF THE BUSINESS,
OR THE LIABILITIES, OBLIGATIONS, BUSINESS, RESULTS OF OPERATIONS OR ANY OTHER
ASPECT OF, OR RELATED TO, THE PURCHASED ASSETS, THE ASSUMED LIABILITIES, OR ANY
ASPECT OF THE BUSINESS. WITHOUT LIMITING ANY OF THE FOREGOING, EXCEPT AS TO
THOSE MATTERS EXPRESSLY COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THE
FOREGOING SECTIONS OF THIS Article IV OR IN THE AFFILIATE CONVEYANCE
AGREEMENTS:  (I) SELLER DISCLAIMS ALL OTHER REPRESENTATIONS, WARRANTIES AND
GUARANTEES, WHETHER EXPRESS OR IMPLIED, INCLUDING IN THIS DISCLAIMER ANY
STATEMENT, MATERIALS, PROJECTION OR OTHER INFORMATION WHATSOEVER RELATING TO ANY
ASPECT OF THE PURCHASED ASSETS, THE ASSUMED LIABILITIES, THE AFFILIATE ASSETS
AND LIABILITIES OR ANY ASPECT OF THE BUSINESS, OR THAT WAS MADE OR

42

 

--------------------------------------------------------------------------------

 

PROVIDED BY OR OTHERWISE OBTAINED FROM (WHETHER THROUGH A DATA ROOM, A
MANAGEMENT PRESENTATION, DUE DILIGENCE DISCUSSIONS, EMPLOYEE INTERVIEWS OR
OTHERWISE) SELLER, OR ANY OF ITS AFFILIATES, OR ANY REPRESENTATIVE OF ANY OF
THEM, TO OR BY BUYER OR ANY OF ITS AFFILIATES, OR ANY REPRESENTATIVE OF ANY OF
THEM, OR ANY OTHER PERSON; AND (II) THE PURCHASED ASSETS, ASSUMED LIABILITIES,
THE AFFILIATE ASSETS AND LIABILITIES AND ALL PROPERTY CONVEYED PURSUANT TO THIS
AGREEMENT (WHETHER DIRECTLY OR INDIRECTLY) AND/OR THE OTHER TRANSACTION
DOCUMENTS DELIVERED AT CLOSING BY SELLER AND ITS AFFILIATES ARE CONVEYED ON AN
“AS IS” AND “WHERE IS/WHERE AS” AND “WITH ALL FAULTS” BASIS AND WITHOUT ANY
OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WHATSOEVER, INCLUDING IN
THIS EXCLUSION ALL REPRESENTATIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OPERABILITY, CAPACITY OR CONDITION.

Article V
REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the Buyer Disclosure Schedules, Buyer represents and
warrants as of the date of this Agreement as follows:

Organization and Authority of Buyer

. Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Delaware.

Authority of Buyer

.  Buyer has all necessary entity power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is or will be a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is or
will be a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the Transactions have been duly
authorized by all requisite entity action on the part of Buyer. This Agreement
has been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

No Conflicts; Consents

. The execution, delivery and performance by Buyer of this Agreement and the
other Transaction Documents to which it is or will be a party, and the
consummation of the Transactions, do not and will not: (a) result in a violation
or breach of any

43

 

--------------------------------------------------------------------------------

 

provision of the certificate of incorporation, by-laws or similar governing
documents of Buyer; (b) result in a violation or breach of any provision of any
Law or Governmental Order applicable to Buyer; or (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, or constitute a default or an event that, with or without notice
or lapse of time or both, would constitute a default under, except in the cases
of clauses (b) or (c), where the violation, breach, conflict, default or failure
to give notice would not have a material effect on Buyer’s ability to consummate
the transactions contemplated hereby.  No consent, approval, Permit,
Governmental Order, declaration or filing or registration with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, except for such filings as may be required under the HSR Act and as set
forth in Section 5.03 of the Buyer Disclosure Schedules and such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
if not obtained, would not, individually or in the aggregate, have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby and thereby.

Brokers

. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission payable by Seller or its Affiliates in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Buyer.

Financing

.  Buyer has delivered to Seller true, complete and fully executed copies of (a)
a commitment letter (including all exhibits, schedules and annexes thereto, the
“Commitment Letter”), and (b) a fee letter (the “Fee Letter”), in each case,
dated on or prior to the date of this Agreement, between Buyer and the Financing
Sources party thereto (the financing contemplated by the Commitment Letter and
the Fee Letter, the “Financing”) (provided that the amount of fees, flex
provisions, pricing terms, pricing caps and other economic terms set forth in
any fee letter may be redacted (and none of the redacted provisions affect the
availability of or reduce the aggregate principal amount of the Financing under
the Financing Documents)) (collectively, the Commitment Letter and the Fee
Letter, the “Financing Documents”).  As of the date hereof, assuming the funding
of the Financing on the Closing Date and the satisfaction of the conditions set
forth in Article VII, the proceeds of the Financing, when funded in accordance
with the Financing Documents, together with other funds available to Buyer will
be, in the aggregate, sufficient for Buyer to have the necessary cash resources
to pay the Purchase Price and meet all of Buyer’s financial obligations under
this Agreement and the other Transaction Documents (collectively, the “Required
Amount”).  As of the date of this Agreement and other than as disclosed in the
Commitment Letter, there are no, and there are not contemplated to be, any side
letters or other legally binding agreements, contracts or arrangements that
would reasonably be expected to affect (i) the conditions precedent to the
funding of the Financing in an amount necessary to satisfy the Required Amount
or (ii) any reduction in the aggregate principal amount of the Financing below
an amount necessary to satisfy the Required Amount. As of the date of this
Agreement, none of the Financing Documents have been amended, restated or
otherwise modified or waived, and the respective commitments contained therein
have not been withdrawn, rescinded, amended, restated or otherwise modified in
any material respect, in each case, by Buyer, or to the knowledge of Buyer, any
other party thereto in any respect.  As of the date of this Agreement, each of
the Financing Documents is in full force and effect and constitutes the legal,
valid and binding obligations of Buyer, and to the knowledge of Buyer, each of
the other parties thereto, and

44

 

--------------------------------------------------------------------------------

 

enforceable against Buyer, and, to the knowledge of Buyer, each of the other
parties thereto, in accordance with its terms (in each case, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  As of the date of this Agreement, assuming the
satisfaction of the conditions set forth in Article VII (A) no event has
occurred which would reasonably be expected to constitute a breach or default
(or an event which with notice or lapse of time or both would constitute a
default) or prevent any of the conditions to the Financing from being satisfied,
in each case on the part of Buyer, or, to the knowledge of Buyer, any other
parties thereto, under the Financing Documents and (B) Buyer does not have any
reason to believe that (x) any of the conditions to the Financing will not be
satisfied, or (y) the Financing in an amount necessary to satisfy the Required
Amount will not be available to Buyer at Closing. Buyer has fully paid, or
caused to be fully paid, all commitment fees and other fees to the extent
required to be paid on or prior to the date of this Agreement in connection with
the Financing.  Notwithstanding anything in this Agreement to the contrary,
Buyer acknowledges and agrees that the obtaining of the Financing is not a
condition to Closing or the consummation of the Transaction.  Notwithstanding
anything to the contrary in this Agreement, Seller expressly agrees that a
breach of this representation and warranty shall not result in a failure of a
condition precedent set forth in Section 7.03 if, notwithstanding such breach,
Buyer is willing and able to consummate the transactions contemplated hereby on
the terms otherwise contemplated hereby on the Closing Date.

Solvency

. Assuming that (a) the most recent Business Financial Statements present fairly
in all material respects the financial condition of the Seller as at the end of
the periods covered thereby and the results of operations of the Seller for the
periods covered thereby in accordance with GAAP,  and (b) the consummation of
the Financing on the terms set forth in the Commitment Letter, then, immediately
after giving effect to the transactions contemplated hereby, Buyer shall be, on
a consolidated basis, solvent and shall: (x) be able to pay its debts as they
become due; (y) own property that has a present fair saleable value greater than
the amounts required to pay its debts (including a reasonable estimate of the
amount of all contingent liabilities); and (z) have adequate capital to carry on
its business.  No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay or defraud either present or future creditors of Buyer or
Seller. In connection with the transactions contemplated hereby, Buyer has not
incurred, nor plans to incur, debts beyond its ability to pay as they become
absolute and matured.

Legal Proceedings

. As of the date hereof, there are no Actions, suits, Claims, investigations or
other legal proceedings pending or, to Buyer’s knowledge, threatened against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

Independent Investigation

. Buyer has conducted its own independent investigation, review and analysis of
the Business, the Purchased Assets and the Affiliate Assets and acknowledges
that it has been provided adequate access to the personnel, properties, assets,
premises, books and records, and other documents and data of Seller for such
purpose. Buyer acknowledges and agrees that: (a) in making its decision to enter
into this Agreement and to consummate the Transactions, Buyer has relied solely
upon its own investigation and the express representations and warranties of
Seller set forth in Article IV of this Agreement (including related

45

 

--------------------------------------------------------------------------------

 

portions of the Seller Disclosure Schedules) or the Affiliate Conveyance
Agreements; and (b) neither Seller nor any other Person has made any
representation or warranty (i) as to Seller, the Business, the Affiliate Assets
and Liabilities, the Purchased Assets, the Assumed Liabilities, this Agreement
or the other Transaction Documents (including any conveyances of assets and
liabilities in connection therewith) except as expressly set forth in Article IV
of this Agreement (including the related portions of the Seller Disclosure
Schedules) and the Affiliate Conveyance Agreements, or (ii) as to the accuracy,
completeness or other characteristics of any statement, memoranda, projections,
estimates, budgets, summaries or other information whatsoever relating to any
aspect of the Purchased Assets, the Assumed Liabilities, the Affiliate Assets
and Liabilities, the Business, or the Facilities or its operations or of Seller
that was made, provided or otherwise made available by Seller, by any of its
Affiliates, or by any Representative of any of them (whether pursuant to
offering materials, a management presentation, a “data room,” due diligence
discussions, or employee interviews or in connection with access to Seller’s
records, premises and employees) to (or otherwise obtained by) Buyer or any of
its Affiliates or any Representative of any of them.

Article VI
COVENANTS

Conduct of Business Prior to the Closing

. From the date of this Agreement until the Closing, except as otherwise
provided in this Agreement or consented to in writing by Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), with respect to the
Business and Purchased Assets, Seller shall (a) conduct the Business in the
ordinary course of business consistent with past practice; (b) use commercially
reasonable efforts to maintain and preserve intact its current business
organization and operations, and to preserve the rights, goodwill and
relationships of its Business Employees, customers, suppliers, regulators and
others having relationships with the Business; (c) use, operate, maintain and
repair the Facilities in the ordinary course of business consistent with past
practice; (d) maintain the books and records of Seller relating to the Business
in the ordinary course of business consistent with past practice; (e) pay,
discharge and satisfy all material Claims, accounts payable, liabilities or
obligations of Seller relating to the Business in the ordinary course of
business consistent with past practice; (f) not enter into any Contract relating
to the Business with a term in excess of thirty (30) months and providing for
annual payments thereunder in excess of $1,000,000 (a “Significant Contract”),
or amend, modify or change any Material Contract, other than entering into new
Contracts (other than Significant Contracts) with suppliers for the purchase of
raw materials, products and supplies and new Contracts (other than Significant
Contracts) with customers for the sale of Inventory, in each case in the
ordinary course of business; (g) not obtain any material rulings or make, change
or revoke any material elections with respect to Taxes, or enter into any
material agreements with any taxing authority related to the Business or the
Purchased Assets; or (h) not take any action which, if taken immediately prior
to the execution of this Agreement, would constitute or result in a breach or
violation of the representations and warranties of Seller set forth in Section
4.05 if not disclosed in the Seller Disclosure Schedules.  

For the avoidance of doubt, nothing contained in this Agreement shall be
construed to give Buyer, directly or indirectly, rights to control or direct the
Business’ operations prior to Closing.  Prior to Closing, Seller shall exercise,
subject to the terms and conditions of this Agreement, complete control and
supervision of the operations of the Business.

46

 

--------------------------------------------------------------------------------

 

Access to Information

. From the date of this Agreement until the Closing, Seller shall (a) afford
Buyer and its Representatives reasonable access to and the right to inspect all
of the Real Property, properties, assets, premises, Books and Records, Assigned
Contracts and other documents and data related to the Business; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Seller to cooperate
with Buyer in its investigation of the Business; provided, however, that any
such investigation shall be conducted during normal business hours upon
reasonable advance notice to Seller, under the supervision of Seller’s personnel
and in such a manner as not to interfere unreasonably with the conduct of the
Business or any other businesses of Seller. All requests by Buyer for access
pursuant to this Section 6.02 shall be submitted or directed exclusively to John
Heffernan or such other individuals as Seller may designate in writing from time
to time. Notwithstanding anything to the contrary in this Agreement, Seller
shall not be required to disclose any information to Buyer if it is reasonably
foreseeable that such disclosure would, in Seller’s reasonable judgment: (x)
cause significant competitive harm to Seller and its businesses, including the
Business, if the transactions contemplated by this Agreement are not
consummated; (y) jeopardize any attorney-client or other privilege; or (z)
contravene any applicable Law or binding agreement entered into prior to the
date of this Agreement. Prior to the Closing, without the prior written consent
of Seller, which shall not be unreasonably withheld, Buyer shall not contact any
suppliers to, or customers of, the Business in connection with the transactions
contemplated hereby, and Buyer shall have no right to perform invasive or
subsurface investigations of the Real Property.  Buyer shall, and shall cause
its Representatives to, abide by the terms of the Confidentiality Agreement with
respect to any access or information provided pursuant to this Section 6.02.

Notification of Certain Matters; Supplement to Seller Disclosure Schedules

.

(a)Seller shall give prompt notice to Buyer of (i) any matter hereafter arising
or discovered which, if existing or known at the date of the Agreement, would
have been required to be set forth or described in the Seller Disclosure
Schedules, (ii) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which is reasonably expected to cause any representation or
warranty of Seller contained in Article IV to be untrue or inaccurate at or
prior to the Closing, (iii) any failure of Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by Seller
hereunder, (iv) any notice or other communication from any Person alleging that
any consent, approval or authorization of such Person is or may be required in
connection with the transactions contemplated by this Agreement, or (v) the
commencement of any Action by a Governmental Authority or other Person that
could reasonably be expected to affect the transactions contemplated hereby in
any material respect; provided, however, that any such notice shall in any event
be delivered to Buyer no later than three Business Days prior to the Closing
Date.  In addition, Seller shall promptly provide written notice to Buyer if any
Key Customer or Key Supplier or any other lessor, licensor, licensee,
distributor, contractor or other Person having a material business relationship
with Seller relating to the Business informs Seller or any member of the
management of Seller orally or in writing that such Person intends to terminate
or alter in any material respect such relationship, whether as a result of the
transactions contemplated by this Agreement or otherwise.

(b)From time to time prior to the Closing, Seller shall have the right (but not
the obligation) to supplement or amend the Seller Disclosure Schedules hereto
with respect to any

47

 

--------------------------------------------------------------------------------

 

matter hereafter arising or of which it becomes aware after the date of this
Agreement (each a “Schedule Supplement”).  Any disclosure in any such Schedule
Supplement shall not be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement, including for purposes
of determining whether or not the conditions set forth in Section 7.02(a) have
been satisfied and for purposes of the indemnification provisions of Article
VIII.  Notwithstanding the foregoing, (i) if the Seller Disclosure Schedules are
supplemented after the date hereof to reflect any matter (A) that first arises
after the date of this Agreement and, if existing on the date of this Agreement,
would have been required to be set forth in the Seller Disclosure Schedules in
order for the representations and warranties of Seller to be true and correct
and (B) that does not arise, in whole or in substantial part, from a breach by
Seller of any of its covenants or agreements set forth in this Agreement, (ii)
if Seller acknowledges in writing to Buyer when such supplement or amendment is
delivered to Buyer that the matter disclosed in such supplement or amendment
would cause any of the conditions to the obligations of Buyer to not be
fulfilled at the Closing, and (iii) Buyer nonetheless elects to proceed with the
Closing of the transactions contemplated by this Agreement, then, unless
otherwise agreed in writing by the parties, such supplement or amendment shall
be deemed to have qualified, as applicable, the representations and warranties
made as of the Closing Date by Seller pursuant to Article IV for purposes of
determining any indemnification rights of Buyer under this Agreement.

Certain Employees Matters

.

(a)Employee Information. Seller has previously provided or made available to
Buyer, as of the date hereof, (i) a list of all Business Employees, (ii) each
Business Employee’s rate of base salary or hourly wage compensation, total
annual compensation (including incentive and similar compensation), title, job
location, beginning service date, period of service recognized by each Employee
Plan (if applicable), vacation entitlement and target bonus opportunity and
(iii) whether a Business Employee is on active status or on leave of absence,
whether short-term, family, paternity, short-term disability, paid, unpaid or
other leave, and projected return date, if any. Prior to the Closing Date,
Seller shall provide Buyer with written updates to such information to reflect
new hires and terminations of employment of Business Employees between the date
hereof and the fifth (5) Business Day prior to the Closing Date.  Following the
execution of this Agreement, Seller shall not transfer any Business Employee to
a position unrelated to the Business.

(b)Offers of Employment. Prior to the Closing Date, Buyer shall make offers of
employment in writing for employment with Buyer commencing on the applicable
Employee Transfer Date and otherwise on the terms and conditions set forth in
this Section 6.04 to (i) each of the Must-Offer Employees and (ii) those
May-Offer Employees as Buyer shall deem appropriate.  Prior to the Closing Date,
Seller shall take reasonable efforts to have the May-Offer Employees available
to interview for employment with Buyer.  Each Business Employee shall have at
least five (5) Business Days from the date of the offer of employment to accept
the offer.  Except for the May-Offer Employees, Seller shall not induce or
otherwise attempt to influence any such Business Employee to not accept his or
her offer of employment from Buyer. Each Business Employee who accepts Buyer’s
offer of employment and satisfies Buyer’s standard hiring policies shall be
hired by Buyer as of the applicable Employee Transfer Date, it being understood
that such Business Employee will thereafter become an employee of Buyer (such
Business Employees to collectively be referred to as the “Hired Employees”). In
respect of any Business Employee who is (i) absent from work due to short- or
long-term disability or an authorized leave of absence and

48

 

--------------------------------------------------------------------------------

 

(ii) returns to work within ninety (90) days following the Closing Date or such
later period as the Business Employee has the right to return to work under
applicable Law and satisfies Buyer’s standard hiring policies (any such Business
Employee, a “Leave Employee”), Buyer’s offer of employment to the Leave Employee
shall provide for employment effective as of the date on which such Leave
Employee returns to work and, if such Leave Employee accepts Buyer’s offer of
employment and commences employment with Buyer, such Leave Employee shall be
considered a Hired Employee under this Agreement effective as of his or her
Employee Transfer Date. For purposes of this Agreement, the “Employee Transfer
Date” shall be (A) for Hired Employees other than the Leave Employees, the
Closing, and (B) for Leave Employees, 12:01 A.M. local time on the date on which
such Leave Employee’s period of absence expires and such Leave Employee returns
to active employment. Any Business Employee that declines Buyer’s offer of
employment (or fails to timely respond to such offer), fails to satisfy Buyer’s
standard hiring policies, or, in the case of a Leave Employee, does not timely
return from such employee’s absences or leave as provided above, shall not be a
Hired Employee.

(c)Benefits for Hired Employees.  During the period beginning on the Closing
Date and ending on the twelfth (12th) full calendar month after the Closing
Date, Buyer will provide to each Hired Employee (excluding those who have quit
or have been terminated) compensation and employee benefits that, with respect
to each such Hired Employee, are no less favorable in the aggregate than the
compensation and benefits provided to similarly situated employees of Buyer and
its Affiliates; provided, however, that the compensation and benefits of the
Hired Employees who were covered by the Applicable CBA shall be as set out in
the Applicable CBA if assumed or, if not assumed, the collective bargaining
agreement entered into by Buyer or Buyer’s Affiliate with the applicable
bargaining unit covering such Hired Employee’s employment until such collective
bargaining agreement’s expiration, modification or termination in accordance
with its terms or applicable Law.  Without limiting the foregoing, the vacation
and other paid time off provided to each Hired Employee will include his or her
accrued but unpaid vacation and other paid time off that are assumed by Buyer as
Assumed Liabilities pursuant to Section 2.03.  Following the Closing Date, Buyer
shall credit each Hired Employee with his or her accrued but unpaid vacation and
other paid time off benefits as of the Closing Date for use by such employee in
accordance with Buyer’s policies in respect thereof.

(d)Severance Payments.  Buyer or Buyer’s Affiliate will provide each Hired
Employee who incurs a termination of employment during the period beginning on
the Closing Date and ending on the twelfth (12th) full calendar month after the
Closing Date with severance payments and severance benefits that are no less
favorable than the greater of (i) the severance payments and severance benefits
to which such Hired Employee would have been entitled with respect to such
termination under the severance policies of Seller as in effect immediately
before the Closing Date and (ii) the severance payments and severance benefits
to which a similarly situated employee of Buyer and its Affiliates would have
been entitled with respect to such termination under the severance policies of
Buyer or its Affiliates.

(e)Service Credit.  Buyer will give each Hired Employee full credit for such
Hired Employee’s service with Seller and its Affiliates for purposes of
eligibility, vesting, and determination of the amount and level of benefits
(except for purposes of benefit accruals under defined benefit pension plans)
pursuant to any benefit plans made generally available to employees or officers
or any class or level of employees or officers maintained by Buyer or any of its
Affiliates

49

 

--------------------------------------------------------------------------------

 

in which a Hired Employee participates to the same extent recognized by Seller
immediately before the Closing Date; provided, however, that such service is not
to be recognized to the extent that such recognition would result in a
duplication of benefits with respect to the same period of service.

(f)Welfare Benefits.  Effective as of the Closing, the Hired Employees shall
cease to participate in Seller’s welfare benefit plans and commence
participation in Buyer’s (or an Affiliate of Buyer’s) welfare benefit plans.
Buyer will (i) waive any preexisting condition limitations otherwise applicable
to Hired Employees, their spouses and their eligible dependents under any plan
of Buyer or any Affiliate of Buyer that provides health and welfare benefits in
which Hired Employees, their spouses and their eligible dependents may be
eligible to participate on or after the Closing Date, except for any limitations
that were in effect with respect to such Employees as of the Closing under the
analogous plan of Seller, (ii) credit any deductible, co-payment and
out-of-pocket maximums incurred by the Hired Employees and their eligible
dependents under the health and other plans in which they participated
immediately before the Closing Date during the portion of the calendar year
before the Closing Date in satisfying any deductibles, co-payments or
out-of-pocket maximums under health plans of Buyer or any of its Affiliates in
which they are eligible to participate on or after the Closing Date in the same
plan year in which such deductibles, co-payments or out-of-pocket maximums were
incurred, and (iii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Hired Employee
and his or her eligible dependents on or after the Closing Date, in each case to
the extent such Hired Employee or eligible dependent had satisfied any similar
limitation or requirement under an analogous plan of Seller before the Closing
Date.

(g)401(k) Plan.  Effective as of the Closing Date, Buyer will maintain or
designate a defined contribution plan and related trust intended to be qualified
or exempt under Section 401(a), 401(k) and 501(a) of the Code (the “Buyer 401(k)
Plan”).  Effective as of the Closing, the Hired Employees shall cease to
participate in the Seller 401(k) Plan, and commence participation in the Buyer
401(k) Plan.  Seller and Buyer will take all action necessary or appropriate to
allow Hired Employees to rollover their account balances (including any
outstanding loan balances) from the Seller 401(k) Plan to the Buyer 401(k) Plan
in a direct rollover.

(h)Health and Dependent Flex Account Transfer.  Effective as of the Closing
Date, Buyer will, as to the Hired Employees that have in effect flexible
spending reimbursement accounts for medical and dependent care expenses under a
cafeteria plan qualified under Section 125 of the Code, maintain such a plan and
will credit such accounts with the amount credited as of the Closing under
comparable accounts maintained with Seller from the beginning of the plan year
to the Closing Date.  As soon as practical after the Closing (i) Seller will pay
to Buyer in cash the amount, if any, by which aggregate contributions made by
Hired Employees to Seller’s flexible spending accounts for such plan year
exceeded the aggregate benefits provided to Hired Employees for such plan year
as of the Closing; or (ii) Buyer will pay to Seller in cash the amount, if any,
by which aggregate benefits provided to Hired Employees under Seller’s flexible
spending accounts exceeded the aggregate contributions made by Hired Employees
for such plan year as of the Closing Date.

(i)COBRA Coverage.  Seller will provide for any required continuation coverage
pursuant to Section 4980B of the Code (“COBRA Coverage”) for Business Employees
with respect to any “qualifying event” (as defined in Section 4980B(f)(i) of the
Code) that occurred

50

 

--------------------------------------------------------------------------------

 

before the Closing Date and Buyer will provide COBRA Coverage for the Hired
Employees and their qualified beneficiaries with respect to qualifying events
occurring on or after the Closing Date.

(j)Actions by Affiliates.  All obligations undertaken by Buyer or Seller under
this Section 6.04 may be satisfied in whole or in part by an Affiliate of such
person.

(k)Cooperation; Employee and Plan Information.  Seller and Buyer each will, and
each will cause its Affiliates as necessary to, cooperate (i) in carrying out
the provisions of this Section 6.04 (including working with third-party
administrators and insurance carriers and making available to the other such
records and other information as the other may reasonably request to facilitate
the determination of the period of service and salary of any Hired Employee with
Seller or an Affiliate) and (ii) in the preparation, execution and filing of
documents required by the transfer of assets and liabilities pursuant to this
Section 6.04.

(l)WARN Act.  Seller will be responsible for any action prior to or at Closing
and Buyer will be responsible for any action after Closing that results in a
“mass layoff” or “plant closing” under the Workers Adjustment and Retraining
Notification Act or any similar state or local applicable Law (collectively, the
“WARN Act”), including any action required as a result of “employment losses”
(as defined under the WARN Act) occurring in part before the Closing Date.

(m)Annual Bonus.  Notwithstanding anything to the contrary contained herein,
Seller shall pay each bonus-eligible Hired Employee a pro rata portion of such
employee’s annual incentive bonus for service through the Closing Date, based on
such employee’s target bonus for the year in which the Closing Date occurs, in
accordance with Seller’s applicable bonus programs.

(n)Third Party Beneficiaries.  The parties do not intend for this Section 6.04
or any other term or provision of this Agreement to create any rights or
obligations as between Buyer and Seller, and no past, present, or future
employee (or their family members) of Buyer or Seller will be treated as a third
party beneficiary of this Agreement.

(o)No Amendment to Employee Plans.  No provision in this Agreement shall modify
or amend any other agreement, plan, program or document unless this Agreement
explicitly states that the provision “amends” that other agreement, plan,
program or document. If a party not entitled to enforce this Agreement brings a
lawsuit or other action to enforce any provision in this Agreement as an
amendment to another agreement, plan, program or document, and that provision is
construed to be such an amendment despite not being explicitly designated as an
amendment in this Agreement, that provision shall lapse retroactively, thereby
precluding it from having any amendatory effect.

Confidentiality

.

(a)Buyer acknowledges and agrees that the Confidentiality Agreement remains in
full force and effect and, in addition, covenants and agrees, following the
Closing, to keep confidential, in accordance with the provisions of the
Confidentiality Agreement, information provided to Buyer pursuant to this
Agreement relating to the Excluded Assets and Excluded Liabilities. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement and the provisions of this Section 6.05 shall
nonetheless continue in full force and

51

 

--------------------------------------------------------------------------------

 

effect.  After the Closing, Buyer shall promptly return to Seller all documents
and information concerning the Excluded Assets or Excluded Liabilities furnished
by Seller or any of its Affiliates, agents, employees or Representatives
(including all copies, if any).  Seller hereby acknowledges that, by reason of
its ownership and operation of the Business, it has acquired, and may acquire
after the date hereof pursuant to this Agreement or in connection with the
transactions and arrangements contemplated hereby, confidential or proprietary
information relating to the affairs, operations, assets, liabilities, personnel,
results of operations and financial condition of the Business (“Business
Confidential Information”), and that Buyer would be irreparably damaged if at
any time after the Closing any Business Confidential Information possessed by
Seller or any of its Affiliates, officers, directors, employees, representatives
or agents were disclosed to or used by any Person other than Buyer or its
Affiliates.  From and after the Closing, Seller covenants and agrees that it
shall not, and shall not permit its Affiliates to, and that it shall use
reasonable efforts to cause its officers, directors, employees, representatives
and agents not to, use or disclose any such Business Confidential Information
without the prior written consent of Buyer, except in the performance of the
terms of Transaction Documents, in the enforcement of its rights under the
Transaction Documents or with the prior written consent of Buyer.  

(b)For purposes of this Agreement, Business Confidential Information shall not
include any information that Seller can demonstrate is or becomes publicly
available through no wrongful act or breach of obligation of confidentiality by
Seller.  In the event that Seller or any of its Representatives is required by
Law or Governmental Order to produce any Business Confidential Information or
any other information concerning the Business, such production shall not be a
violation of this Agreement and Seller and its Representatives shall, to the
extent legally permissible, (i) notify Buyer in writing as soon as practicable
to permit Buyer a reasonable amount of time to seek an appropriate protective
order or other remedy (in which case Seller will cooperate with Buyer, at
Buyer’s cost, to the extent as Buyer may reasonably request), (ii) cooperate
with Buyer, at Buyer’s cost, to preserve the confidentiality of such Business
Confidential Information consistent with applicable Law, and (iii) use its
reasonable efforts to limit any such disclosure to the minimum disclosure
necessary to comply with such Law or Governmental Order.  Notwithstanding
anything to the contrary herein, the obligations of Buyer and its Affiliates
pursuant to the Confidentiality Agreement or any other confidentiality or
non-disclosure agreement with Seller or any of its Affiliates, on the one hand,
and Buyer or any of its Affiliates, on the other hand, in respect of any
Business Confidential Information shall terminate as of the Closing and cease to
be of any further force or effect.

Governmental Approvals and Consents; Consent Decree, Consent Order and Board
Order

.  

(a)Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents. Each
party shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals. If required by the HSR Act and if the
appropriate filing pursuant to the HSR Act has not been filed prior to the

52

 

--------------------------------------------------------------------------------

 

date of this Agreement, each party hereto agrees to make an appropriate filing
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement within ten (10) Business Days after the date of this Agreement, unless
otherwise mutually agreed upon by the parties, and to supply as promptly as
practicable to the appropriate Governmental Authority any additional information
and documentary material that may be requested pursuant to the HSR Act.

(b)Without limiting the generality of the parties’ undertakings pursuant to this
Section 6.06, each of the parties agrees to use all reasonable best efforts to
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any other Transaction Document; (ii) avoid the imposition of any order or the
taking of any action that would restrain, alter or enjoin the transactions
contemplated by this Agreement or any other Transaction Document; and (iii) in
the event any Governmental Order adversely affecting the ability of the parties
to consummate the transactions contemplated by this Agreement or any other
Transaction Document has been issued, to have such Governmental Order vacated or
lifted.

(c)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller or Buyer
with Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing competitively
sensitive information) shall be disclosed to the other party hereunder in
advance of any filing, submission or attendance, it being the intent that the
parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any such analyses, appearances,
meetings, discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

(d)Without limiting the obligations of Buyer pursuant to Section 6.06(e),
Section 6.06(f) and Section 6.06(g), Seller and Buyer shall use their reasonable
best efforts to give all notices to, and obtain all approvals and consents from,
all third parties that are described in Section 4.03 of the Seller Disclosure
Schedules and Section 5.03 of the Buyer Disclosure Schedules; provided, however,
that neither Seller nor Buyer shall be obligated to pay any consideration
therefor to any third party from whom consent or approval is requested.

(e)Buyer acknowledges that Seller has provided a copy of the Consent Order to
Buyer prior to the date of this Agreement.  Buyer agrees (i) to undertake all of
the obligations of Seller under, and comply with and be bound by the terms of,
the Consent Order, in each case solely to the extent that such obligations
relate to and are required to be performed during periods after the Closing and
(ii) to use commercially reasonable efforts to cause the Consent Order to be
assigned to Buyer, including  obtaining any necessary consents or approvals from
Governmental Authorities. Upon the receipt of the requisite consents, Buyer
agrees to accept assignment of and be substituted for Seller as Respondent (as
defined in the Consent Order) under the Consent Order.  Prior to such
assignment, Buyer and Seller shall cooperate to facilitate compliance with the
terms

53

 

--------------------------------------------------------------------------------

 

of the Consent Order, including with respect to the provision of data, reports
and notices required thereunder, whether relating to the operation of the
Business prior to or after the Closing.

(f)Buyer acknowledges that Seller has provided a copy of the Consent Decree to
Buyer prior to the date of this Agreement.  Buyer agrees from and as of the
Closing, to (i) undertake all of the obligations of Seller under, and comply
with and be bound by the terms of, the Consent Decree, in each case solely the
extent such obligations relate to and are required to be performed during
periods after the Closing, (ii) provide the United States (as defined in the
Consent Decree) and any applicable State Agency Settlor (as defined in the
Consent Decree) with information sufficient to demonstrate that Buyer has the
technical and financial means to comply with the obligations of the Consent
Decree, as required by subsection (b) of Paragraph 4 of the Consent Decree, and
(iii) use commercially reasonable efforts to obtain the consent of the United
States and any applicable State Agency Settlor to substitute Buyer for Seller
under the Consent Decree, and to obtain the approval of the court with respect
to such substitution and modification, as required by subsections (c) and (d) of
Paragraph 4 of the Consent Decree.  Upon the receipt of the requisite consents
(as defined in the Consent Decree), Buyer agrees to be substituted for Seller as
a Defendant (as defined in the Consent Decree) under the Consent Decree.  Prior
to such substitution, Buyer and Seller shall cooperate to facilitate compliance
with the terms of the Consent Decree, including with respect to the provision of
data, reports and notices required thereunder, whether relating to the operation
of the Business prior to or after the Closing.  

(g)Buyer acknowledges that Seller has provided a copy of the Board Order (as in
effect on the date hereof) to Buyer prior to the date of this Agreement.  In
addition, if any amendments are proposed to be made to the Board Order after the
date of this Agreement, Seller shall provide a copy of such proposed amendments
to Buyer, shall give Buyer a reasonable opportunity to comment on such proposed
amendments and shall endeavor in good faith to incorporate therein such
reasonable changes as may be proposed by Buyer. Buyer agrees to (i) to undertake
all of the obligations of Seller under, and comply with and be bound by the
terms of, the Board Order, in each case solely to the extent  such obligations
relate to and are required to be performed during periods after the Closing and
(ii) to use commercially reasonable efforts to cause the Board Order to be
assigned to Buyer, including obtaining any consents or approvals from
Governmental Authorities. Upon the receipt of the requisite consents, Buyer
agrees to accept assignment of and be substituted for Seller as a party to the
Board Order.  Prior to such assignment, Buyer and Seller shall cooperate to
facilitate compliance with the terms of the Board Order, including with respect
to the provision of data, reports and notices required thereunder, whether
relating to the operation of the Business prior to or after the Closing.

Books and Records

.

(a)In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, or such longer period as required
by the Consent Decree, the Consent Order and the Board Order, to the extent
applicable, Buyer shall:

(i)retain the Books and Records (including personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of Seller; and

54

 

--------------------------------------------------------------------------------

 

(ii)upon reasonable notice, afford Seller’s Representatives reasonable access
(including the right to make, at Seller’s expense, photocopies), during normal
business hours, to such Books and Records.

(b)In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, Seller shall:

(i)retain the Retained Books and Records (including personnel files) of Seller
which relate to the Business and its operations for periods prior to the
Closing; and

(ii)upon reasonable notice, afford Buyer’s Representatives reasonable access
(including the right to make, at Buyer’s expense, photocopies), during normal
business hours, to such Retained Books and Records.

(c)Neither Buyer nor Seller shall be obligated to provide the other party with
access to any Books and Records or Retained Books and Records, as applicable,
(including personnel files) pursuant to this Section 6.07 where such access
would jeopardize any attorney-client privilege or violate or contravene any Law
or binding agreement entered into prior to the date of this Agreement.

Closing Conditions

. From the date of this Agreement until the Closing, each party hereto shall use
reasonable best efforts to take such actions as are necessary to expeditiously
satisfy the Closing conditions set forth in Article VII hereof.

Public Announcements

. Unless otherwise required by applicable Law or stock exchange requirements
(based upon the reasonable advice of counsel), each of the parties hereto will
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
or any of the transactions contemplated by this Agreement or the other
Transaction Documents, and no party hereto shall make any such news release or
public disclosure without first consulting with the other party hereto.

Bulk Sales Laws

.  Without admitting the applicability of the bulk transfer Laws of any
jurisdiction, the parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction that may otherwise
be applicable with respect to (a) the sale of any or all of the Purchased Assets
or (b) the conveyances of any or all of the Affiliate Assets to Buyer.

Tax Matters

.

(a)All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) (collectively,
“Transfer Taxes”) shall be borne one-half (50%) by each of Buyer and Seller.
Buyer shall, at its own expense, timely file any Tax Return or other document
with respect to such Taxes or fees (and Seller shall cooperate with respect
thereto as necessary).  On or prior to the Closing Date, Buyer shall deliver to
Seller Kentucky, Ohio, Indiana,

55

 

--------------------------------------------------------------------------------

 

Pennsylvania and West Virginia exemption or resale certificates (as required by
applicable state Tax Law) with respect to any items of the Inventory, the
transfer of which will be exempt from or excluded from sales, use, or similar
Tax pursuant to applicable state Tax Law because Buyer will resell such
items.  Additionally, the parties shall reasonably cooperate with each other in
obtaining any available exemptions from or reductions in any such Transfer
Taxes.

(b)Any Tax liability attributable to a taxable period that begins before the
Closing Date and ends after the Closing Date (a “Straddle Period”) shall be
apportioned between the portion of such period ending on or prior to the Closing
Date and the portion beginning after the Closing Date (i) in the case of any
income Taxes, sales or use Taxes, value-added Taxes, employment Taxes,
withholding Taxes, and any Tax based on or measured by income, on a closing of
the books basis, and (ii) in the case of property, ad valorem and any other
Taxes not described in clause (i), by apportioning such Taxes on a per diem
basis.

Further Assurances

. Following the Closing, each of the parties hereto shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
Transactions and the other Transaction Documents. Following the date of this
Agreement and on or prior to Closing, each of the parties hereto shall, and
shall cause their applicable Affiliates to, execute and deliver the other
Transaction Documents if and when required pursuant to the terms of this
Agreement.

Accounts Receivable; Receipts and Disbursements; Mail

.  In the event that Buyer receives any payments after the Closing relating to
any Business Accounts Receivable, including intracompany receivables, that
accrued prior to the Closing, such payments shall be the property of, and shall
be forwarded and remitted to Seller on a bi-monthly basis.  If Buyer receives
any mail or other communication that does not relate to (a) Buyer’s active
vendors or suppliers for the Purchased Assets, the Affiliate Assets or the
Business or (b) the Purchased Assets, the Affiliate Assets or post-Closing
aspects of the Business, then Buyer shall forward it to Seller within five (5)
Business Days after receipt.  In the event that Seller receives any payments
after the Closing relating to any accounts receivable or other amounts that
accrued on or following the Closing, such payments shall be the property of, and
shall be forwarded and remitted to Buyer on a bi-monthly basis.  If Seller
receives any mail or other communication that relates to the Purchased Assets,
the Affiliate Assets or post-Closing aspects of the Business, then Seller shall
undertake to forward it to Buyer within five (5) Business Days after receipt.

Termination of Affiliate Agreements

. Except as set forth in the Transaction Documents and notwithstanding any other
provision herein, as of the Closing, (a) all services, commitments or other
arrangements provided by Seller or its Affiliates that existed pre-Closing for
the benefit of the Business and (b) all services, commitments or other
arrangements provided by the Business for the benefit of Seller or its
Affiliates that existed pre-Closing for the benefit of Seller or such Affiliates
shall cease.

Excluded Names

. To the extent any of the Excluded Names appear on any plants, buildings,
signs, equipment or other structures that constitute Purchased Assets, Buyer
shall, within forty-five (45) days after the Closing Date, remove or obliterate,
or cause to be removed or obliterated, the Excluded Names from such plants,
buildings, signs, equipment or other structures

56

 

--------------------------------------------------------------------------------

 

(including on uniforms and motor vehicles).  Seller may remove, or cause to be
removed, from the Real Property on or prior to the Closing all stationery,
business forms, packaging, containers and other similar personal property on
which any of the Excluded Names appear; provided, however, to the extent any
such items are inadvertently left on the Real Property, Buyer shall not use any
such items without first removing or obliterating, or causing to be removed or
obliterated, the Excluded Names from such materials.  Buyer will not use any
vehicles with any Excluded Name or related signage outside the Facilities
(whether to deliver product or otherwise).  For the avoidance of doubt, except
as set forth in this Section 6.15, neither Buyer nor any of its Affiliates shall
have any rights to, and shall not use in any manner, the Excluded Names on or
after the Closing.

Release of Seller Performance Support

. Buyer shall, at its sole cost and expense, use commercially reasonable efforts
(and Seller will cooperate, at its sole cost and expense, as reasonably
requested by Buyer and without charge) to (a) obtain with respect to all
Performance Bonds and similar instruments issued with respect to Seller and its
Affiliates in connection with the new performance bonds or other security with
respect to Buyer’s acts or omissions on or after the Closing that are
satisfactory to the beneficiary; and (b) cause Seller and each of its Affiliates
to be released from post-Closing liabilities and obligations under all of the
Performance Bonds and similar instruments issued with respect to Seller and its
Affiliates and under any guarantees and similar instruments entered into in
connection with them (collectively with the Performance Bonds and similar
instruments referred to in clause (b) above, the “Seller Performance
Support”).  Without limiting the foregoing, Buyer will make commercially
reasonable financial accommodation, provide such security reasonably required by
the issuer, and agree to any additional reasonable requirements of the issuer as
a condition to obtaining such replacement and release of Seller Performance
Support.  Buyer will pay and otherwise be responsible for any Losses in respect
of post-Closing liabilities incurred or suffered by Seller or any of its
Affiliates as a result of any Seller Performance Support not having been
replaced and released as set forth above.  For avoidance of doubt, Buyer’s
failure to comply with this Section 6.16 shall constitute a breach of a covenant
for which Buyer will indemnify Seller in accordance with Article VIII.

Casualty Loss

.  

(a)If, between the date of this Agreement and the Closing, any improvements on
any Real Property or Tangible Personal Property included in the Purchased Assets
(other than Adjustable Inventory) is destroyed or damaged in whole or in part by
fire, earthquake, flood, or other casualty (a “Casualty Loss”), Seller shall
promptly notify Buyer thereof, and Seller and Buyer shall promptly jointly
engage and retain an independent insurance adjuster (the “Insurance Adjuster”)
to assess the extent of the Casualty Loss and promptly deliver a report (the
“Casualty Loss Report”) to each of Seller and Buyer with its determination of
the cost to repair and replace the Purchased Asset in accordance with industry
practice (such amount, the “Casualty Amount”).  

(b)If the Casualty Amount is determined by the Insurance Adjuster not to be in
excess of $50,000,000, then Seller shall, at its option, either (i) expend an
amount not in excess of the Casualty Amount to effect the repair of such damage
or destruction (which repair may be completed following the Closing), or (ii)
pay Buyer an amount in cash not greater than the Casualty Amount to effect the
repair of such damage or destruction.

57

 

--------------------------------------------------------------------------------

 

(c)If the Casualty Loss is determined by the Insurance Adjuster to exceed
$50,000,000, then, unless within thirty (30) Business Days following the receipt
by Seller of the Casualty Loss Report (“Election Period”) Seller agrees to
either (i) expend an amount not in excess of the Casualty Amount to effect the
repair of such damage or destruction (which repair may be completed following
the Closing) or (ii) pay Buyer an amount in cash not greater than the Casualty
Amount to effect the repair of such damage or destruction, Buyer shall have the
right to terminate the Agreement during the ten (10) Business Day period
following the end of the Election Period by providing written notice to Seller
thereof.

(d)Each of Buyer and Seller will pay fifty percent (50%) of the Insurance
Adjuster’s fees and expenses, but otherwise each party will pay its own costs
and expenses of the insurance adjustment process of this Section 6.17.

Title and Survey Matters

.

(a)Seller has provided title commitments from First American Title Insurance
Company (“Title Insurer”) to issue an ALTA commitment for title insurance for
each parcel of Owned Real Property and Leased Real Property with all ordinary
and customary endorsements, including non-imputation endorsements (each, a
“Title Commitment”).  Buyer shall have fifteen (15) days from the date of
Buyer’s receipt of both a Title Commitment and Survey (as defined below) for a
particular parcel of Owned Real Property or Leased Real Property, as applicable,
to notify Seller in writing of any title exceptions listed in any Title
Commitment or other matter disclosed by such Survey to which it objects (each a
“Noted Exception”); provided that Buyer shall be deemed to have objected to, and
the same shall be deemed Noted Exceptions, any monetary encumbrances.  Seller
shall inform Buyer within fifteen (15) days from receipt of such notice if
Seller will cure such Noted Exceptions or obtain an endorsement for additional
title insurance or indemnification that satisfies such Noted Exception; provided
that Seller shall reasonably cooperate with Buyer and Seller shall use
commercially reasonable efforts  to remove all Noted Exceptions, obtain any
additional endorsements, and/or update the Title Commitments.  However, if any
Noted Exception cannot be removed, and the failure to remove the same does not
constitute a Material Adverse Effect, such failure shall not be deemed to have a
Material Adverse Effect that would cause the condition set forth in Section
7.02(e) not to be satisfied.  The parties agree that the fact that the Closing
takes place without any Noted Exceptions being removed shall not impair or
otherwise affect the rights to indemnification under Section 8.02 in respect of
any Losses incurred by Buyer resulting from such title defect. Notwithstanding
the foregoing, if all Noted Exceptions which have not been removed, insured by
endorsement, or deemed accepted by Buyer, when taken as a whole, would result in
a Material Adverse Effect, the condition set forth in Section 7.02(e) shall be
deemed not to have been satisfied.  Buyer shall be responsible, at Closing, for
all costs and expenses associated with the Title Commitments and title policies,
including the costs of any search fees, professional fees, premiums, zoning
reports, endorsements and updates.  With respect to any standard exceptions,
Seller agrees to provide a customary owner’s affidavit required by the Title
Insurer to, in conjunction with the delivery of the Survey, provide for
so-called “extended coverage.”  In addition, Buyer and Seller agree to cooperate
in good faith and use reasonable best efforts to cause the Title Insurer to
remove any exception related to the ownership of mineral rights being vested in
any Person other than Seller; provided, however, that the removal of any such
exception shall not be a condition to Closing.

58

 

--------------------------------------------------------------------------------

 

(b)Seller has commissioned and shall deliver to Buyer ALTA surveys of the Owned
Real Property and Leased Real Property (each a “Survey”) prepared by FA
Commercial Due Diligence Services Co (the “Surveyor”).  If necessary, as a
result of removal of exceptions or update of any Title Commitment, Seller shall
reasonably cooperate with Buyer to update and recertify any Survey.  Buyer and
Seller shall each be responsible for 50% of all costs and expenses associated
with the Surveys, including the costs of any updates and/or re-certifications,
and Buyer shall reimburse Seller for Buyer’s portion of any amounts paid by
Seller to Surveyor prior to the Closing with respect to the Surveys.

Buy-Out Equipment

.  Prior to the Closing, Buyer and Seller shall each use reasonable best efforts
(at their own expense) to obtain all consents and approvals, of lessors of
equipment that are included in the Purchased Assets and leased to Seller
(including the Employee Vehicles), to the assignment of such equipment to Buyer
at Closing (other than the equipment listed on Exhibit G, which shall be treated
as Buy-Out Equipment for purposes of this Agreement and purchased by Buyer as
provided in Section 2.10), and Seller shall cooperate with Buyer in obtaining
such consents. If required consents are not able to be obtained with respect to
a lease or leases prior to Closing, the equipment subject to such lease or
leases shall, at Buyer’s option, (a) be treated as Buy-Out Equipment for
purposes of this Agreement and purchased by Buyer as provided in Section 2.10 or
(b) implement any other reasonable arrangement acceptable to Seller. The seeking
and obtaining of consents by Buyer or Seller under such equipment leases shall
be at the sole cost and expense of Buyer or Seller, respectively, and neither
party shall be required to reimburse the other party for out-of-pocket costs and
expenses incurred by such other party in connection therewith.

Financial Statements; Cooperation with Auditor

.  Commencing promptly after the date hereof, Seller shall use its reasonable
best efforts to prepare and provide to Buyer the following financial statements,
each of which will be prepared in accordance with GAAP and the applicable rules
and regulations of the SEC:

(a)no later than 65 days after the Closing, unaudited interim financial
statements of the Business (the “September 30 Interim Financial Statements”)
consisting of (i) an unaudited balance sheet of the Business as of September 30,
2019 and (ii) unaudited statements of income, unaudited statements of changes in
partner’s capital and  unaudited statements of cash flows of the Business for
the nine-month periods ended September 30, 2019 and September 30, 2018, in each
case including all footnotes thereto required for interim financial statements
under GAAP and the applicable rules and regulations of the SEC;

(b)no later than March 31, 2020, audited financial statements of the Business
consisting of (i) an audited balance sheet of the Business as of December 31,
2019 and (ii) an audited statement of income, an audited statement of changes in
partners’ capital and an audited statement of cash flows of the Business for the
fiscal year ended December 31, 2019, in each case including all footnotes
thereto required under GAAP and the applicable rules of the SEC, accompanied by
an unqualified report of the Auditor with respect thereto (the “2019 Annual
Financial Statements”); and

59

 

--------------------------------------------------------------------------------

 

(c)no later than March 31, 2020, unaudited quarterly statements of operations of
the Business for each fiscal quarter within the fiscal year included in (i) the
Audited Financial Statements relating to 2018 and (ii) the 2019 Annual Financial
Statements.  

In addition, Seller shall cooperate with and assist Buyer and the Auditor and
provide them with such financial and other information and such assistance as
may be required or as they may reasonably request to permit the Auditor to audit
the 2019 Annual Financial Statements.  The information to be provided by Seller
pursuant to this Section 6.20 shall include information relating to Seller’s
day-to-day operations, and statements of revenue and expenses, general ledgers,
balance sheets and statements of cash flow and such other financial information
as reasonably requested by Buyer or Buyer’s auditor.  Buyer shall bear and be
responsible for the payment of the fees and expenses of the Auditor in
connection with the review or audit (as applicable) of the September 30 Interim
Financial Statements and the 2019 Audited Financial Statements.

Financing

.  

(a)Notwithstanding anything in this Agreement to the contrary, (i) Buyer
acknowledges and agrees that the obtaining of the Financing is not a condition
to Closing or the consummation of the Transactions, (ii) Seller expressly agrees
that a breach of this Section 6.21 by Buyer shall not result in a failure of a
condition precedent set forth in Section 7.03 if, notwithstanding such breach,
Buyer is willing and able to consummate the transactions contemplated hereby on
the terms otherwise contemplated hereby on the Closing Date and (iii) it is
understood and agreed that the conditions set forth in Section 7.02(b), solely
as applied to the Seller’s obligations under this Section 6.21, shall be deemed
to be satisfied unless the Financing has not been obtained primarily as a result
of the Seller’s willful breach of its obligations under this Section 6.21.

(b)From and after the date of this Agreement until the Closing, Buyer shall use
reasonable best efforts to (i) satisfy on a timely basis or obtain the waiver of
all conditions applicable to Buyer set forth in the Financing Documents that are
within Buyer’s control, (ii) negotiate and enter into definitive agreements, if
needed, with respect thereto on the terms and conditions contemplated by the
Financing Documents (including any “market flex” provisions applicable thereto)
in all material respects, (iii) maintain in full force and effect the Financing
Documents in accordance with the terms thereof (subject to Buyer’s right to
replace, restate, supplement, assign, substitute, waive, amend or otherwise
modify the Financing Documents in accordance herewith), provided that such
efforts shall not require any modification of, or waiver of any rights under,
the Financing Documents, or any payment or concession that would not be required
under the existing terms of the Financing Documents if the applicable Financing
was consummated in accordance with its terms prior to the expiration of the
applicable Financing Document and (iv) in the event all of the conditions to the
Financing have been satisfied or waived, take such actions as are reasonably
necessary to enforce its rights under the Financing Documents in the event of a
breach by the Financing Sources party thereto.  Without limiting the generality
of the foregoing, Buyer shall not permit any Specified Disposition (as defined
in the Commitment Letter) to be consummated until the earliest of (x) the Drop
Dead Date, (y) the termination of this Agreement or (z) the consummation of the
Transactions. Buyer shall have the right from time to time to replace, restate,
supplement, waive, amend or otherwise modify any of its rights under, the
Financing Documents; provided that any such replacement, restatement,
supplement, waiver,

60

 

--------------------------------------------------------------------------------

 

amendment  or other modification to or of any provision of the Financing
Documents that amends the Financing shall not, without the prior written consent
of Seller (such consent not to be unreasonably withheld, delayed or
conditioned), (A) reduce the length the commitment period set forth in the
Financing Documents, (B) reduce the aggregate amount of the Financing to an
amount that, together with other funds available to Buyer, will be less than the
Required Amount, (C) impose any new or additional conditions precedent to the
Financing as set forth in the Commitment Letter or otherwise expand, amend,
modify or waive any of the conditions to the Financing as set forth in the
Commitment Letter in a manner that would reasonably be expected to delay or
prevent the Closing, (D) materially adversely impact the ability of Buyer to
enforce its rights against any other party to any Financing Documents or (E)
otherwise materially adversely impact the likelihood of the consummation of the
transactions contemplated hereby; provided however that, notwithstanding the
foregoing, Buyer may replace, restate, supplement, assign, substitute waive,
amend or otherwise modify the Financing Documents to (x) add lenders, lead
arrangers, bookrunners, syndication agents, other agents or similar entities (or
titles with respect to such entities) that have not executed the Financing
Documents as of the date of this Agreement (it being understood that the
aggregate commitments of the lenders party to the Financing Documents prior to
such replacement, amendment, supplement or modification may be reduced in the
amount of such additional party’s commitments) and amend titles, allocations and
fee arrangements with respect to the existing and additional lenders, arrangers,
bookrunners, agents, managers or similar entities, (y) increase the amount of
funds available thereunder and (z) to implement the “market flex” provisions
under the Commitment Letter and/or Fee Letter as in effect on the date
hereof.  Upon any such replacement, amendment, supplement or other modification
of, or waiver under, the Financing Documents in accordance with this
Section 6.21, (x) Buyer shall promptly after execution thereof, deliver to
Seller true, complete and fully executed copies of such replacement, amendment,
supplement or other modification of, or waiver and (y) the term “Financing
Documents” shall mean such Financing Documents as so replaced, amended,
supplemented, modified or waived (and consequently the terms “Commitment
Letter”, “Fee Letter”, “Financing,” shall mean the Financing contemplated by
such Financing Documents as so replaced, amended, supplemented, modified or
waived).  Buyer shall give Seller prompt written notice (1) of any material
breach or default by any party to the Financing Documents of which Buyer becomes
aware, (2) if and when Buyer has concluded in good faith that any portion of the
Financing contemplated by the Financing Documents may not be available and such
portion is required to consummate the Closing, (3) of the receipt of any written
notice or other written communication (other than negotiations of the definitive
agreement with respect to the Financing) from any Financing Source party to the
Financing Documents of any actual material breach, default, termination or
repudiation by any party to the Financing Documents, (4) if for any reason Buyer
believes in good faith it will not be able to obtain all or a material portion
of the Financing in an amount necessary (together with other funds available to
Buyer) to satisfy the Required Amount on the terms, in the manner and from the
sources contemplated by the Financing Documents or the definitive agreements
with respect thereto and (5) of any termination of the Financing Documents.  If
any portion of the Financing becomes unavailable on the terms and conditions
contemplated in the Financing Documents (including the “market flex” provisions
in the Fee Letter), and such portion is required to consummate the Transactions
contemplated by this Agreement on or prior to the Closing Date, Buyer shall (x)
use reasonable best efforts to arrange to obtain an amount equal to such portion
of the Financing from alternate debt financing sources on terms and conditions
(1) not materially less favorable, taken as a whole, to Buyer as the

61

 

--------------------------------------------------------------------------------

 

Financing contemplated by the Financing Documents (taking into account the
“market flex” provisions of the Fee Letter) or (2) otherwise acceptable to Buyer
with the consent of the Seller (not to be unreasonably withheld, delayed or
conditioned), in an amount at least equal to the Financing or such unavailable
portion thereof, as the case may be and (y) use reasonable best efforts to
obtain a new financing commitment letter that provides for such alternative
financing and, promptly after execution thereof, deliver to Seller true,
complete and fully executed copies of the new commitment letter and the related
fee letters (provided, however, that the fee amounts, economic terms and the
“market flex” provisions may be customarily redacted, none of which redacted
provisions would adversely affect the availability or reduce the aggregate
principal amount of the Financing) (such alternative financing, the “Alternative
Financing”) and, if obtained, all references to any Financing shall be deemed to
include such Alternative Financing, all references to the Financing Documents
shall include the applicable documents for the Alternative Financing.  

(c)Buyer shall from time to time, promptly upon request by Seller (and in any
event within ten (10) Business Days following such request), (i) reimburse
Seller for all reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees and expenses) incurred by
Seller or its Affiliates in connection with the Financing cooperation
contemplated by this Section 6.21 to the extent such costs or expenses (A) are
incurred by Seller after the date of this Agreement, or (B) have been incurred
by Seller prior to the date of this Agreement and, in the case of this
clause (B), have been identified to Buyer prior to such date or approved by
Buyer after such date (such approval not to be unreasonably withheld,
conditioned or delayed); provided that Buyer shall not be required to reimburse
Seller for any costs and expenses incurred by Seller or any Affiliate with
respect to financial statements, financial information or other materials (x)
prepared prior to the date hereof that may be used in connection with the
Financing or (y) prepared after the date hereof in connection with the
applicable requirements of applicable Law and (ii) indemnify, defend and hold
harmless Seller, its Affiliates and their respective Representatives from and
against any and all Losses, damages, claims, interest, awards, judgments,
penalties, reasonable and documented costs and expenses suffered or incurred by
any of them related to any claims asserted by a Financing Source or any third
party in connection with the arrangement and completion of any Financing (other
than historical information provided in writing by Seller specifically for use
in connection therewith) and reasonable and documented costs and expenses
incurred in defending such claims, and any information used in connection
therewith or provided to Buyer, except in each case to the extent arising from
such Person’s or its Affiliate’s fraud, gross negligence or willful misconduct.

(d)All non-public or otherwise confidential information regarding each of
Seller, its Affiliates, the Business and the Purchased Assets provided to Buyer,
its Affiliates or their respective Representatives by Seller in connection with
Buyer seeking and obtaining Financing shall be kept confidential in accordance
with the Confidentiality Agreement, except that Buyer shall be permitted to
disclose such information to any Financing Sources or perspective Financing
Sources and other financial institutions and investors that may become parties
to the Financing (and, in each case, to their respective counsel and auditors)
so long as such Persons (i) agree to be bound by the Confidentiality Agreement
as if parties thereto or (ii) are subject to other confidentiality undertakings
that are either (A) reasonably satisfactory to Seller and of which Seller is an
express third party beneficiary or (B) are customary for financing transactions
of the same

62

 

--------------------------------------------------------------------------------

 

type as the Financing; provided, further, that such information may be shared on
a confidential basis with rating agencies.

(e)On or prior to Closing, Seller shall use its reasonable best efforts to
provide, and shall use reasonable best efforts to cause its respective
Representatives to use reasonable best efforts to provide, to Buyer (at Buyer’s
sole expense) such cooperation as may be reasonably requested by Buyer to assist
them in arranging the Financing to the extent customary, in connection with the
arrangement of financing similar to the Financing.  Subject to Section 6.21(f),
such cooperation shall include:

(i)using reasonable best efforts to assist Buyer (including using reasonable
best efforts to cause the independent auditors of the Seller to assist Buyer) in
connection with the preparation of materials for rating agency presentations,
bank information memoranda and similar customary documents, in each case, to the
extent customarily provided by companies of comparable size and comparable
industry in transactions similar to the Financing for a financing of the type
being incurred; provided, that Seller shall not be required to provide any such
assistance with respect to financial information or statements relating to (A)
the determination of the proposed aggregate amount of the Financing, the
interest rates thereunder or the fees and expenses relating thereto; (B) the
determination of any post-Closing or pro forma cost savings, synergies,
capitalization, ownership or other pro forma adjustments desired to be
incorporated into any information used in connection with the Financing; or (C)
Buyer or any of its subsidiaries or any adjustments that are not directly
related to the Transaction;

(ii)using commercially reasonable efforts to assist in the review of disclosure
schedules related to the Financing for completeness and accuracy;

(iii) (A) using reasonable best efforts to obtain any required guaranty and
security interest release letters and any related lien releases, terminations
and instruments of discharge and (B) if applicable, furnishing documents
reasonably requested by Buyer or its Financing Sources relating to the repayment
of the existing indebtedness of the Purchased Assets and the release of related
liens;

(iv)furnishing Buyer and the Financing Sources promptly, and in any event no
later than five (5) Business Days prior to the Closing, with all documentation
and information that any lender, provider or arranger of any Financing has
reasonably requested at least eight (8) Business Days prior to the Closing Date
in connection with such Financing under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Customer Due Diligence Requirements for Financial Institutions issued by the
U.S. Department of Treasury Financial Crimes Enforcement Network under the Bank
Secrecy Act; and

(v)to the extent required by the Financing Sources, executing and delivering
customary authorization letters reasonably acceptable to Seller to the Financing
Sources authorizing the distribution of information to prospective lenders,
provided that the bank information memoranda in which such letters are included
shall include language that exculpates the Seller and its directors, officers
and Affiliates from any liability in

63

 

--------------------------------------------------------------------------------

 

connection with the use or misuse by the recipients thereof of the information
set forth in any such bank confidential information memoranda or similar
memoranda or report distributed in connection therewith.

(f)Nothing in this Section 6.21 will require Seller to (i) engage in any action
that would, in the good faith determination of the Seller, unreasonably
interfere with the business or operations of Seller or such Affiliate, (ii) pay
any fee or incur any potential or actual liability or provide any indemnities in
connection with the Financing, (iii) cause any representation or warranty in
this Agreement to be breached, (iv) cause any condition to Closing to fail to be
satisfied or otherwise cause any breach of this Agreement, (v) require the
Seller or any of its subsidiaries or their respective Representatives to (A)
execute, deliver, enter into, or perform any agreement, document, certificate or
instrument, with respect to the Financing (other than authorization letters or
“know your customer” information referred to above), (B) deliver or cause the
delivery of, any legal opinions or reliance letters or any certificate as to
solvency or any other certificate in connection with the Financing, (C) adopt
resolutions or execute consents to approve or authorize the execution of the
Financing or the incurrence of indebtedness thereby or (D) be responsible for
preparing any pro forma financial statements, (vi) require any Representative of
the Seller or its Affiliates to take any action if doing so would, or could
reasonably be expected to, result in liability to such Representative, (vii)
require Seller or any of its subsidiaries to provide any information the
disclosure of which is prohibited or restricted under applicable Law or any
binding agreement with a third party or is legally privileged or consists of
attorney work product (provided that you shall use commercially reasonable
efforts to obtain consents under any obligations to permit the provision of such
information), or (viii) require the Seller or any of its subsidiaries to take
any action that will conflict with or violate its organizational documents,
conflict with or violate any Laws or result in a violation or breach of, or
default under, any material agreement to which Seller is a party.

(g)Seller hereby consents to the reasonable use of Seller’s name in connection
with the Financing; provided that such names shall be used solely in a manner
that is not intended or reasonably likely to harm or disparage Seller, or its
reputation or goodwill. Subject to Seller’s prior review and consent, Seller
also understands and acknowledges that the Financing Sources may provide to
market data collections, such as league table, or other service providers to the
lending industry, information regarding the closing date, size, type, purpose
of, and parties (but not Seller’s Affiliates) to, the Financing.

Insurance

.  Effective as of the Closing, Buyer will become solely responsible for all
insurance coverage and related risk of loss with respect to the Business and the
Purchased Assets. To the extent that after the Closing a party requires any
information regarding claim data, payroll or other information in order to make
filings with insurance carriers or self-insurance regulators from another party,
then the other party will promptly supply such information to the extent
required and permitted by applicable Law. Without limiting or being limited by
the foregoing, Buyer will not after the Closing make or have any right to make
any claim under any insurance policy maintained or formerly maintained by Seller
or its Affiliates with respect to the Business and any of the Purchased Assets.

Affiliate Assets and Liabilities Conveyance

. Notwithstanding anything contained herein to the contrary, (a) Seller shall be
obligated to cause each Affiliate Transferor to

64

 

--------------------------------------------------------------------------------

 

contribute, assign, transfer, convey and deliver by the time immediately prior
to Closing, all Affiliate Assets to Seller, or to assign, transfer, convey and
deliver the same directly to Buyer at the Closing, (b) upon the contribution,
assignment, transfer, conveyance and delivery of any Affiliate Assets to Seller
or Buyer as contemplated by this Agreement, the term “Purchased Assets” shall be
deemed to include such Affiliate Assets for all purposes of this Agreement, as
if they were assets of Seller on the date hereof, (c) Buyer shall be obligated
to assume from the Seller or the applicable Affiliate Transferor at the Closing,
all Affiliate Liabilities and (d) upon the assumption of any Affiliate
Liabilities by Buyer as contemplated by this Agreement, the term “Affiliate
Liabilities” shall be deemed to include such Affiliate Liabilities for all
purposes of this Agreement, as if they were liabilities of Seller on the date
hereof. With respect to any assignment, transfer, conveyance or delivery of
Affiliate Assets to Buyer at the Closing, Seller shall cause each Affiliate
Transferor to execute and deliver to Buyer, and Buyer shall execute and deliver
to the applicable Affiliate Transferor, deeds, instruments of bill of sale and
general assignments of assets and assumptions of liabilities to consummate the
Affiliate Conveyance in customary form reasonably acceptable to the parties
thereto (the “Affiliate Conveyance Agreements”).

Transfer of Permits

. Promptly after the date of this Agreement, (a) Seller shall notify the
Kentucky Energy and Environment Cabinet (the “Kentucky EEC”) in writing of the
proposed succession for each of the mining Permits listed as items 52, 74 and 75
in Section 4.13(b) of the Seller Disclosure Schedules (the “Mining Permits”);
and (b) Buyer will comply with all requirements of applicable Law (including
submission of an application for a successor permit for each of the Mining
Permits and the posting of bonds in accordance with applicable Law) necessary to
obtain, at its sole cost and expense, written approval from the Kentucky EEC
(the “Kentucky EEC Approval”) of Buyer’s succession to the Mining Permits
(assuming that the Facility covered by each such Mining Permit will be operated
in all material respects in the manner in which Seller is operating it as of the
date of this Agreement). Except as provided in 405 KRS 5:032 Section 25(4),
Buyer shall not conduct mining operations at the Facility covered by the Mining
Permit prior to receipt of the Kentucky EEC Approval. Buyer acknowledges that
the approval by the Kentucky EEC of the applications for successor Mining
Permits is subject to the Kentucky EEC’s post-Closing review and processing of
the applications and thus receipt of the Kentucky EEC Approval is not a
condition to the Closing. Buyer and Seller otherwise agree to cooperate in
connection with the transfer or, to the extent non-transferable, reissuance in
Buyer’s name, of all Environmental Permits listed on Section 4.13(b) of the
Seller Disclosure Schedules required for the operation of the Business in
accordance with applicable Law.

IsoFX Supply Agreement

.  Promptly after the date hereof and in any event prior to Closing, each party
shall negotiate in good faith and enter into at Closing a supply agreement for
the provision of IsoFX by an Affiliate of Seller to Buyer or its Affiliate
acquiring the Business (the “IsoFX Supply Agreement”) upon the principal terms
set forth on Exhibit L and other such customary terms as the parties thereto may
mutually agree.

Section 6.26Specified Third Party Consents; Terminal Election.

(a)Each party agrees that it shall, as promptly as possible, use its reasonable
best efforts to obtain, or cause to be obtained, the Specified Third Party
Consents; provided, however, that in order to obtain a Specified Third Party
Consent, (x) neither Seller nor Buyer shall be required to make any payment to a
third party and (y) Seller shall not be required to agree to

65

 

--------------------------------------------------------------------------------

 

any modification or amendment of any lease or other instrument, unless such
lease or other instrument is to be transferred, conveyed or assigned to Buyer
pursuant to Section 2.01 and Buyer agrees in writing to such modification or
amendment.  In addition, in connection with obtaining the Specified Third Party
Consent identified in Item 1 set forth on Section 7.02(f) of the Seller
Disclosure Schedule (the “Specified Lease”), Buyer acknowledges the right of the
landlord to require or investigate each of the matters set forth in clauses (i)
through (iv) of the second sentence of Section 7.01 of the Specified Lease and
agrees to take all reasonable action that is necessary or appropriate to satisfy
any requirements or permit any investigation contemplated by such provision.

(b)If, on January 10, 2020 or at any time thereafter, any Specified Third Party
Consent has not been obtained with respect to the lease (a “Subject Lease”) of a
Terminal (a “Subject Terminal”), either Seller or Buyer shall be entitled to
make the election (the “Terminal Election”) provided for in this Section
6.26.  If either Seller or Buyer makes the Terminal Election with respect to a
Subject Lease, notwithstanding the provisions of Section 7.02(f), the failure to
obtain the Specified Third Party Consent required under such Subject Lease shall
not be a condition to the obligation of Buyer to consummate the transactions
contemplated by this Agreement.  In addition, notwithstanding anything to the
contrary contained in this Agreement, (i) Seller shall retain such Subject Lease
and shall not convey to Buyer such Subject Lease, the related Leased Real
Property or the related Tangible Personal Property located at the Subject
Terminal (collectively, the “Subject Terminal Property”), it being understood
that the exclusion of the Subject Terminal Property will not result in any
adjustment to the Purchase Price payable hereunder, (ii) Seller shall use its
commercially reasonable efforts to preserve and maintain its rights under such
Subject Lease, and, except as contemplated by this Agreement, not take any
action that would constitute a breach thereof or would reasonably be expected to
result in the termination thereof prior to the end of the term thereof or any
renewal term, (iii) Seller shall use commercially reasonable efforts to continue
to employ all personnel employed by it at the Subject Terminal at the time of
the Closing and shall replace any employee that terminates employment pursuant
to its standard procedures (as applicable, “Terminal Personnel”) and (iv) Seller
and Buyer shall implement the following arrangements in order to provide for the
economic and operational equivalent of the transfer, conveyance and assignment
of such Subject Lease and related Leased Real Property and Tangible Personal
Property to Buyer: (A) Seller shall continue to hold legal title to such Subject
Lease and the related Leased Real Property and Tangible Personal Property for
the exclusive benefit of Buyer; (B) Seller shall conduct operations at the
Subject Terminal in a manner consistent with its operations prior to the Closing
and in accordance with such reasonable and lawful instructions and directions as
Buyer shall provide from time to time (it being understood that the manager of
the Subject Terminal shall report directly to an individual designated by Buyer,
in addition to his or her existing reporting relationship within the business
organization of Seller), (C) Seller shall hold in trust for and pay to Buyer,
promptly upon receipt thereof, all income, proceeds and other monies received by
Seller that arise from the operations conducted at or from the Subject Terminal,
(D) Buyer shall be responsible for and shall reimburse the Seller for all rent
and all other amounts due under such Subject Lease and all direct costs and
expenses incurred by Seller in connection with the operations conducted at the
Subject Terminal after the Closing (excluding general administrative expenses
and other corporate overhead of Seller or its Affiliates), including, but not
limited to, the portion of the salaries and other compensation expenses payable
to Terminal Personnel allocable to such operations (which obligations shall be
considered Assumed Liabilities for purposes of this Agreement) and (E) Seller
shall be obligated to exercise any available option to extend or renew such
Subject Lease as and

66

 

--------------------------------------------------------------------------------

 

when requested by Buyer, but shall not be obligated to seek or obtain an
amendment to such Subject Lease that provides for a renewal or extension of the
term thereof (it being understood that, upon the expiration of the term of such
Subject Lease and any renewal term, (i) at the request of Buyer, Seller will
cooperate with Buyer in connection with its efforts to enter into a replacement
lease or to renew or extend the term of the existing lease and (ii) Seller will
not seek to obtain a lease of the Subject Terminal for its own account or the
account of any of its Affiliates).

(c)After the Closing, if Seller or Buyer has made the Terminal Election with
respect to a Subject Lease, Seller and Buyer shall continue to use their
reasonable best efforts, and cooperate with each other, to obtain any Specified
Third Party Consent that was required to transfer, convey and assign such lease
to Buyer.  If such consent is obtained at any time after the Closing, Seller
shall (x) promptly transfer, convey and assign to Buyer such Subject Lease and
all other Subject Terminal Property without the payment by Buyer of any further
consideration and upon the same terms and conditions as would have applied if
such Subject Lease and all other Subject Terminal Property had been conveyed and
assigned to Buyer at the Closing, but effective as of the date of conveyance and
assignment and (y) permit Buyer to make offers of employment to, and hire, the
applicable Terminal Personnel upon the terms set forth in Section 6.04(c) of
this Agreement.

Intellectual Property Transition Period

.  Effective as of the Closing, Buyer hereby grants to Seller and its Affiliates
a non-exclusive, royalty-free, non-sublicensable and non-transferable license to
use the “KOSMOS”, “KOSMOS CEMENT COMPANY”, “KOSMOS CEMENT CO” and any variation
of the foregoing (including, but not limited to, “KOSMORTAR”) (the “Transition
Marks”) for a period of three (3) months following the Closing Date (the
“Transition Period”) solely in connection with activities related to the winding
down of the business of Seller following the Closing. Any goodwill arising from
Seller’s and its Affiliates’ use of the Transition Marks shall inure to Buyer.
Seller will use its commercially reasonable efforts to, and to cause its
Affiliates to, transition from use of the Transition Marks as soon as reasonably
practicable and in any event prior to expiration of the Transition Period.

Article VII
CONDITIONS TO CLOSING

Conditions to Obligations of All Parties

. The obligations of each party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:

(a)The filings of Buyer and Seller pursuant to the HSR Act, if any, shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated.

(b)No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or Governmental Order which is in effect and has the effect
of making the Transactions illegal, otherwise restraining or prohibiting
consummation of such transactions or causing any of the Transactions to be
rescinded following completion thereof.

67

 

--------------------------------------------------------------------------------

 

Conditions to Obligations of Buyer

. The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Buyer’s waiver (in its sole
discretion), at or prior to the Closing, of each of the following conditions:

(a)The representations and warranties of Seller contained in Article IV shall be
true and correct in all respects as of the Closing Date (without giving effect
to any Materiality Qualifications therein) with the same effect as though made
at and as of such date (except those representations and warranties that address
matters only as of a specified date (other than the date hereof), which shall be
true and correct in all respects as of that specified date), except where the
failure of such representations and warranties to be true and correct would not
have a Material Adverse Effect.

(b)Seller shall have duly performed and complied in all material respects with
all agreements and covenants required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date.

(c)There shall not have occurred any Material Adverse Effect.

(d)Seller or a Seller Affiliate shall have delivered to Buyer duly executed
counterparts of each of the Transaction Documents (other than this Agreement)
and such other documents and deliveries set forth in Section 3.02(a).

(e)Buyer shall have received a certificate, dated the Closing Date and signed by
a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the “Seller Closing
Certificate”).

(f)Subject to the provisions of Section 6.26(b), all consents, approvals or
authorizations from the third parties set forth in Section 7.02(f) of the Seller
Disclosure Schedules (the “Specified Third Party Consents”) shall have been
obtained.

Conditions to Obligations of Seller

. The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Seller’s waiver (in its sole
discretion), at or prior to the Closing, of each of the following conditions:

(a)The representations and warranties of Buyer contained in Article V shall be
true and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date (other than the date hereof),
which shall be true and correct in all respects as of that specified date),
except where the failure of such representations and warranties to be true and
correct would not have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby.

(b)Buyer shall have duly performed and complied in all material respects with
all agreements and covenants required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date.

68

 

--------------------------------------------------------------------------------

 

(c)Buyer shall have delivered to Seller the Purchase Price, duly executed
counterparts to each of the Transaction Documents (other than this Agreement)
and such other documents and deliveries set forth in Section 3.02(b).

(d)Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer Closing
Certificate”).

Article VIII
INDEMNIFICATION

Survival

. Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is eighteen (18)
months after the Closing Date; provided, that the representations and warranties
in (a) Section 4.01, Section 4.02, Section 4.07 (solely as to title), Section
4.09 (solely as to title), Section 4.17, Section 5.01, Section 5.02 and Section
5.04 (collectively, the “Fundamental Representations”) shall survive until the
sixth anniversary of the Closing Date and (b) Section 4.15 (the “Tax
Representations”) shall survive for the full period of all applicable statutes
of limitations (giving effect to any waiver, mitigation or extension thereof)
plus 30 days. All covenants or other agreements contained in this Agreement
shall survive the Closing Date until they have been fully performed or fulfilled
in accordance with their terms, and no further performance is required
thereunder.  Notwithstanding the foregoing, any claims asserted in good faith
and in writing by notice from an Indemnified Party to the Indemnifying Party
prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
and the rights of the Indemnified Party in respect thereof under this Article
VIII shall survive until finally resolved.

Indemnification By Seller

.  Subject to the other terms and conditions of this Article VIII, Seller shall
indemnify Buyer and its Affiliates and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon or arising out of:

(a)any failure of any representation or warranty of Seller contained in this
Agreement to be true and correct as of the date of this Agreement and as of the
Closing Date (other than those made on a specified date (other than the date
hereof), which shall be true and correct as of such specified date); provided,
however, that all Materiality Qualifications contained in any such
representation or warranty shall be disregarded for purposes of determining
whether a breach has occurred and the amount of Losses resulting therefrom;

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any instrument delivered by or on behalf of Seller pursuant to this
Agreement;

(c)any Excluded Asset or any Excluded Liability; or

(d)without duplication, Excluded Taxes.

69

 

--------------------------------------------------------------------------------

 

Indemnification By Buyer

.  Subject to the other terms and conditions of this Article VIII, Buyer shall
indemnify each of Seller and its Affiliates and their respective Representatives
(collectively, the “Seller Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Seller Indemnitees
based upon or arising out of:

(a)any failure of any representation or warranty of Buyer contained in this
Agreement to be true and correct as of the date of this Agreement and as of the
Closing Date (other than those made on a specified date (other than the date
hereof), which shall be true and correct as of such specified date); provided,
however, that all Materiality Qualifications contained in any such
representation or warranty shall be disregarded for purposes of determining
whether a breach has occurred and the amount of Losses resulting therefrom;

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement, the other Transaction Documents
or any instrument delivered by or on behalf of Buyer pursuant to this Agreement;
or

(c)any Assumed Liability.

Certain Limitations

.  The party making a claim under this Article VIII is referred to as the
“Indemnified Party”, and the party against whom such claims are asserted under
this Article VIII is referred to as the “Indemnifying Party”. The
indemnification provided for in Section 8.02 and Section 8.03 shall be subject
to the following limitations:

(a)Seller shall not be liable to the Buyer Indemnitees for indemnification under
Section 8.02(a) (other than with respect to breaches of any Fundamental
Representation or Tax Representation) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $6,650,000 (the
“Deductible”), in which event Seller shall only be required to pay or be liable
for Losses in excess of the Deductible. With respect to any claim as to which
the Buyer Indemnitees may be entitled to indemnification under Section 8.02(a),
Seller shall not be liable for any individual or series of related Losses (other
than with respect to breaches of any Fundamental Representation or Tax
Representation) which do not exceed $83,125).  With respect to any claim as to
which the Seller Indemnitees may be entitled to indemnification under Section
8.03(a), Buyer shall not be liable for any individual or series of related
Losses which do not exceed $83,125.

(b)The aggregate amount of all Losses for which Seller shall be liable pursuant
to Section 8.02(a) (other than with respect to breaches of any Fundamental
Representation or Tax Representation) shall not exceed $49,875,000.
Notwithstanding anything to the contrary set forth herein, in no event shall
either Indemnifying Party’s aggregate liability pursuant to Section 8.02(a) or
Section 8.03(a), respectively, exceed the Purchase Price.

(c)Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03 in
respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment from a third party that has actually been
received by the Indemnified Party in respect thereof, net of any out-of-pocket
expenses incurred by the Indemnified Party in seeking recovery

70

 

--------------------------------------------------------------------------------

 

from the insurer or other third party from whom it received such insurance
proceeds or indemnity, contribution or other similar payment.  If the
Indemnified Party determines in good faith that it is likely to be entitled to
recover all or a portion of such Loss from any such insurer or other third
party, it shall submit a claim to such insurer or other third party and shall
use its commercially reasonable efforts to seek recovery of the applicable
portion of such Loss from such insurer or other third party; provided, however,
that the Indemnified Party shall not be required to commence any Action to
enforce its rights against such insurer or other third party unless it elects to
do so in its sole discretion; provided, further, however, that any such
insurance or other third party proceeds actually received by the Indemnified
Party in respect of any such Loss after payment by an Indemnifying Party shall
be promptly refunded to the Indemnifying Party.

(d)Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
realized as a result of such Loss by the Indemnified Party; provided that any
such benefit realized within two (2) years after payment by an Indemnifying
Party shall be promptly refunded to the Indemnifying Party.

(e)Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps required by applicable Law to mitigate any Loss upon becoming
aware of any event or circumstance that it determines is reasonably likely to
give rise thereto.

(f)Each of the parties hereby acknowledges and agrees that the limitations
provided for in paragraphs (a) and (b) above apply only to Losses arising from a
breach of the representations and warranties specified therein, and do not apply
to any other rights to indemnification provided for in this Article VIII,
including rights to indemnification against Excluded Liabilities or Assumed
Liabilities (as the case may be).

Indemnification Procedures

.

(a)Third Party Claims.  If any Indemnified Party receives notice of the
assertion or commencement of any Action or other legal proceeding made or
brought by any Person who is not a party to this Agreement or an Affiliate of a
party to this Agreement or a Representative of the foregoing (a “Third Party
Claim”) against such Indemnified Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give the Indemnifying Party reasonably prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of any
written notice of assertion or commencement thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have the right
to participate in, or by giving written notice to the Indemnified Party, to
assume the defense of any Third Party Claim at the Indemnifying Party’s expense
and with counsel reasonably acceptable to the Indemnified Party, and the
Indemnified Party shall cooperate in good faith in such defense; provided, that
the Indemnifying Party shall not have the right to assume the defense of a Third
Party Claim if (i) in the reasonable judgment of the Indemnified Party, there
exists a material conflict of interest between the Indemnified Party and

71

 

--------------------------------------------------------------------------------

 

the Indemnifying Party with respect to such Third Party Claim or there are any
material defenses available to the Indemnified Party that differ from or are in
addition to those available to the Indemnified Party or (ii) the Third Party
Claim would reasonably be expected to result in an injunction or other equitable
relief against the Indemnified Party that, in the reasonable judgment of the
Indemnified Party, would be expected to materially and adversely affect the
business activities or operations of the Indemnified Party. In the event that
the Indemnifying Party assumes the defense of any Third Party Claim, subject to
this Section 8.05(a), it shall conduct the defense diligently and in a
reasonable manner and, in doing so, shall have the right to take such action as
it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense of any Third Party Claim assumed by
the Indemnifying Party with counsel selected by it, subject to the Indemnifying
Party’s right to conduct the defense thereof in accordance with the terms of
this Section 8.05(a).  If the Indemnifying Party elects not to assume the
defense of a Third Party Claim, fails to promptly notify the Indemnified Party
in writing of its election to defend as provided in this Agreement, or fails to
diligently conduct the defense of such Third Party Claim, the Indemnified Party
may, subject to Section 8.05(b), conduct, control, pay, compromise and defend
such Third Party Claim and seek indemnification for any and all Losses based
upon, arising from or relating to such Third Party Claim. Seller and Buyer shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available (subject to the
provisions of Section 6.05) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

(b)Settlement of Third Party Claims.  Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless the terms of such settlement include the grant by the claimant or
plaintiff to the Indemnified Party of a full and unconditional release from any
and all liability in respect thereof. If the Indemnified Party is conducting its
own defense pursuant to Section 8.05(a), it shall not agree to any settlement
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed).

(c)Direct Claims.  Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include reasonable
supporting documentation and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party shall have 60 days after its receipt of such
notice to respond in writing to such Direct Claim.  During such 60-day period,
the Indemnified Party shall provide the Indemnifying Party and its professional
advisors reasonable information, together with such access to the Indemnified
Party’s premises and personnel and the right to examine and copy any accounts,
documents or records, as the Indemnifying Party or any

72

 

--------------------------------------------------------------------------------

 

of its professional advisors may reasonably request to substantiate the Direct
Claim.  If the Indemnifying Party does not so respond within such 60-day period,
the Indemnifying Party shall be deemed to have rejected such claim, in which
case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

(d)Reliance.  The rights of the Buyer Indemnitees to indemnification for
breaches of the representations and warranties of Seller set forth in this
Agreement are part of the basis of the bargain contemplated by this Agreement,
and such rights to indemnification shall not be affected or waived by virtue of,
and the Buyer Indemnitees shall be deemed to have relied upon the
representations and warranties of Seller set forth in this Agreement
notwithstanding any knowledge acquired (or capable of being acquired) by any
Buyer Indemnitee of any untruth of any such representation or warranty of Seller
set forth in this Agreement, regardless of whether such knowledge was obtained
(or was capable of being obtained) through the investigation by such Buyer
Indemnitee or through disclosure by Seller or any other Person, and regardless
of whether such knowledge was obtained before, at or after the Closing.

Tax Treatment of Indemnification Payment

.  All indemnification payments made under this Agreement and all post-Closing
adjustments made pursuant to Section 2.06 shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Exclusive Remedies

.  Subject to Section 10.11, the parties acknowledge and agree that, from and
after the Closing, their sole and exclusive remedy with respect to any and all
claims (other than claims arising from fraud on the part of a party hereto in
connection with the Transactions) for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in this Article VIII.  In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action (other than claims arising
from fraud on the part of a party hereto in connection with the Transactions)
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this Article
VIII.  Nothing in this Section 8.07 shall limit any Person’s right to seek and
obtain any equitable relief to which any Person shall be entitled pursuant to
Section 10.11 or to seek or obtain any remedy on account of any party’s fraud.

Article IX
TERMINATION

Termination

. This Agreement may be terminated at any time prior to the Closing:

(a)by the mutual written consent of Seller and Buyer;

(b)by Buyer by written notice to Seller if:

73

 

--------------------------------------------------------------------------------

 

(i)Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure cannot be cured by Seller by March 31,
2020 (the “Drop Dead Date”); or

(ii)any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

(c)by Seller by written notice to Buyer if:

(i)Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure cannot be cured by Buyer by the Drop Dead
Date; or

(ii)any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

(d)by Buyer or Seller by written notice to the other party if:

(i)there shall be any Law that makes consummation of the Transactions illegal or
otherwise prohibited; or

(ii)any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the Transactions, and such Governmental Order shall
have become final and non-appealable;  

(e)by Buyer, in accordance with the terms of Section 6.17(c).

Effect of Termination

. In the event of the termination of this Agreement in accordance with this
Article IX, this Agreement shall forthwith become void and there shall be no
liability on the part of any party hereto or to any Affiliate, shareholder,
director, officer or Representative of such party except:

(a)as set forth in this Article IX, Section 6.05 and Article X hereof; and

(b)that nothing herein shall relieve any party hereto from liability for any
breach of any provision hereof and any such breaching party shall remain fully
liable for any and all Losses incurred or suffered by another party to this
Agreement as a result of such breach.

74

 

--------------------------------------------------------------------------------

 

Article X
MISCELLANEOUS

Expenses

.

(a)General. Except as otherwise expressly provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred. Without limiting the
foregoing, all costs and expenses incurred by Buyer in its due diligence will be
paid by Buyer.  

(b)HSR Act Fees. Buyer shall pay all filing and other similar fees payable in
connection with any filings or submissions under the HSR Act.  

Notices

. Any and all notices or other communications required or permitted to be given
under any of the provisions of this Agreement shall be in writing, addressed to
the parties at the addressees set forth below (or at such other address as any
party may specify by notice to all other parties given pursuant to this Section
10.02) and shall be deemed to have been duly given (a) on the date of delivery
if personally delivered, (b) one (1) Business Day after delivery if sent by
overnight service or (c) four (4) Business Days after mailing if mailed by first
class registered mail, return receipt requested.

If to Seller:

KOSMOS CEMENT COMPANY

10100 Katy Freeway
Suite 300
Houston, TX 77043


 

with copies to:

(which shall not constitute notice)


CEMEX, Inc.

1501 Belvedere Road

West Palm Beach, FL 33406

Attn:  General Counsel

 

 

If to Buyer:

EAGLE MATERIALS INC.

5960 Berkshire Lane

Suite 900

Dallas, Texas 75225

Attention: James H. Graass,

Executive Vice President, General Counsel and Secretary

 

75

 

--------------------------------------------------------------------------------

 

with copies to:

(which shall not constitute notice)

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: Geoffrey L. Newton

 

Interpretation

. For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; (c) terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa; and (d) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. For purposes of this Agreement, if the Seller or a Person acting on
its behalf posts a document to the online data room hosted on behalf of Seller
and located at dfsvenue.com, such document shall be deemed to have been
“delivered” or “made available” (or any phrase of similar import) to Buyer by
Seller if the Buyer’s Representatives have access to such document as of the
date that is at least two (2) Business Days prior to the date of this Agreement.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Disclosure Schedules and Exhibits attached to, this Agreement; (ii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (iii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein. Exceptions to a
party’s representations and warranties set forth herein that are disclosed in
the Disclosure Schedules shall relate and apply only to representations and
warranties that correspond to the numbered section or subjection thereof;
provided, however, that information set forth in one section or subsection of
the Disclosure Schedules shall be deemed to apply to each other section or
subsection of the Disclosure Schedules to which its relevance is readily
apparent on the face of such disclosure.

Headings

. The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

Severability

. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

76

 

--------------------------------------------------------------------------------

 

Entire Agreement

. This Agreement, the Confidentiality Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Confidentiality Agreement or the other
Transaction Documents, the Exhibits and Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

Successors and Assigns

. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided, however, that prior to the Closing Date, Buyer may, without
the prior written consent of Seller, (a) assign all or any portion of its rights
under this Agreement (including its right to acquire any Purchased Assets) to
one or more of its direct or indirect wholly owned subsidiaries or (b) assign
all or any portion of its rights under this Agreement to the Financing Sources
for purposes of creating a security interest or otherwise as collateral in
respect of the Financing; provided, further, that following the Closing, Seller
may assign its rights hereunder, without the prior written consent of Buyer, to
an Affiliate of Seller or a third party acquirer of all or substantially all of
Seller’s equity or assets or in connection with a conversion to a limited
liability company.  No assignment shall relieve the assigning party of any of
its obligations hereunder.

No Third Party Beneficiaries

. This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement except, with respect to Financing Sources, Section
10.07, this Section 10.08, Section 10.09, Section 10.13 and Section 10.15.

Amendment and Modification; Waiver

. This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  Notwithstanding anything to the contrary
contained herein, Section 10.07, Section 10.08, this Section 10.09, Section
10.13, Section 10.15 and the definition of “Financing Sources” may not be
modified, waived or terminated in a manner that is adverse to the Financing
Sources without the prior written consent of the Financing Sources.

77

 

--------------------------------------------------------------------------------

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

.

(a)This Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, without regard to any choice or conflict of laws
provision or rule (whether of the State of New York or any other jurisdiction)
that are not mandatorily applicable by Law and would permit or require the
application of the Laws of another jurisdiction.

(b)Each party hereto irrevocably agrees that any and all legal actions,
proceedings or counterclaims (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement brought by the other party or its
successors or assigns shall be brought and determined in any New York State or
federal court sitting in the borough of Manhattan in The City of New York (or,
solely if such court lacks subject matter jurisdiction, in any appropriate New
York State or federal court), and each party hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each party agrees not to commence any action, suit and
proceeding or counterclaim relating thereto, except in the courts described
above in New York, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in New York as
described herein.  Each party hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any legal action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (i) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the action or proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.  Nothing in this Section 10.10 shall be deemed to prevent any
party from seeking to remove any action to a federal court in the State of New
York.

(c)EXCEPT AS OTHERWISE PROVIDED IN THE OTHER TRANSACTION DOCUMENTS, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (AND SHALL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO
IRREVOCABLY AND UNCONDITIONALLY WAIVE) ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER

78

 

--------------------------------------------------------------------------------

 

VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section
10.10.

Specific Performance

. The parties acknowledge that, in view of the uniqueness of the Business and
the transactions contemplated by this Agreement, each of Seller and Buyer would
not have an adequate remedy at law for money damages in the event that this
Agreement has not been performed in accordance with its terms, and therefore
agrees that, in addition to all other remedies available at law or in equity,
the other party shall be entitled to an injunction or injunctions to prevent or
restrain breaches or threatened breaches of this Agreement by the other (as
applicable), and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the other (as applicable), and
this right shall include the right of Seller to cause Buyer to draw upon and
cause the Financing to be fully funded if the conditions set forth in Section
7.01 and 7.02 have been satisfied (other than those conditions that by their
nature are to be satisfied at the Closing) or waived.  Each of Seller and Buyer
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that the other party has an
adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity.  Any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by email or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

Non-recourse

. Except as otherwise provided in Section 10.16, this Agreement may only be
enforced against, and any claim, action, suit or other legal proceeding based
upon, arising out of, or related to this Agreement, or the negotiation,
execution or performance of this Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such
party.  Subject only to the provisions of Section 10.16, each Seller Related
Party and each party hereto acknowledges and agrees that no past, present or
future director, officer, employee, incorporator, manager, member, partner,
stockholder, Affiliate, agent, attorney or other Representative or Financing
Source of any party hereto or of any Affiliate of any party hereto, or any of
their successors or permitted assigns, shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim, action, suit or other legal proceeding based on, in respect of or by
reason of the transactions contemplated hereby.

LIMITATION ON CERTAIN DAMAGES

. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY (A) PUNITIVE OR EXEMPLARY
DAMAGES OR (B) INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES, INCLUDING
LOSS OF FUTURE PROFITS, LOSS OF BUSINESS

79

 

--------------------------------------------------------------------------------

 

REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED BREACH OF THIS
AGREEMENT, UNLESS UNDER APPLICABLE CONTRACT LAW PRINCIPLES SUCH LOSSES WERE A
REASONABLY FORESEEABLE CONSEQUENCE OF THE BREACH OR CIRCUMSTANCE GIVING RISE TO
THE SAME; PROVIDED, HOWEVER, THAT THE ABOVE LIMITATIONS SHALL NOT APPLY TO ANY
LOSSES INCURRED BY OR IMPOSED UPON AN INDEMNIFIED PARTY IN RESPECT OF THIRD
PARTY CLAIMS FOR WHICH ANY PARTY IS OBLIGATED TO INDEMNIFY SUCH INDEMNIFIED
PARTY UNDER THIS AGREEMENT.

Financing Sources

.  Notwithstanding anything in this Agreement to the contrary, each of the
parties hereto and each other Seller Related Party: (a) agrees that all actions
(whether in law or in equity and whether in tort, contract or otherwise) that
may be based upon, arise out of or relate to this Agreement, the Financing or
any of the agreements (including the Financing Documents) entered into in
connection with the Financing or any of the Transactions or the performance of
any services thereunder against the Financing Sources shall be subject to the
exclusive jurisdiction of any federal or state court in the Borough of
Manhattan, New York, New York and any appellate court thereof and each party
hereto irrevocably submits itself and its property with respect to any such
action to the exclusive jurisdiction of such court, and such action shall be
governed by the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws, except as
otherwise provided in the Commitment Letter or other applicable definitive
document relating to the Financing, (b) agrees not to bring or support or permit
any of its controlled Affiliates to bring or support any action (whether in law
or in equity and whether in tort, contract or otherwise) that may be based upon,
arise out of or relate to this Agreement, the Financing or any of the agreements
(including the Commitment Letter) entered into in connection with the Financing
or any of the Transactions or the performance of any services thereunder against
any Financing Source in any forum other than any federal or state court in the
Borough of Manhattan, New York, New York, (c) irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action in any such court, (d)  irrevocably and unconditionally waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury in any action brought against the Financing Sources directly or
indirectly arising out of, under or in connection with this Agreement, the
Financing, the Commitment Letter, any other definitive document related to the
Financing or any of the Transactions or the performance of any services
thereunder, and (e) agrees that the Financing Sources are express third party
beneficiaries of, and may enforce, any of the provisions in this Section 10.15.

Liability of General Partners

.  Seller hereby represents and warrants that the general partners of Seller,
CEMEX, Inc. and Lone Star Industries, Inc. d/b/a Buzzi Unicem USA (collectively,
the “General Partners”), have approved this Agreement and have acknowledged that
(i) Seller is a general partnership formed under the Kentucky Uniform
Partnership Act and, as a result, each General Partner is liable, jointly with
the other General Partner, for the debts, liabilities and obligations of Seller
under this Agreement and each of the other Transaction Documents to which Seller
is or will be a party and (ii) the liability of each General Partner described
in clause (i) above is provided for under or consistent with the applicable
provisions of the partnership agreement of Seller and the Kentucky Uniform
Partnership Act, and will not be diminished or otherwise affected by any action
taken by Seller or the General Partners after the date hereof, including, but
not limited to, any amendment to the partnership agreement of Seller,

80

 

--------------------------------------------------------------------------------

 

any filing made by Seller under the laws of the State of Kentucky or the
dissolution or liquidation of Seller; provided, however, that the foregoing
shall not amend any agreement between the General Partners as to the allocation
between themselves of the debts, liabilities and obligations of the Seller
(which agreement shall not affect the rights of Buyer under this
Section 10.16).  Buyer is entitled to rely on the representation and warranty
made by Seller pursuant to this Section 10.16.  

 

[SIGNATURE PAGE FOLLOWS]

 

81

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

KOSMOS CEMENT COMPANY

By: CEMEX, Inc., a general partner

By:/s/ Trpimir Renic
Name:Trpimir Renic
Title:Executive Vice President


1

--------------------------------------------------------------------------------

 

 

EAGLE MATERIALS INC.

By:/s/ D. Craig Kesler
Name:D. Craig Kesler
Title:Executive Vice President –

Finance and Administration and Chief Financial Officer

2